Opening of the session
I declare resumed the 2000-2001 session of the European Parliament.
Agenda
Mr President, the second item on this morning' s agenda is the recommendation for second reading on cocoa and chocolate products, for which I am the rapporteur. Quite by accident I learnt yesterday, at 8.30 p.m., that the vote was to take place at noon today. It was however initially scheduled, I thought, for noon tomorrow. I have therefore been caught completely off guard by this, and have not even had the chance to draw up the lists of votes and to see whether there are any roll-calls or not.
You know as well as I do that this matter is quite controversial and well reported in the media. I have been a Member of this Parliament for ten years and I have always been given notice, in my capacity as rapporteur, of any changes to the order of voting. I should prefer for this vote to be held tomorrow. It would suit me, personally, and I do not think anyone would have any objection, since it is a relatively brief vote.
Mr President, we do not have anything against postponing the vote. However, I insist on the other scheduled votes, particularly those on the Lisbon Summit, going ahead tomorrow. We have nothing against postponement, with this proviso.
The competent services have informed me that tomorrow' s list of subjects will be rather lengthy.
Mr President, like Mr Lannoye, late last night I too was faced with the fact that the vote on my report at second reading is planned for 12.00 p.m. The groups have emphatically asked me to urge you not to let the vote take place at 12.00 p.m. but tomorrow instead, as they have not had the chance to apply for split and roll-call votes. After all, it came as a complete surprise that the vote was planned for 12.00 p.m. I would therefore ask, also on behalf of many others, to postpone the vote until tomorrow.
Mr Blokland, the officials of the competent services have informed me that your report will automatically be put to the vote tomorrow. I now ask the House whether it agrees to postpone the vote on the Lannoye report until tomorrow. If we are all in agreement, that is what the arrangement will be.
Annual legislative programme (continuation)
The next item is the continuation of the debate on the European Commission' s annual legislative programme for the year 2000.
Mr President, ladies and gentlemen, the year 2000 must and will be a decisive year for Europe. In our debate on the five-year plan, we established that this year would mark the dawn of the "decade of Europe" , and it will therefore be a decisive year for the Commission. The explanation of the five-year plan provided us with the general reference framework and we have already set out the Commission' s Work Programme for the five-year term. In fact, within the space of the month which has passed since that debate, we have already started to take practical steps and have set off along the long road to enlargement to include the various applicant countries. This is a huge, wide-reaching, extremely important operation, and I would like to stress to the House that the Commission has put a great deal of work into it. There has been acknowledgement of my strong commitment to enlargement from various quarters, but the Commission' s commitment to allaying the fears of public opinion regarding this project has also been recognised. I would like to stress before the House that this is a solemn, important undertaking, which is not intended to put back enlargement, but to make enlargement possible in genuine, realistic, tangible terms. If we do not do this, we will reach a point where enlargement is no longer possible, whereas it is the current Commission' s main task for its five-year term of office.
We have started to implement the five-year plan with regard to the other two points to which we had committed ourselves as well: the modernisation of the Commission and preparation for the Intergovernmental Conference. Today, we are taking a different, more analytical approach to the debate, and the criticisms which were levelled at me during the last debate, which was only a general debate, were justified, as the five-year plan was too general. Today, you have before you an analytical, very comprehensive document, which is how the five-year plan should be. It is a specific plan of action, an extremely detailed document, which indicates the competent service, procedures, date of adoption, type of instrument and type of paper for each of the Commission' s initiatives, and the legal basis proposed for it. It outlines all the stages necessary for these decisions to become reality. Of course, and I am not saying this because I am here, in the presence of Parliament, but because it seems particularly important, we have placed particular emphasis on Parliament' s responsibilities in the codecision procedure. We have published the whole of this plan on the Internet, not to follow the trend - which is not a trend, but a major cultural development - but in order to make the plan available to all the citizens, so that they are able to hold it in their hands and use it as reference. Nowadays, there are no secret or private plans. This is a plan which can be used as a benchmark.
Let us now look at the major points of this plan. The underlying intention is to provide answers to the specific problems of the citizens. This is an annual programme, and it therefore needs to be detailed. We have touched on all the major points, including the environment, health, energy, transport and consumer protection, in addition to the major issue of justice.
Let us ponder this last point for a moment. Basically, the European citizens want justice in order to be able to live their daily lives in safety. I took this into consideration when I was talking about enlargement, because it is really very important for us to be aware of the overall picture. The Commission will put forward practical security proposals for increased coordination between Europe' s police forces and for a common action to fight crime, because we have major problems to deal with, including some new ones. There are fresh racial tensions, minority issues and basic problems of peaceful coexistence, and we must safeguard this coexistence, protect and regulate it. Therefore, this year, we are going to develop efficient measures governing emigration and the right to asylum. We will present tangible proposals on these matters during the course of this year. The line we are taking is very clear. We must combine openness, tolerance and hospitality with security and we will therefore also propose measures to increase the mutual recognition of civil and commercial law judgements.
The area of justice is essential if the internal market is to function properly. Without an area of justice, the internal market is merely theoretical and not a fully functional instrument. We will submit a scoreboard in order to take stock of our progress in this and other fields, a bona fide chart showing the results we have achieved as well as the problem areas. We were requested to implement such a system in Tampere and undertook to do so, and the Common Area of Justice is therefore one of the fundamental objectives.
The environment is one of the most serious issues we have to deal with: every year, fresh problems arise which almost outweigh our successes. Our task is tantamount to a labour of Sisyphus. We must make every possible effort, because if we do not salvage our environmental policy and do so dramatically, it will be almost impossible to make up the lost ground. We have adopted a White Paper on environmental liability containing the strategy for achieving the goals set in Kyoto on the reduction of emissions; we must now work on the general legal framework for the environment as a whole and on the legal framework governing genetically modified organisms. We must also present an overall framework and a strategy for the European chemical industry, or our endeavours will indeed be fruitless.
Another area which I would like to mention as an example of the detailed nature of our plan, is an issue which is very closely related to the environment: fisheries and the exploitation of natural resources. We must set up a programme for reducing the number of fishing boats, as there is no longer a balance between catches and natural breeding. We must re-establish this balance and protect the environment, while, at the same time, we have a binding obligation towards those whose livelihood depends on fishing, and they are concentrated in some of the least industrialised areas in Europe. We will also make every effort to conclude the agreement with Morocco, and we will have to simplify European fisheries legislation, as the existence of 20 or so different regulations is creating disorder and does not ensure that that balance which we were discussing is maintained. Our point of reference for the environment is the 2002 Rio +10 Conference, which will take place ten years after the Rio Conference, and at this conference we must have tangible results to present.
Energy is a particularly important topic at this time, as I feel that Europe must increasingly make itself heard on matters of energy. After enlargement, we will be the largest consumers of energy in the world. We therefore undertake to present a document on the different energy sources, intended to safeguard resources.
With regard to transport, we are committed to creating a single European Airspace. Vice-President Loyola de Palacio is making tangible progress in this area, and the framework will be complete in a few months' time. There is also the matter of the safety of maritime, as well as air transport, which is related to the issue of the environment and is of primary importance.
The last point covers consumer rights and health. The priority in terms of consumer rights is the safety of products and services. The citizens need clearer legislation in order to be protected against such dangers as misleading advertising. In this field the citizens do have the absolute right to be made completely aware of all the aspects of the product they are buying. We have prepared a health strategy, and we are going to adopt an action plan on health which will, of course, be related to the food safety programme which we discussed a short while ago. 2000 is the year which will see the completion of the proposal for the European Food Agency: we have already seen the White Paper and the autumn will bring the law which will implement this latest initiative. To this must be added other proposals on animal welfare which are currently being drawn up and which has featured prominently in the debates which have taken place over recent months.
These are the lines of reasoning behind the annual legislative programme. They differ from the reference framework of the five-year plan in that they are very detailed and tangible. I could, of course, give other examples in other areas, but the underlying features are a precise agenda, timeframes and responsible action. This is, so to speak, our daily turnover, the delivery of the products we have promised to the European citizens. In fact, these matters are of close relevance to all of our lives, and this is why Parliament' s role is absolutely crucial. Your role is to bridge the great divide between the institutions and the European citizens, and we must work together in order to be able to give the citizens quick, clear, tangible answers. The other day, we closed the debate with the statement that the measure of our success will be the number of European citizens who vote in the next European elections. I feel that the tangible measures I have touched on today are building up the citizens' confidence in their government and fostering our relationship with them.
Thank you for your cooperation thus far. I invite you to double your efforts so that we can provide the tangible solutions which everyone expects from us.
Mr President, Mr President of the Commission, ladies and gentlemen, we should use the Commission' s annual legislative programme for the year 2000 as an opportunity to reflect on the basic functions and tasks performed by the Commission, as well as those performed by the European institutions as a whole. Mr President of the Commission, it is fundamentally in the interests of the PPE-DE Group to have a strong European Commission. We intend, wherever we can bring influence to bear, to put an end to the Council of Ministers removing tasks from the Commission - as it were - and handling them itself, since as far as we are concerned, the Commission is the guardian of the Treaties and has the right of initiative for European legislation. We will defend this!
However, we would also remind you of the fact that the European Union is based on a whole range of values and principles and on European law. In two months - on 9 May that is - we will have occasion to remember Robert Schumann, who on 9 May 1950, made the splendid proposal for a European Coal and Steel Community. In his words, it is not about striking a balance between the interests of the European nations but about reconciling their interests. That is the starting point for the resolution of conflicts on the basis of European law and the premise on which it is based. This is another area where we intend to scrutinise how the Commission puts its role as guardian of the Treaties into effect. No one has the right to undermine this European law! The boundaries between fairness, equal treatment, and the law of the European Union - of the European Community - are sometimes blurred.
If I had taken the floor in the presence of the President-in-Office yesterday, I would have said then, what I am about to say now. I am alarmed to see the Council Presidency, and thus the Council, treating one Member State of the European Union differently to others. When the President-in-Office makes a tour of the European capitals in preparation for a summit meeting - which has been standard practice for many years - but leaves one capital out and asks the representative of this country to come to Brussels, then I do not consider that to be consistent with the principles of the European Union and the concepts underlying the Community of law.
(Applause from the right)
That is why I would like to make the following point to the Commission: Mr President of the Commission, so far we have had no cause to criticise you. You have handled this issue correctly and in accordance with the regulations - that is fine - but in future, we will base our assessment of the Commission on whether the Commission continues to act as guardian of the Treaties, and whether it is able, working in tandem with Parliament, to guarantee compliance with European law. When European law and fairness are under attack, we must make a clear stand, for these things must be nipped in the bud.
(Applause from the right) I would like to make a point about subsidiarity. Many people understand the concept of subsidiarity to be the lever used to lower the European tasks to local authority, regional or national level. This may be appropriate in individual cases and indeed we must assess, in the case of every legislative procedure, whether the task in question would be best managed at national, regional or local level. This is what we need to do. But the concept of subsidiarity also means that the European Union must take on these tasks if they cannot reasonably be undertaken at national, regional or local level.
Mr President, you have the right of initiative. According to the treaties, the European Parliament can ask the Commission to draw up a legislative proposal. In our experience, such requests have not always been attended to. There is the agreement reached with the Commission on 15 September last year, in which the Commission committed itself in broad terms to delivering the goods by and large when Parliament asks it for legislative initiatives. I would urge you to take this very seriously, Mr President of the Commission. When Parliament asks the Commission to prepare proposals, then we expect the Commission to keep its word in future and to deliver the goods.
On this basis, and speaking on behalf of our group, I can tell you that we will do our bit - where we can - not just for a strong Europe, but also for a strong Commission, whose powers we are prepared to defend against the Council of Ministers. Accordingly, we are dependent, in the interests of Europe, on there being sound cooperation and dialogue between the Commission and the European Parliament, and that is why we intend to do what we can to support your policies for the Year 2000.
Mr President, Mr President of the Commission, ladies and gentlemen, if the citizens of Europe are looking for this kind of Europe, then Brussels, and especially the Commission, is where they will look. Being a parliamentarian, that does not please me, but I have to accept the situation, for the moment at least, and until further notice. But this also means that the Commission faces an immense challenge. If you want to bring about the great turning point you mentioned, Mr President of the Commission, then you had better make a start on this damn quickly.
In the light of this responsibility, Mr President of the Commission, when you made your last speech here in this House, you proposed concentrating more heavily on core tasks. This could also be described in terms of carrying out or implementing the subsidiarity principle. However, at the same time, we must be clear about the fact that this must not amount to offloading tasks that are too complicated and difficult for the Commission. We must also be under no illusions, Mr President of the Commission, as to the fact that we must get straight down to work on these criteria and the core tasks I mentioned. We cannot wait for a White Paper, for the Commission already has far too much in the pipeline which might have to be looked at in this light, whilst other matters will have to be implemented more quickly and in a more comprehensible manner.
What distinguishes us Social Democrats from other groups in this House is not so much the multitude of tasks and the number of proposals that are to come, as the direction they are heading in. We want to reinforce Europe' s role on the international stage in a clear and unequivocal manner, just as we want to increase its competitiveness. Above all, we must aim to make Europe more socially aware, to create a Europe of equal opportunities, and to increase security and quality of life within Europe. That said, we do not want to bureaucratise Europe and neither do we want to centralise it. That is not how we envisage Europe to be! If you make these your goals, Mr President of the Commission, then we will be behind you every step of the way.
Moving onto another point: the Commission has passed a long list of its intentions to Parliament. We decided, in our wisdom, to draft a resolution which may not be quite as long but which provides you with a whole host of proposals and some counter-proposals.
Exchanging lists in this way is not an ideal way to engage in dialogue. Therefore, in future, we should think of something different. I would ask you, Mr President of the Commission, to put an assessment of your successes and failures at the head of your next programme, and to comment on the extent to which you have actually achieved that which you set out to do, so that we can both engage in dialogue which is improved, constructive and ideally suited to the purpose. That would seem to me to make a lot more sense than the course of action we are taking this week - not for the first time, but hopefully the last!
Mr President of the Commission, I would just like to pick up again on your expression "decisive year" . We must all make it our business to follow the debates on Europe in the various individual Member States, and not just in those we happen to come from. In fact, it is a constant source of alarm to me that so far we have failed in the course of this debate, to convince the general public of the need for this kind of Europe, and, in particular, we have failed to convey to them that the key to developing a global outlook is to make Europe strong, and this strong Europe must make provisions; not for everything, but certainly for matters that lend added value to Europe. It is not about preventing globalisation, we would not succeed there in any case. The only way forward is to form this global outlook on the basis of our own values and diversity. To this end, therefore, we must work together to bring about a significant improvement in communication, which is something you yourself mentioned.
You are in the process of drafting a communication strategy for the enlargement of the European Union. But, Mr President of the Commission, we will not reach the real turning point until we manage to put our heads together on every single legislative proposal and work out how to convince the general public of the need for the proposal in question. If we do not manage to upgrade our channels of communication in this way then our common goal, to wit, a higher turnout at the next European elections, will not be within our sights. This would be a shame, not just for us MEPs - who may no longer be here in that case - but for Europe as well.
Mr President, my Group would like to welcome the annual legislative programme. However, we have some concerns about the process.
I came to this procedure as a relatively new Member of this House. It was with some incredulity that I found myself faced with these various draft resolutions from each of the groups, all of them very much resembling shopping lists of differing lengths and ingredients. Indeed, to carry the metaphor further and using the English usage, if we were going to make a meal from these it would be rather long and rather indigestible.
I understand that it has been the normal tradition to obediently produce these lists. Now, I am not particularly radical or revolutionary, but it seemed to my colleagues that this process lacked something, especially at a time when we are trying to reconnect Europe with its citizens, when we want them to be clear about what we are doing here.
There has been much talk about concentrating on core tasks and of achieving better quality of European legislation rather than more quantity. All this sits rather uneasily with endless lists. With this in mind, we produced a one-page resolution highlighting key areas. However, this has not reached the compromise resolution, so we wish now to put down a clear marker for the future about how this process should be conducted. We should like to suggest that, since this is a very important process and moment in our legislative cycle, and to enable the Commission and Parliament to approach it in a constructive way, the annual state of the Union address could be combined with a resolution from Parliament on key political priorities and then go to the committees for more detailed debate. This would get away from the shopping-list approach and give more political focus. It would allow Parliament to participate fully in the process, not just by swapping shopping lists with you.
It is because we want to give more purpose and prominence to this procedure that the ELDR intends not to sign the current eight-page list - not because we object to the contents, but because we think this is in danger of becoming an annual ritual performance without substance and real meaning. What we would like to do is catch the imagination of Europe's citizens.
Mr President, I shall not repeat the general criticism we expressed during the previous sitting of Parliament regarding the orientations of the European Commission' s work. The programme submitted to us for this year is generous, to say the least.
It contains some positive elements and some less positive elements. I should like to draw attention to one area that I feel is rather deficient, the area of social policy. This would not be too serious if significant progress had been made during the five previous years, but this is not the case. Indeed, in terms of social policy, the Commission and Parliament have the opportunity to promote many things. According to the terms of Chapter I of Title 11 of the Treaty, in particular, I am thinking specifically of problems to do with working conditions and improving the working environment.
Regarding, in particular, the health and safety of workers, we are now governed by the terms of a directive dating from 1989. In my opinion and in the opinion of my Group, this directive is due for re-evaluation, particularly in the light of a significant study published in 1997 by the Dublin Foundation. This shows a general decline in working conditions in a number of important sectors. This needs looking into and I would like to see the Commission investigate the matter thoroughly and assess what needs to be amended in this directive in order to improve the situation.
I shall not go into these in depth. I would now like to take a few moments to examine the process itself, in connection with the legislative programme, i.e. the tabling of the programme and the execution of the programme. In this respect, I should like to make two firm requests on behalf of the Group of the Greens/European Free Alliance. I should have liked to present these as demands from Parliament but it is enough, today, for them to be firm requests.
Firstly, when a European Parliament resolution has been adopted, particularly within the framework of a Parliament initiative, it would seem to me to be democratic for the Commission to follow up this type of request properly within a reasonable time period. For example, in the environmental field, we have a White Paper on civil liability in environmental matters. This is an important step forwards, but let me remind you all the same that this White Paper is the follow-up to a Parliament resolution adopted in 1994, that is to say, six years ago. And after the White Paper we shall probably have to wait a long time before we have the directive. This shows just how slow the procedure is and, in order to give reasons for this slowness, I feel it would be important to have an interim report.
My second point: when a legislative proposal is announced within the legislative programme and is not achieved by the end of the current year, then we should know the reasons why. Let me give one example of this. Today, a proposal for a directive on electrical and electronic waste has been announced. This proposal has already been put forward several times, but has never been tabled. We know that this is due to pressure from the American Government which is threatening to start proceedings within the WTO, but it would be appropriate, fair and democratic if the Commission were to explain to us just what was going on behind the scenes and why it is dragging its feet before tabling this directive.
President Prodi, allow me to express my apprehension and alarm at the line taken in the Work Programme for 2000, a year which you described as a decisive year, and not only because of the lack of genuinely innovative proposals contained therein. No, what gives real cause for concern is the semi-ideological approach of this Work Programme, its self-subordinating, unquestioning adoption of the American model, that introverted, robotic model of development which disturbs the sleep even of insiders such as the Chairman of the Federal Reserve, Alan Greenspan. This programme is devoid of any autonomous vision of the Europe of today and tomorrow, making no contrast between the two, and it is impervious, if not blind, to elements which are reawakening the conscience of many of your European colleagues: seminal events such as those in Seattle, which you are appear to be determined to see repeated at all costs, or the repeated arrogant vetoes imposed by Executive Board on the candidates for the Managing Directorship of the International Monetary Fund, which have collapsed only in the past few hours under European pressure for the appointment of Mr Horst Köhler. Faced with the American steamroller, you commit yourself to doing your utmost to subdue and eliminate transatlantic disputes, in the name of a hypothetical partnership between the global superpower and a Europe afflicted with lack of vision, purposefully induced by incessant lobbying from quarters such as the RT.
I do not have time to dwell on the other elusive, moderate - too moderate - features of your programme: the environment, health, justice, transport, security, the reckless enlargement of the Union which provoked criticism from your predecessor, Jacques Delors, the development of the on-line economy, which is one of the many universal remedies for unemployment, and the protection of citizen consumers rather than consumer citizens.
President Prodi, a friendly word of advice. We live in 'the best of all possible worlds' : threatening clouds of stars and stripes are filling the skies of Europe. In the words of Charles de Gaulle to General Leclerc, when he had just liberated this beautiful city of Strasbourg: Mr Prodi, préparez votre défense, c'est la défense de l'Europe.
Mr President, I welcome the broad thrust of the proposals published by the Commission in its annual legislative programme for the year 2000. The most important issues that will be addressed this year will be the reform of the EU decision-making procedures, so that the enlargement process can take place in a streamlined and structured manner. I support the enlargement of the Union, but such a process cannot take place until key EU institutions, including the Commission, the Council, and of course Parliament, reform their internal decision-making operations.
As a Member of the Parliament from the constituency of Connaught Ulster in Ireland, a peripheral part of this Union, I strongly believe in real and tangible representation for smaller Member States within the EU structures. At present, the five larger Member States have two posts within the European Commission and there is one each for the smaller Member States. Whatever the reform, it is vitally important that smaller Member States retain their right to nominate a Member of the Commission.
Undoubtedly, the European Council, representing the fifteen governments, will have to reform its structures. From an Irish perspective, I strongly believe that Member State governments must have a veto over tax changes at EU level. No changes at present can be agreed at EU level concerning tax policies without the unanimous support of all EU Member States. I believe this is an important right, which should be left in the domain of national Member States.
In my own country, the tax regime is quite innovative in many ways. The tax burden on middle and lower income workers has been steadily reduced, while sensible tax breaks have been given to encourage business enterprises. This cannot be said of many of the other Member States. Any proposal to give the European Council the power of qualified majority voting on justice and home affairs would be, I believe, very unwise.
In conclusion, can I say that I am very pleased that the President has, this morning, referred to fisheries. He said he believes it is lagging behind - that real progress must be made in the year 2002, because fisheries are established in areas where there is no alternative source of employment. Of course we want to ensure by the year 2002 that the countries that suffered most when the common fisheries policy was put in place in 1983 will in future receive a fair and equitable share of the resources.
In conclusion, can I say that on a broader level it is important that the European Union, as an economic entity, does not fall behind in the global search for e-commerce opportunities. The Commission must support educational and training programmes, to ensure that business structures take account of the opportunities which can be secured from the Internet and e-commerce in general. An information technology revolution is certainly upon us. We cannot be passengers when these changes take place. We must be leaders of our business communities and of our educational institutions, so that information technology initiatives are incorporated into all key social and economic sectors of our society.
Mr President, Mr Prodi' s Commission will not last for five years because people will not, in the longer term, put up with detailed regulation from Brussels. It is perhaps difficult to know who is going to provide the salutary shock, and when. That is often the case with historical new departures. Coincidences play their part and minor matters can suddenly loom large because small things come to symbolise what is fundamental. The fundamental paradox is that the Union identifies itself as being more and more democratic, at the same time as democracy is being quite systematically cut back in our countries. One day, the voters will echo the remark of the little boy in Hans Christian Andersen' s tale, 'The Emperor' s New Clothes' , 'Yes, but he is not wearing anything' . Last month, Mr Prodi talked of a radical decentralisation of the Union' s activities. In contrast, the five-year plan involves radical centralisation, through which responsibility for new legislative areas - of which there are many - will pass from the national and regional parliaments of the Member States to Mr Prodi' s Commission in Brussels, with legislation being adopted on the basis of 62 out of 87 votes in the Council. It is Orwellian to a T. Under the heading of 'decentralisation' , centralisation is taking place. Under the heading of 'democracy' , democracy is being dismantled. Under the heading of 'greater transparency' , the Commission is proposing an arrangement through which documents that are at present available for public inspection will be locked away. When he took up office, Mr Prodi solemnly promised - before our Group and here in the House - a completely new approach to transparency. We were to be able to have access to any document, once the Commission had given it to others. The elected representatives of the people would no longer be the last to be informed. We should no longer have to sit in the committee rooms looking at the students from the Permanent Representations, in possession of documents to which we ourselves have no access. We should no longer have to tolerate a situation in which the employers in the European Union or the farming industry' s COPA can consult documents which we ourselves cannot obtain. It is fundamental to a democracy that the executive should serve the electorate and the electorate' s representatives. In the EU, the legislature has been transferred to the executive. The elected representatives of the people are awarded monopolies on power, while fundamental documents from the decision-making process are kept secret. At the Conference of the Presidents, we decided to summon the ombudsman and Mr Prodi to a discussion concerning transparency. I hope that Mr Prodi will say: 'I am sorry, I was not aware that my officials were doing the opposite of what I had promised. I stand by my words. Here is my signature to the transparency that was promised' . Thank you, if there is, in fact, anything to say thank-you for.
Mr President, dismayed as I am by the fact that 14 Member States have prejudged Austria, I would like to take this opportunity to ask the Commission to extend its ambitious programme on account of the unfair treatment Austria has been subjected to.
I would particularly like to thank Mr Poettering for what he had to say in this connection. In the run-up to the Intergovernmental Conference, special emphasis is being placed on the European Union' s ability to function, which is in every sense pre-requisite to the success of the European unification process. However, in refusing to talk - albeit only bilaterally - and thereby causing a breakdown in communication, the 14 EU partner States are putting this self-same "ability to function" at great risk. The Commission must not stand idly by in a situation of this kind. It has a duty to see to it that the solidarity enshrined in the Treaties is upheld.
With this in mind, I would ask you, President Prodi, to get personally involved in setting up a crisis meeting between the Heads of Government of Austria and the 14 EU partner States, so as to bring about détente and normalisation of relations. In acknowledgement of my responsibility as a parliamentarian, I myself sent a letter to this effect to all the Heads of Government yesterday.
Mr President, I would first of all like to thank the President of the Commission, Mr Prodi, for his work programme. I concur with the remarks made that there should be more focus, but also that it should be better tailored to the five-year plan. It seems as if we are talking about two different documents.
The first chapter of the work programme is entitled: "Europe, its neighbours and the world" and rightly so. I have permission to quote one of the first sentences from this chapter: "the Union must be active on the regional and world stage." But in order to be able to play this role, it is vital to develop a practical form of cooperation between the Council' s High Representative, Mr Solana, the Commission and the European Parliament in order to strengthen democratic control and democratic accountability.
In our opinion, it is also essential that the Commission' s role be reinforced in the field of foreign policy. We want to project a much stronger, united front as far as this European foreign policy is concerned. But the instruments involved are also an important factor. They help in the analysis of non-military crises and help us to act on them quickly. If we look at Mozambique, for example, how long have we had to wait before real action could be taken? This is about very concrete issues, such as transport capacity. To this end, we need swifter coordination within the European Union.
Take the enormous cattle losses Mongolia has suffered. We know that there are funds available in TACIS and ECHO within the European Union. But why are we not helping out? This is because there are too many bureaucratic hurdles. The EU' s overseas dealings will need to be better tuned to our need for a stronger, future European foreign policy. In short, operational implementation is central.
Relations with Russia are of vital importance. We find ourselves in a situation in which we cannot afford to fall behind the Council of Europe, which has levelled criticism at Russia concerning its Chechnya policy. It is extremely depressing to note that freedom of press is still not guaranteed in Russia. We had invited the journalist, Mr Babitsky, to visit us next Thursday, but this was vetoed by the Russian authorities. I hope that the European Commission too, will protest in the strongest terms to the Russian authorities.
Mr President, Mr Prodi, when a parliament discusses legislative priorities then everything becomes a priority. As far as I am concerned, the top priorities are: employment - and, consequently, economic growth - and quality of life - and therefore environmental protection, food safety and consumer rights.
I should now like to make a few comments on economic and social matters. One of the Commission' s initiatives, which deserves a high priority, is the e-Europe initiative. Yesterday we discussed the Lisbon Summit for the economic and social revival of Europe. Shared objectives for growth in order to enable us to move towards full employment are something I have hoped and prayed for.
Full employment does not mean the total absence of any form of unemployment. There will always be some cyclical unemployment, with workers looking to change jobs, young people entering the labour market. But full employment will be restored when there are no longer any long-term unemployed and when every young person is offered at least one training course within at least six months of entering the job market. It is possible if we invest to a greater extent in what Mr Guterres yesterday called 'human capital' , i.e. basic education plus, most importantly, lifelong training.
In this context, the e-Europe initiative comes at just the right moment. In future, the computer-related content of jobs is going to be increasingly marked, but we have a lack of workers qualified in this area, as do the United States. That is why the American Senate has made available a quota of almost 500 000 visas for a period of four years, reserved for highly qualified immigrant workers.
What we should be doing is educating our own intelligent young people and keeping them in Europe. A Commission document has just shown that half of the young people who pursue postgraduate studies in the United States go on to stay there. In order to keep our brainpower, to attract the best brains and to train them further, we must make massive investments in research and development.
The only two European countries who invest a greater share of their GDP in research and development than the United States, i.e. Finland and Sweden, are also the only two European countries who are able to compete on equal terms with the Americans in terms of communication technologies. Surely this provides the rest of Europe with an example to be followed? In Lisbon, should we not establish a sort of technological convergence criterion requiring Member States, for example, within a five year period, to move towards a rate of expenditure on research and development equivalent to at least 2.5% of their GDP? This is still less than the level currently attained by the United States?
In this connection, I should also like to applaud Commissioner Philippe Busquin' s initiative to create a European research area. Improved living conditions, employment and the quality of employment will continue to be intimately linked to our ability to make European research more dynamic. Along the same lines, a proper European patent, the development of venture capital and support for young businesses are also of crucial importance.
Last night President Prodi reiterated my expression regarding Europe' s lack of future prospects. I am afraid that he misunderstood what I meant to say: I did not accuse the Portuguese Presidency or the Commission of lacking insight, but I did stress the fear of the future experienced by many of our fellow citizens in this radically changing world.
We all know that we are living through a paradigm shift with the advent of the information society and the development society. But, in a world where 1.5 billion people are still living without electricity, providing every citizen in the world with access to the Internet society is not going to be achieved in the immediate future.
The most significant challenge for the human race is to avoid the separation between information-rich countries and information-poor countries, to prevent the advent of societies where, in the felicitous phrase coined by my friend, Claude Desama, the digital divide will be the new social divide.
The annual legislative programme is the most concrete manifestation of the European Commission's key constitutional and political power, namely the exclusive right of initiative. Such power must at all times be rigorously justified and clearly explained. Yet this year's work programme, as in all previous years, does not provide detailed justification for each of the multitude of new measures proposed. A 15-page general summary does not exactly do justice to the 500 initiatives cited in the annex.
In future, the ELDR will therefore insist that there is clear justification for, and specialised parliamentary debate on, all measures announced in the work programme. In particular, we will be looking for evidence that each new proposal has been properly tested against the principles of subsidiarity and proportionality and we will be looking for sector-specific debates in the European Parliament's own specialised committees. In other words, it is now high time for a comprehensive overhaul of the somewhat antiquated way in which this crucial programming document is developed and debated in future.
Mr President, I would like to thank the President of the Commission for giving us two speeches within the space of 24 hours. Last night he clearly pointed out that we have the prospect of a successful European economy ahead of us for the next two or three years and quite clearly, if we have unexpectedly higher-than-normal growth, then that will help us in the endeavours of this annual legislative programme.
The Commission President's speech this morning raises three concerns in my mind. The first relates to subsidiarity, where we feel strongly in our group, as the Liberals have just said, that we need to have a test for every single proposal put forward to show that it is in the European interest. Subsidiarity must be seen to apply: it must be clear that we are not legislating where it is not necessary to do so.
The second concern relates to budgets. Given the higher growth rate than was predicted in the financial perspectives, which are based on 2.5% growth, we can see our way forward to taking slightly different measures on budgets than we would otherwise have done. On behalf of my group I would like to caution the Commission not to go ahead at this stage with shifting agricultural expenditure from category 1 to category 4. In Britain in particular we have a farming industry which is in desperate straits and wants to see some assistance given to certain sectors of agriculture: shifting money for agriculture from one part of the budget to another at this stage would be to give them a wrong message.
Lastly, a word of caution about the question of information. This is what bedevilled the relationship between our Parliament and the previous Commission: the fact that we, under the Treaties, have access and the right of access to all information in principle.
It looks as if we are running into difficulties with our framework agreement. I therefore stress that, if we want to have the Commission and Parliament working together, we have to be able to come up with a solution to this problem as soon as possible and not to have limitations on documents which are available to citizens. As Mr Bonde rightly pointed out, we should have a European Union where there is a free flow of information from the bureaucracy to all our citizens.
Mr President, Mr Prodi, we have already had this discussion, several weeks ago in fact. You also made the point then, that you intend to gauge the success of your work from the level of turnout at the European elections in 2004. As I said at the time, for a body that is not directly elected by the people, that is a truly presumptuous statement. However, that is your plan and I intend to go into it in further detail.
The European Parliament, along with myself and all my fellow MEPs - who every day are to be found canvassing in the most direct manner for support for these EU policies, down on the streets and squares of Europe, and who do not just sit in ivory towers - to put it without fear or favour - are reliant on its being able to function. Therefore, I infer from what you have said that the European Commission will work in even closer cooperation with the European Parliament, in a spirit of openness, transparency and partnership. We have yet to see whether any of the developments of the last few weeks give us cause to hope that such openness and transparency will actually gain ground, and I intend to judge you on this.
You have said a great deal today, Mr Prodi, on the areas that I have responsibility for on behalf of my group. The areas in question are environmental policy, consumer protection and health policy. I would expressly like to commend you for the fact that, for the first time in my experience, you have diverged from your usual practice of delivering a lecture on economics with only a smattering of comments on matters such as food authorities, doping, or flight delays. I seldom commend you, and so I am keen to take the opportunity to say this. Unlike speeches you have made in the past, this one was far more down-to-earth and what is more, I could understand it.
Of course, I am less impressed when it comes to the detail. This will surprise neither you nor any of my fellow MEPs. Where is your coherence, Mr Prodi? I have read your programme, which you represent on behalf of your Commission as a whole. You say, for example, that you wish to take account of environmental policy in all the other policy areas. The only area where that has happened is Mrs Palacio' s area, i.e. transport. In what way exactly has environmental policy been taken account of in the other sectors, for example enlargement - a huge problem - food safety and consumer protection? Where does it feature in the text? Take trade policy, for example, nothing, not a single word, Mr Prodi. Take competition or economic policy: not a single word. It is nowhere to be found. Another case of paying lip service. Statements are always being made to the effect that environmental policy must be taken account of, and there is no way round this, but you do not actually put this into practice. That is something else I will need to judge you on.
Nowhere have you made clear reference to the links between or the possible interdependence of the various policy areas. You must not neglect to mention this in your other papers. You must be critical of this fact, and you must not publish them in this form either. Your proposals were far too specific, which is all very nice and is something I welcome, but it is not enough. We will gauge how successful you have been, Mr Prodi, on a weekly, monthly and annual basis. We will assess what is happening in the Commission, and in what form, on a weekly basis. We will see how matters stand in the committees and in plenary sittings, on a monthly basis.
How does the Commission perform in the committees and in the plenary sittings? For example, how do you deal with the European Parliament' s proposed amendments? If you want to work with us, and if we both - you, Mr Prodi, on behalf of the Commission, and we, the European Parliament - say that we will all gauge our success according to the elections in 2004 and the election turn-out, then I would like to hear you say that all the proposed amendments that this Parliament has a majority vote on will be adopted by the Commission. And we will assess your own performance on an annual basis, when we take the programme from the previous year and look at what you have achieved and managed to deliver, and to what standard you have done so. You see, Mr Prodi, it is a lot more simple than you might fear. You will not have to wait until 2004, your appraisal will be ongoing every year and you will not be kept waiting for it all the time. Furthermore, your appraisal will be in true school report style: firm but fair, and we will adopt the same approach to this programme, which is very ambitious. I hope that you will have delivered at least part of it by the end of this year.
Mr President of the Commission, when you entered upon your duties, you said that the Commission would be characterised by openness. A lot of other people have also said that here today. But what is the situation now? Why are the Commission' s press conferences no longer being broadcast directly via satellite television so that everyone in all parts of Europe can follow what is happening? I hope that Mr Prodi is listening.
Regarding your letter to Mrs Fontaine about the ombudsman, Mr Prodi, do you consider that the ombudsman is bound by any principle of loyal cooperation between the institutions? Where, in that case, do you find a legal basis for this view, and do you believe that such a principle can suppress the ombudsman' s right to express himself freely in the press?
I also want to provide the following piece of information about your letter to the Wall Street Journal, in which you refer to a seminar in April on openness as proof that the regulation concerned has been prepared openly. That seminar was, in fact, organised by the European Federation of Journalists and by MEPs Lööw, Thors, Hautala and others, but the proposal which was discussed there had nothing to do with the current proposal, which has been prepared very much in secret. The main question, however, is that of whether the principle of loyal cooperation should take precedence over the right to express oneself. Where is the basis for a principle in accordance with which you could suppress this right and make such demands upon the ombudsman?
Mr President, the report you have presented is ambitious and complex, and I will only touch on a few points.
One: I cannot be other than content with your decision to start focusing on the Mediterranean, both because of the contribution to the Middle East peace process and because it will salvage and strengthen the historical and political ties which unite the countries of Southern Europe. We consider that, with the implementation of the geo-political processes, the Mediterranean border is just important as eastward enlargement, which both Parliament and the Commission are working on.
Two: the internal market. Working in the European Parliament, we can see that harmonisation of the existing legislation on civil law is essential. In all probability, we ought to start work in the field of administrative law as well. Moreover, every day, we become more aware of the need for a common legal system coordinating the different legal systems of the Member States.
Three: the preparatory documents. I can only add my voice to the requests to limit the use of preparatory documents, which are presented several times by several different people in the European Parliament. Despite the fact that they do, on the whole, make for a more in-depth debate, green papers, white papers and statements also have complex, problematic side-effects, as, more often than not, they prolong legislative action in matters in which timing is absolutely essential.
Lastly: the Commission' s Work Programme seems to overlook two sectors which are in need of particular attention from the European institutions, especially in the light of the developments constantly taking place in e-commerce. I feel that the Commission should submit proposals on the out-of-court settlement of disputes over on-line contracts and on amendments to the Directive on distance contracts, in order to provide increasingly effective consumer protection.
Mr President, Mr President of the Commission, ladies and gentlemen, European internal policy forms only a small, but still very important part of the submission Mr Prodi has presented to us, both in writing and orally. But then it is not quantity but quality that matters where submissions are concerned.
Now last night, in the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, to his credit, Commissioner Vitorino made a presentation on behalf of the Commission about a "scoreboard" , i.e. a schedule with competence assignment and task descriptions for creating the area of freedom, security and justice. On close inspection of this document, it soon becomes apparent that in the course of the year 2000, the Commission is to make a start on its proposals for this area of freedom, security and justice - it is to be hoped, with the support of the majority of the European Parliament - and will enter into direct confrontation with the Council over its proposals for creating this area of freedom, security and justice. This open confrontation will come about because the European Union is doing the following: it is dismantling external and internal borders. It is creating freedom of movement and freedom to settle, and an economic area which affords opportunities for unlimited economic activity - and thus also for unlimited illegal economic activity incidentally. In order to combat this, the EU aims, in turn, to create a European police force. The EU has a single currency and is creating all the institutions it can, so as to equip the European Economic Area with a legal framework.
Now we come to the crunch question: how is the EU to achieve this? Is it to manage the economy exclusively on the basis of Community law, and the regulatory framework in the sphere of security exclusively at intergovernmental level? The two do not go together. To have both approaches would be to produce the kind of legally inconsistent system that can actually only lead to one thing, as has always been the case, i.e. paralysis.
And so the ball is in the Commission' s court. I can promise you the full backing of my group if the Commission stands up to the Council over matters that must inevitably, and necessarily, be brought within the Community system, and matters in the sphere of internal security and citizens' fundamental freedoms - I am referring to the Charter of Fundamental Rights - that are inevitably bound up with the transfer of sovereignty rights from national to European level, which is precisely what the Commission, the Council and Parliament are in conflict over. If the Commission has the courage to say that it is prepared to enter into a confrontation with the Council, as the guardian of the Treaties and the future integration of Europe, then I would hope that a majority of this Parliament would support you in this. But you will need to have courage to go down this route and I hope you find it.
Mr President, with regard to fishing, I am not going to go into the details of the Commission' s legislative proposals. However, I would like to hear a clear commitment from the Commission that it will seek a solution for the speedy transposition into Community law of the recommendations of the regional and international fishing organisations.
Mr President, in the last plenary part-session, regarding the Gallagher report on the recommendations of the ICCAT on bluefin tuna in the Mediterranean, we had the opportunity to debate this issue of Commission delays, which are becoming a very serious problem. Although these recommendations will become binding on a particular date, their absence in Community legislation means that the fleet is not complying with the measures and may lead to the initiation of infringement proceedings against the European Union.
Delays in transposition are an endemic problem in the Commission. For example, we have been waiting since 1996 for the incorporation into Community legislation of the ban on landings from Honduras and Belize, or, for example, since 1998 for the control of the fishing capacity for albacore tuna in Community waters.
The Commission is always accusing Member States of not transposing its decisions and directives into their national legislation, while it is doing exactly the same thing on an international level.
It is clear that the proposal presented by the Commission on the communication on the reform of international organisations, with a view to speeding up the process, tries to separate the legislative processes both of Parliament and of the Council. From the point of view of this institution, there are serious doubts as to whether this is the best way to resolve this problem.
I hope that President Prodi will now commit himself to resolving this problem once and for all, and that, in any event, Parliament will always be connected with the legislative procedure for incorporating the recommendations of international fishing organisations into Community legislation.
Mr President, yesterday, after the intervention of the President-in-Office of the Council, which had painted an optimistic picture of Community development, the President of the Commission, Mr Prodi, took the precaution of pointing out that the economic development we are experiencing presented the enormous difficulty that it was accompanied by an increase in the social marginalisation suffered by the European Community. Mr Schulz has just referred to this phenomenon, speaking on behalf of the Socialists, because we are currently running the risk that, as a consequence of the liberalisation of the Community economy within the framework of the globalisation of the world economy, we may see a situation of greater social differences and the disappearance of the European social model, which we are so proud of.
Mr President, the previous Commission worked under the motto "do less in order to do better" , as opposed to the supposedly active approach of the Delors Commission. As we know, it is a question of quality rather than quantity, which was also mentioned by both Mr Schulz and Mr Swoboda, speaking on behalf of the Socialist Group. The question is in which direction this Commission is heading. I hope that this Prodi Commission is not one which does less in order to do it better, but rather one which does what has to be done. While the Delors Commission took us from the Single European Act to the Union Treaty and an extensive enlargement of the European Community, I hope that the Prodi Commission will be the Commission of a social Europe, the Commission which ensures that economic development does not go hand in hand with social discrimination, but rather with social progress. To this end, I hope that the Commission will bear in mind the points of view being expressed in the European Parliament. As the President of the Commission knows, the current Union Treaty provides for a sort of relationship between the European Parliament and the Commission, whereby, although responsibility for legislative initiative lies with the Commission, it must take account of the positions of Parliament in drawing up legislation.
In this respect, I would like to refer to the codification of Community law. At the moment, Community law is an impenetrable jungle, absolutely incomprehensible to the citizens of the Community, including those whose profession involves the exercise of the law. Until now, Community law has developed on the basis of a form of casuistry similar to that of the medieval legislators, and we therefore lack any kind of system, specifically with regard to civil law, competition and the protection of consumers and intellectual property.
Finally, Mr President, I would like to remind you of a text which is mentioned in the Commission communication. It is point 2(3) on the statute of the outermost regions, which is to be implemented by the Commission. Today the Commission is to speak of the first document in this field, and I hope that, in doing so, it will take account of the requirements of these outermost regions of the Community.
Mr President, ladies and gentlemen, The President of the Commission has proclaimed this to be the decisive year and I would urge you, Mr President, to use this as an opportunity to put the relationship between the Commission and the Member States on a new footing. The Commission is the guardian of the Treaties. Hitherto, this meant that in fulfilling this role, the Commission placed special emphasis on the rights of the Community, and rightly so. But the unwritten rights of the Member States are there in the background of the Treaties and I believe it is high time that the Commission came to see itself more as the guardian of the rights of the Member States in the course of its work. I would urge you, Mr President of the Commission, to also become the advocate for the rights of the Member States, for what frustrates us on occasions about the way the Commission works, is its attempt, under the pressure of getting things done, to lay claim to certain rights. We must bear in mind that in future, more must be done to uphold the rights of the Member States. This is pre-requisite to Europe' s gaining acceptance.
One example of this is the Federal Republic of Germany' s being composed of federal states, with the Länder having original rights. They must also be recognised by the Commission. It is difficult to imagine us amending the Treaty without the consent of Germany' s Länder, for example. Therefore, Mr President, please cast yourself in the role of advocate for the rights of the Member States. Accordingly, we demand a catalogue of competences that clearly distinguishes between the rights of the Community and those that reside with the Member States. The Commission would gain a great deal of support amongst the citizens of Europe if it was to follow this course, and we urge it to do so in the strongest terms.
Mr President, Mr President of the Commission, you spoke of a detailed programme in your introduction. I would like to comment on two aspects of this programme, notably the common security and defence policy and enlargement, with specific reference to Turkey, and would also like you to clarify a few matters.
Mr President of the Commission, I am in favour of creating a European defence identity, including the military dimension thereof, and I welcome with open arms the outcome of the unofficial meeting of the Defence Ministers in Sintra. However, that must not be the end of the story. What is difficult on the one hand, and new and important on the other, is conflict prevention, i.e. the non-military aspect of our security policy. Conflict prevention is a difficult matter because we have no examples on which to base our formulation of these elements of security policy, unlike NATO, which can teach us a few things.
The Commission must take responsibility, launch initiatives, and submit projects in this sphere, which needs to be developed from scratch. We need specific proposals for instruments for non-military crisis management, such as delivering and deploying humanitarian aid - Mozambique is a good case in point - aid for the development of democratic institutions and procedures, election monitoring; we need to build up a corps of conflict advisers and a police force and so on and so forth. I need not go on listing the instruments we need ad infinitum. I would like you to comment on this, Mr President of the Commission.
You state in your programme that you want to introduce a pre-accession strategy for Turkey. I would willingly support you there if I knew what you meant by this. Following the Helsinki decisions, we in the European Parliament demanded a catalogue of measures and a detailed schedule, which would enable Turkey to be prepared for fulfilment of the Copenhagen Criteria - in particular the political criteria - in a concrete and structured manner. My group was completely committed to Turkey' s being granted candidate status at the Helsinki Summit. We welcomed this decision and are very keen for this state to accede to the European Union. It will be a difficult task given Turkey' s shortcomings on the political front. Which is all the more reason why we need to develop a very clear, concrete and detailed policy, i.e. a catalogue of measures and a schedule.
Can we count on your Commission to submit suitable proposals to Parliament in the near future, on preparing Turkey for accession to the EU?.
Mr President, the President of the Commission will not be surprised if I speak to him about the internal market. So as not to repeat what has already been said, in particular what has been said by Mr Fiori, who I agree with, I will refer to another central point of the debate, i.e. the reform of the Commission.
What has the reform of the Commission to do with the internal market? The answer is a lot.
Mr President of the Commission, on reading your White Paper on the reform of the Commission, it is clearly apparent that the guiding principle, the philosophy behind this reform, is something very vague which we cannot accept in this Parliament. This guiding principle is mainly the protection of the Community' s financial interests. That is clearly of concern to all of us, but it is only a starting point. From there on, the Commission must begin to work, and must fulfil its obligations in accordance with the Treaty.
Allow me to give you an example, since the speaking time allotted to me does not give me much opportunity to expand on this idea. Let us consider the intended reform of the infringement procedure. What is the intention there? It is simply to administrate the existing resources on each level, instead of hearing this Parliament' s demand that we should create a genuine administrative procedural law for ensuring legal certainty, which is necessary from the point of view of the European citizen, that is to say, from the point of view of the people who may have recourse to this infringement procedure. It is simply said that this administrative procedural law will not be created, but rather demands will be selected. How can this be? How can these things be selected in a purely arbitrary way.
From the point of view of this Parliament, this type of arrangement cannot be allowed. We understand that the Commission has to be reformed. We agree with the objectives of this reform. However, it should not lead to the abandonment of the great momentum of European construction, for the sake of protecting the Community' s financial interests, however important we may all agree that that is. The Treaty obliges the Commission, primarily, to provide that momentum.
Thank you, Mr Prodi, for your presentation and your documentation. Congratulations on using the Internet for the general public - a very good idea.
I will start with trade. We agree with you that we need a rules-based trading system. It is essential. Seattle failed because the United States, in particular, appeared unable to grasp the legitimacy of policies such as environmental protection, the preservation of rural communities through the common agricultural policy, animal welfare, health concerns and social rights. It displayed incredible insensitivity to the legitimate concerns of the developing world and, frankly, the developing world has little so far to thank the WTO for. We expect the European Union to continue negotiations, maintaining our strong positions on all these issues and using our links with countries in the developing world to ensure that the next round is a fair round. Please, can we have detailed proposals in the next three months about how this will happen.
Innovation and knowledge - very appropriate for a new century. How much innovation has taken place in the Commission, or indeed in the Parliament may I say? We had a White Paper on innovation some years ago - what has happened since? One thing I would like to say very strongly is that we are very concerned in follow-up, not simply in excellent communications, which we welcome, but in follow-up, follow-up, follow-up!!!! We have under way the Fifth Research Framework Programme - what has happened to what was learned in the Fourth? What is the dissemination for the new ideas, the new products, the new comparisons of socio-economic systems? Follow-up again, please.
We welcome incidentally the formation of a European research area which you and Commissioner Busquin have put forward. This is an excellent way in which to begin the century. I welcome the forthcoming communication on enterprise, but I hope that past work will also be looked at before we go ahead with more.
I will now use a tremendous cliché truism - 'our greatest resource in the European Union is our people'. Is it not shameful that large Member States like my own and Germany cannot supply the number of people skilled in information technology? Is it not disgraceful that they are having to attract people from countries where those skills are needed? It is a disgrace and I hope that you will take it up when you look at legislation.
A further shocking waste of resources, Commissioner, is that women in technical, scientific and information technology fields are squandering their skills. I hope there will be a follow-up to the Science White Paper.
Mr President, the internal reform of the Commission has begun. We welcome that!
This is not the first attempt to turn the Commission into a world-class public service, but we, Mr Prodi, wish to believe in the sincerity and resolve of your promise to this House.
For the moment we have a series of measures and a White Paper. You are examining it with the members of the Council and with the civil service unions and finally, this Parliament will offer its support and will cooperate with you in this great objective of making the European Commission the best administration in the world. Go for it!
However, I would like to point out one fault in the document. It lacks an analysis of the reasons for the failure of the previous system, and Mr Kinnock should have carried it out because he is an expert in the field, having worked in the Commission for five years.
For example, there previously were punitive measures or measures for assessing the merits of the civil servants, but, Mr Prodi, they were not used. The officials responsible, including the Commissioners, did not make use of these measures, of these recourses which existed before. Now that we are establishing new measures, how do we know they will be used? Only you know the answer to this secret.
The lack of motivation amongst excellent civil servants is serious. We must take action and the example should come from above.
The reform of the Commission, Mr Prodi, should not only protect the financial interests of the Community. Far more resources are lost through an ineffective and unmotivated administration. Furthermore, we also have to accept that officials who take responsibility and risks may make mistakes. You said in your speech that you prefer to make mistakes rather than fail to act. Go for it, Mr Prodi. Your task must be an historic task. You are not the first to try it. We hope that you succeed.
Mr President, it is interesting that Mr Prodi has presented today a work programme; however, our agenda says that we are having a debate on a legislative programme. Looking at it from the point of view of social and employment policy we certainly do not have a legislative programme before us. In fact we have not had a legislative programme for several years now. What we have had instead is a process of consolidation and the development of certain convergence processes such as that developed and launched at Luxembourg.
We welcome the Luxembourg procedure. We hope it will be deepened, strengthened and extended to other areas such as convergence in social protection. But does that mean that we have done the job in terms of legislation in the social area? I think not.
There are a number of areas where we need to update and modernise the social legislation we have adopted in the past. With the deepening and strengthening of the internal market and globalisation we are seeing an increasing number of mergers, take-overs and transfers within the European Union. That, to me, says that we need to look back at the whole framework of legislation we developed largely in the 1970s in this area - on transfers, collective redundancies, insolvency, and latterly on works councils.
We need to modernise and strengthen that legislation, not in order to stop globalisation or the deepening of the internal market - of course not - but in order to make sure that we manage the changes these things bring, through a spirit of partnership in all of our workplaces, large and small, within the European Union. That means that we need to pursue with vigour the general framework on information and consultation at work.
In the health and safety field as well, there is a need to update and modernise the legislation we adopted in the past: the pregnant women at work directive, five years overdue for review; the noise directive of 1986, ten years overdue for review; a number of directives that need to be radically updated and modernised.
But is it just about updating? No. We do not need any new great raft of social legislation, but there are areas that have not been addressed. We have outstanding promises for legislation on homeworking, on teleworking; we have the yawning gap of social security in atypical work that has been outstanding for almost a decade now; we have the promise of a specific directive on muscular-skeletal injuries outstanding from the last medium-term Social Action Programme.
There are other areas. I had a woman come to see me recently, called Mrs Angela Elliot Mathis, working for Lucent Technologies. She was head-hunted into the company at a very high level to work as a senior manager and a board member. She had worked in a range of European countries for high technology companies. Thirteen months into the job she was dismissed without notice and without reason. She still has no reason for the dismissal. The remarkable thing is that she has no protection in either Belgian law - she was working in Belgium - or European law. Without that sort of protection people will not take the opportunity to live, move and work wherever they can within the European Union.
These are the gaps we need to plug. Let us do it in the new medium-term Social Action Programme.
Mr President, Mr President of the Commission, I would like to briefly discuss the area of freedom, security and justice and the key aspects thereof, and on behalf of the Group of the European People' s Party (Christian Democrats) and the European Democrats, I can safely say that the key aspects have been very well-chosen. You certainly give the main challenges the attention they deserve. One of the key aspects you mention is asylum and migration. It is absolutely essential that this should be so, for we do not have minimum standards in matters of asylum, nor have we taken the first steps towards implementing the Dublin Convention or made real progress towards implementing EURODAC.
Tackling organised crime and the prevention thereof is another of the key aspects you cited. That too is absolutely essential, given that as much as 25 to 30% of crime can be attributed to organised crime. This is another area where we need to go one step further and quickly get on with setting up the European police academy, for example, so as to ensure that officers are trained to the same standard across-the-board. Another key aspect you mentioned was the need to combat money laundering. You have our full backing on this as well, for money laundering is partly what motivates organised crime. The fourth point you touched on was judicial cooperation. Here, I am sorry to say, we are lagging behind police cooperation by some 10 to 20 years, and we urgently need a catching-up programme. You have our full support, but I want to make the point that such issues have come up for discussion every year. As far as we are concerned, the crucial step forward has been that we now have a scoreboard that actually lays down responsibilities and timeframes, and affords us the opportunity to undertake checks twice a year and demand that responsibilities be carried out to completion. You have our support in matters of transparency and when it comes to the momentum created at Tampere, which we want to keep going, and you have our support because there is a possibility of bringing pressure to bear on the Council. But at the end of the day, we can only hope to put the scoreboard, and all that goes with it, into practice, if all the Council representatives actually abide by the spirit of the treaties and the treaties themselves. Only then will it be possible for you to implement your proposals, in conjunction with us, to good effect. Anyhow, you can count on our support !
Mr President, I want to highlight the areas of the work programme which affect directly the work of the Committee on Regional Policy, Transport and Tourism. With regard to regional policy, my group would like to see the Commission ensure the full application of the partnership principle at all levels of programming of the Structural Funds.
We, along with other groups in this Parliament, are still waiting for the Commission to present a proposal laying down the practical arrangements for the implementation of the code of conduct that would facilitate cooperation and proper scrutiny. When, Mr President, will the Commission go further on spatial planning and submit new proposals to develop the decision taken at the informal Council meetings, notably at Potsdam and Tampere?
Regarding transport and tourism, I and my group welcome the proposals reinforcing transport safety although we need more concrete proposals on road safety and in particular, the issue of blood-alcohol levels and speed limits. I also welcome the ongoing commitment to the Galileo project and the review of the TENs strategy, especially with its highlight on the railway sector, a sector which we believe to be very important indeed.
However, I have to say to you that my group deplores the fact that several dossiers at this moment are blocked in Council. We also want progress on both the working time directive and the slot allocation at airport directive, as well as measures to end the misery in air traffic control delays in Europe at this moment.
We are also concerned, President Prodi, at the lack of proposals concerning the tourism sector, a sector in which so many of our citizens work.
I regret that transport issues do not appear to have been taken seriously into account in the enlargement chapter and would encourage the Commission to present proposals to ensure better coordination between structural actions and instruments and the PHARE and TACIS programmes. I also want to insist that Parliament' s views and wishes on postal services, often stated in this chamber, are taken fully into account in any new proposals.
Whilst I am grateful to Mr Prodi for outlining the Commission' s work programme this morning, I have to say that in the areas of regional policy, transport and tourism, the programme is more notable for what is missing than for what is in it, and I would hope that over the next year we could put those matters right.
Mr President and Mr President of the Commission, only yesterday I attended an event organised by the producer association for crab fishers in my country. Approximately 100 cutter owners and fishermen concerned themselves solely with EU fisheries policy, discussing matters such as market organisation, the supervision regulation, the structural regulation, technical measures, FIAF, MAP IV, the flora and fauna directive and the questionable manner of its implementation, and lastly, the trilateral cooperation with Denmark and the Netherlands which has proved highly successful on account of its being voluntary. It was this association that succeeded at last in getting higher prices for the trade. The 1999 crab season proved very lucrative. The men were amazingly young. In addition, three young fishermen passed their exams with flying colours, and the EU was not subject to scathing comment, as has often been the case in the past.
Of course I picked up a few tips for the Commission along the way, as well as a log book which has been a must for every fisherman since 1 January 2000. Of course there was an ironic undertone and their intention was clear. We in Brussels and Strasbourg should get down to recording our successes in meticulous detail, too, as the fishermen do their daily catches. At the same time, a primary school teacher asked the children: "what jobs are there by the sea?" One little boy said: "there are fishermen" , to which the teacher responded: "they have all died off though" . The little boy knew better. His father is a fisherman. And then, Mr Prodi, I read your Commission programme for 2000, which prompts me to ask: "Are fisheries a thing of the past in the Commission' s eyes as well, for there is no mention of them?"
Surely the fisheries sector is one of the areas where we really see EU community policy at work. But of course we have the Intergovernmental Conference of 2000 to come. There are the leftovers from the Treaty of Amsterdam. The Commission has yet to keep the promises it made at the hearings on Parliament' s codecision rights. The common fisheries policy will come into play as of 2002, and there is the fact that Parliament' s legislative basis for negotiation on international treaties is inadequate. Be that as it may; today, Mr Prodi, you mentioned fisheries. I am relieved and will be able to say to the fishermen at home: "we live to see another day after all!" And you, Mr Prodi, should convey the same message to the teacher through your actions.
Mr President, I should like to address the Commission in order to express my wish that the year 2000 should enable us to make progress in the general direction of coherence, particularly in the field of agriculture. The fact is, if the European Union intends to fight for alternative rules for international trade, if it is to defend the European farm model, then it must acknowledge that there is still a lot to be done in order to put its political decisions into practice. In the banana case, for example, we have not so far been able to reconcile the interests of our producers, those in the ACP countries, with the demands of the WTO. Why not? Quite simply because the WTO, according to the Marrakech model, does not permit this, or permits it only with extreme difficulty. So why, after so often declaring that the WTO must incorporate social and environmental regulatory mechanisms, and that the European Union intends to guarantee advantages for LDCs, does the Commission still adhere exclusively to the prospect of market liberalisation in this sector?
Since Seattle has challenged the inadequacies of existing WTO agreements, I would argue strenuously in favour of the Union handling this issue in accordance with the rules which we intend to see predominate in international trade.
I would make the same call for coherence in another area, the management of the pigmeat crisis. You will be aware that, as a result of this crisis, which has now lasted for more than two years, many independent producers find that they have been relegated to being mere casual workers for firms or other large-scale producers. This is a situation which runs totally counter to our European farm model which is based on a multiplicity of diversified and multifunctional family farms. Here too, Mr Prodi, I would like to sound the alarm, and I would call upon the Commission to put forward new measures which are properly suited to managing this type of crisis, in addition, obviously, to what you are already proposing, i.e. a solidarity fund.
My final point concerns the preparation of the budget for 2001. Admittedly, the budget lines for agriculture may be examined in order to reflect the need to show solidarity with the Balkans. This is true. We should, however, pay attention to meeting the commitments made in Berlin regarding the CAP and, more especially, to retaining adequate safety margins in order, in particular, to confront the crises which are damaging the fabric of agricultural and rural life.
Mr President, Mr President of the Commission, you should look to the right! We could easily imagine that we were not in Parliament, but taking part in a board meeting of a large company. That would make you the chairman of the board, so to speak, who has just presented a sound work report and draft. Allow me to address a few comments to you, in your position as chairman of the board, on the subject of your fellow board members, as it were!
Like Brian Simpson, I consider your Vice-President, Mrs Palacio, to be doing a marvellous job. In December, she succeeded in great style, working together with the Finnish Presidency, in opening the railway system. She is also working very hard on something you, Mr President, brought up back in July last year, namely the issue of an effective European air traffic control system. So far so good. Mr Barnier' s proposals are equally impressive, for there has been excellent cooperation between Mr Barnier and Parliament on INTERREG and URBAN. Mind you, we have yet to talk to him about ISPA. Mr Simpson has already raised the question as to how we are to link our preparations for enlargement with transport policy, not to mention structural policy. That is an important issue.
And so, Mr chairman of the board, I would say send these two board members our best wishes and congratulations, but tell one of the others that we are not satisfied with him. Mr Liikanen that is. For his approach to tourism policy is unacceptable and does not befit someone of board member calibre. When one considers that more people are employed in the tourism sector than in the entire agricultural sector, and that tourism makes a greater contribution to growth than does agriculture, then Mr Liikanen' s decision not to put any new, strategic initiatives forward for tourism policy is scandalous.
Mr President of the Commission, please tell Mr Liikanen from us that he must do his homework! We need a sound tourism policy for the Union.
Can I take this opportunity to welcome the programme in the context of the five-year strategic plan. I particularly wanted to congratulate President Prodi on emphasising the issue of governance in the overall planning process. The Economist last week was rather scathing about the importance that was attached to this issue, but we have a huge challenge ahead in attacking the institutional architecture that we need to create for the 21st century - an architecture that has to be commensurate with our responsibilities and our position in the world. The outbursts in Seattle and Davos for instance were not just about the issues - they were very much about a populace and a citizenry trying to engage with a new set of institutions and being not quite sure of how to do so. Therefore, opening up the invisible cities of decision-making in Europe to the citizenry is absolutely vital.
Can I welcome the annual programme in particular because there was one omission from the five-year plan. That was the whole area of education, youth and culture which did not make an appearance at all. The volume of programmes dedicated to this in the annual programme lends a suitable importance to those areas because they can provide us with the solid basis that we will need in order to be able to face the challenges we are now presented with.
In moulding a greater Europe we have a significant challenge, but mobility in Europe - student mobility for instance - is still very low. Only 2% outside the old Erasmus programme of students are actually mobile in Europe, which is not something upon which we can build a new economy at all. We are entering the new technological age, and again can I congratulate the Commission and also the Portuguese Presidency on the work that it has done to usher in the technological and informational age. Again, we need a programme of education that matches the best practice across the whole of Europe. We cannot develop a whole series of initiatives based on, for instance, small businesses or health on-line or whatever without educating people to be literate in those technologies. This means perhaps looking again at all our educational programmes to see that they match the programmes we are particularly enthusiastic about.
Can I just, in finishing, say that we will have started four new programmes by the end of this year - Media, Culture 2000, Youth and Socrates. I hope that we will evaluate the work that was done in the previous programmes to ensure that these are not just another new layer but are actually a new beginning for the programmes that can present us with an educated European citizenry.
Mr President, I must object in the strongest possible terms to the proposal, within this legislative programme, to reduce the agricultural budget by EUR 300 million for the purpose of rebuilding Kosovo.
While I have every sympathy with the need to rebuild Kosovo, and while I understand fully that the CAP accounts for almost half of the entire expenditure of the EU, I nevertheless object to the agricultural budget being regarded as a well from which water can be drawn each time another department develops a thirst. I know a guarantee has been given that the removal of this sum from the budget will not affect any of the financial obligations entered into by the Commission within the framework of the CAP, but I just do not believe it. I do not accept that this will simply be a one-off event.
When farmers in my own constituency of Scotland are suffering their worst recession in more than 100 years, how can I explain to them that this EUR 300 million would be better off spent on Kosovo? When farmers are going bankrupt every day in the UK, when the level of suicides amongst farmers and farm-workers has reached unprecedented levels, when the economy of rural Britain is in spiral decline, how can I explain to them that EUR 300 million would be better off spent in Kosovo? In such circumstances, it would be mad to slash the budget to this extent. We should be spending more to alleviate this crisis rather than contemplating spending less. I urge honourable Members, when we come to vote on this issue, to vote against this proposal.
Mr President, I should like to return to the subject of the annual legislative programme, after that digression on the European budget. I should like just to address one particular subject, which is the issue of what has happened to the initiatives that Parliament took under Article 192 of the EC Treaty.
As Mr Prodi knows, this new article added to the Treaty by the Maastricht Treaty gave Parliament the right to request the Commission to submit legislative proposals. The last Parliament exercised this new responsibility on six occasions, but only once did it lead to a legislative proposal being brought forward by the Commission in response to our request, namely the proposals originating in the report of my colleague, Mr Rothley, on insurance for people using their vehicles in other Member States. That is a very good example, but what happened to the other five? It seems that the Commission has not responded.
There is no obligation on the Commission to respond, but we would expect the Commission, in a spirit of cooperation with Parliament, to look at these proposals carefully and to respond in most cases. One out of six is simply not good enough.
We now have an Intergovernmental Conference looking at the Treaties again. Following the addition of this article to the Treaty at Maastricht we did not press the Amsterdam IGC to give Parliament a full right of initiative which would enable us to submit a proposal to the Council without going through the Commission. We were happy with the compromise that Article 192 represented, but if this compromise is felt not to be working, and if it is not seen to be satisfactory from Parliament's point of view, there will inevitably be pressure for the Treaty to be amended to give Parliament a full right of initiative, something the Commission does not want because it sets great store by its monopoly of the right of initiative. I say to the Commission, if you do not want that article to be amended further then you must take your responsibilities under the existing article more seriously.
I would urge the Commission in future, when Parliament makes a legislative proposal in this way, to take it up, at least in the majority of cases if not in all of them.
Mr President, the Commission has submitted a promising work programme for the year 2000. We cannot do other than give this programme our full backing. However, there are also some unfortunate gaps in it. There is one gap in particular I would like to discuss; it is one Mr Jarzembowski touched on just before.
I do not see the work programme make any mention whatsoever of tourism. We are talking about one of the most important branches of industry here, both within the EU and beyond its borders. We have long been promised measures for this sector. It requires improvement as a matter of urgency, but nothing is happening.
But the Commission has other important tasks to perform besides those of a legislative nature. As Mr Poettering has already mentioned today, it also has a pivotal role as guardian of the treaties. With that in mind, the Commission - I say this in view of the occasion - has taken upon itself the task of monitoring the activities of one Member State in particular very closely. As a citizen of the country in question, I do not object to this modus operandi. Nor will my homeland have a problem with subjecting itself to European scrutiny in matters of human rights, the rights of foreign nationals, and anti-racist policy. On the contrary, we have shown in the past that our country has one of the best records on all these points, and we intend to keep it that way.
If the Commission is to be the guardian of the treaties then please, Mr Prodi, be thorough in your work. The behaviour of "the Fourteen" , or at least of some members of this coterie, can infringe Community law too, and in recent days and weeks, Community law has been infringed on a number of points, for example over the Cultural Capital 2000 issue, school exchange programmes in the Union, and other matters. I have "and so on and so forth" written down here, but I hope that things do not continue in this vein. Hence I urge the Commission to uphold its role as guardian of the treaties in these matters too, and to remain vigilant.
Mr President, ladies and gentlemen, thank you for this clear, practical, substantial debate. The only thing I would ask is that you view my speech as just part of an overall debate which is taking shape day by day. The "short speeches" technique adopted by Parliament means that we have to view all our speeches as part of the same debate as the speeches made yesterday and last month, and I would stress that, whereas last month we laid down the general guidelines, this time our debate has been detailed, for an annual legislative programme must be detailed.
This debate has clearly revealed the vital importance of our cooperation. Literally all the subjects we have touched on this morning - the need for a major operation to coordinate the budget, the need for a joint action and the need to adopt a position on the Intergovernmental Conference and on relations with the Council - all require Parliament and the Commission to work together.
This is why our approach to the forthcoming Intergovernmental Conference is so important, for the very reason that that is where the rules which will govern our all our future activities will be defined, for we cannot hold another Intergovernmental Conference immediately after this one. There has to be a break.
Today, concern was expressed over the length of the list of subjects to be put to the vote. Well, in my opinion, today was the right time to deal with the list and the right time for in-depth analysis. Of course, certain areas are missing from this list. Many of you have rightly expressed the opinion that tourism is a subject which is missing, which, as has been said, is a larger employer than agriculture. Of course, we must turn our attention to this matter, although, as you are aware, the Commission' s powers in this area are rather limited.
In any case, the list contains many subjects, the details of which will have to be discussed in committees. Among those referred to - and I agree with the objection raised by one of the Members present - were the health and safety of workers, social policy, the consolidation of foreign policy, the elimination of the immense delays caused by Commission red tape and the various practical projects such as GALILEO, regional policy and education. There is therefore a series of issues on which we must work together this year. However, we also have a major opportunity, which was welcomed by a great many of you today, in that our economy looks set to be sound for at least two or three years. We must make the most of this opportunity, since, as you have pointed out, we have a major problem with our budget. Today' s speeches reveal a precise, but ruthless analysis. On the subject of agriculture, we cannot relinquish existing resources, which are considered to be vital for the basic subsistence of certain agricultural areas, but, on the other hand, we have foreign policy commitments, such as Kosovo and others, and there are therefore imbalances in our budget. We can, in part, correct these imbalances with an economy which, we hope, will expand at a rate of over 3% per annum - as Mr Elles pointed out - thereby increasing our resources, but we are all well aware that even these resources will not be sufficient to achieve a proper balance between available resources and the programmes and objectives which have been mentioned today.
In addition, it is vital for Parliament and the Commission to work well together to make these decisions. This is the moment of truth, the moment when, together, we must take stock of our future, that is the limits for the budget, establishing the fundamental decisions to be taken and the major actions to be undertaken to shape our future.
On the one hand, this should be our focus in the coming months, but, on the other, as you have pointed out, there is the issue of competences, governability and the European Constitution, namely the powers of the countries, regions and Länder. I am fully aware of this. Last week, I met with the official representatives of the German Länder to discuss this issue, and we did not confine ourselves to decentralisation at all: the discussion went much deeper than that. We talked about the levels of governability which need to be adopted in Europe, not decentralisation..
It is for this reason that I have continued to push for a White Paper on governability. We are in the process of creating something completely new. We may receive criticism, be limited in our actions and encounter technical setbacks, but we are breaking down the intellectual barriers of politics with this experiment. And in order to do this we must work together. The White Paper on governability, on the one hand, and the difficulties of balancing the budget, on the other, are the two pillars upon which we must base a joint political action for the short term.
I can assure you of only one thing: the method adopted by the Commission is a method which genuinely does start from the drawing board (whiteboard, not blackboard), upon which we must set down our ideas regarding what would be best for the future of the institutions for which we are responsible.
We must, of course, be thorough in this, as we are not supposed to be just drawing up general guidelines, and this is related to the third point which you addressed to me on the report on our actions. Each year, we present a report on the actions we have undertaken. In February, we presented an annual report on the actions carried out in 1999, which we would like to expand. It already covers all the actions carried out, but we would like to provide more information on our current work.
These are the plans for a great European Union, plans with a specific objective. If we do not implement these plans there will be no place for us in the new world. A criticism was made of globalisation, which to me is absurd, for globalisation is already underway. The problem is rather how to accomplish it. Do we want to play a leading role in this globalisation? Do we want behave responsibly in respect of developing countries and the Third World in this matter? I feel that this is an extremely important strategy. We can no longer allow ourselves to disregard Seattle. On the contrary, we must take up the Seattle debate again, and do so immediately, in an endeavour, of course, or rather, with the firm objective of correcting the errors which caused Seattle to fail. There is an obvious need for a collective conscience which will take care of the whole world and not just our own particular interests. Woe betide us if we try to halt globalisation, for it is the one remaining hope for Italy, for China, for the world which is trying to develop in this global economy. We cannot stifle these countries at such a decisive moment as this.
This, therefore is our destiny, and our task is to create a Europe which is increasingly able to play a proper role. And enlargement is a part of all this: it is not just a means of preserving peace, it is a means of defining our role.
To return to the subject of enlargement, the Commission has taken a firm position, which is audacious but also resolute and responsible, for the objections raised are of two kinds: on the one hand, there is the desire to bring about enlargement immediately, which is a desire we share, but, on the other, there is the urgent need to specify clearly the implications of enlargement and the means by which it is to be brought about. I am aware that my statement that we must allay the fears of public opinion in the applicant countries and the Member States as part of the enlargement process did not go down well in some of the applicant countries, being received with some concern, but my intention is to provide them, as well as ourselves, with a guarantee, for if merely a suspicion were to be raised that, in practice, enlargement was only superficial, pubic opinion would turn against this great, historic move, this seminal event which will define our activity and which gives a moral dimension to the political sphere we are trying to build.
To sum up, this overall balance, this sense of mission, this feeling of compatibility which guides the actions of every Parliament and every government, must preside over enlargement, the budget, and governability.
Mr President, I put an extremely topical and extremely precise question to the President of the Commission about his view of the relationship between freedom of expression and responsibility for cooperating loyally with the institutions. Unfortunately, I did not receive any answer to this question. It is a question which is being debated everywhere in Europe at the moment, and we should be extremely interested to hear his view. No, not this time either!
Thank you very much, Mrs Thors.
The President of the Commission has given his answer and we must now continue the debate.
I have received five motions for resolutions, pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Cocoa and chocolate products
The next item is the recommendation for second reading (A5-0047/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council Directive relating to cocoa and chocolate products intended for human consumption (9947/1/1999 - C5-0252/1999 - 1996/0112(COD)) (Rapporteur: Mr Lannoye).
Mr President, I think it useful to remind you that we voted on this proposed directive relating to cocoa and chocolate products at first reading in October 1997. In fact, therefore, the Council of Ministers has taken a great deal of time to reach an agreement on its common position, since it was not until October 1999 that this common position was available. It has taken two years, and I feel that opinion, and indeed the opinion of this House, has been overcome by weariness in relation to this matter, to the extent that a number of Members of Parliament - I should make it clear that this is the majority view within the Committee on the Environment, Public Health and Consumer Protection - consider that this is a balanced compromise. The common position is a balanced compromise and we should seek not to change it too much!
Personally, I find that it was Parliament' s vote at first reading that resulted in a balanced compromise, and I am deeply sorry that the European Commission did not in any way support Parliament' s position in its negotiations within the Council. At no time did the Commission take up Parliament' s amendments and indeed, during the debate within the Committee on the Environment, the Commission once again declared itself in favour of not changing this common position and, to put it plainly, of rejecting all the amendments. The Committee on the Environment, Public Health and Consumer Protection has, however, adopted two important amendments. I welcome these even though, in my opinion, they do not go far enough.
To tell the truth, I feel that this is not an acceptable compromise and that the use of vegetable fats has been made an acceptable commonplace while not giving consumers sufficient information, ignoring the problem of the analysis method' s lack of reliability, removing subsidiarity and complying with the requirements of multinational chocolate manufacturers, while ignoring the concerns of small specialist chocolate-makers and SMEs, consumer rights and the future of the millions of farmers involved in cocoa production. I am thinking in particular of the cocoa producers of West Africa, numbering more than ten million, whose future has clearly been compromised.
Why should I say that when there is a proposed annex in the common position which appears to answer the problem? It is true that there is an annex restricting the list of permitted vegetable fats to six substances, which include shea nut butter, which is a product gathered in some poor countries of Africa, such as Mali and Burkina Faso. Unfortunately, this restriction does not provide any guarantees for the future. Firstly, it is in fact possible to manufacture cocoa butter substitutes without shea nuts, and I have no doubt that such solutions are being investigated on the grounds of the cost and reliability of the product.
Secondly, there are industrial processes, involving chemical or genetic engineering methods, which make it possible to obtain cocoa-butter equivalents, using a low-cost base material which is one of the six permitted, i.e. industrially-produced palm oil with a market price ten times less than that of cocoa butter. By setting the shea nut producers, who deserve our consideration, against the cocoa-producers, the proponents of vegetable fats, with the support of the European Commission, and I deplore this utterly, are concealing what I hold to be the undeniable reality, which is that the only parties to gain from the entry into force of the text proposed by the Council in its current form are the multinational chocolate manufacturers, whose aim is to increase their profits by favouring cheap vegetable fats and intensifying the pressure to reduce cocoa prices.
I therefore think that a number of amendments tabled on the initiative of Members from various political groups, particularly Mrs Thomas-Mauro, Mrs Ries or Mrs Isler Béguin, are intended to re-establish the position which Parliament adopted at first reading and to give added value to the text. Let me cite, in particular, the compulsory identification of any vegetable fat content on the front of the product; the requirement for preliminary validation of a reliable analysis method; the principle of subsidiarity, which was removed by the Council even though it had been proposed by the Commission from the outset, the rejection of methods of genetic engineering and chemical methods - I would point out that the Committee on the Environment, Public Health and Consumer Protection is in favour of rejecting the use of genetic engineering - and, finally, last but not least, a proposal for a serious impact study, which will not be carried out long after the directive comes into force but rather as soon as it comes into force, on the socio-economic situation of the cocoa-producing countries who are likely to be the first victims of this legislation.
Mr President, ladies and gentlemen, I feel that this is an approach which is in line with what we voted on two years ago. Admittedly, it conflicts with the Council' s common position, but I believe that Parliament' s role is to play a full part in the codecision process and not to bow down before the decisions of the Council, even if they are the product of a very long gestation period of two years.
Mr President, chocolate was the topic of a stormy debate at first reading. This was justified and not without results. Justified because the original proposal focused exclusively on the internal market. The Commission only took a passing interest in the quality of the product and had no consideration whatsoever for the ethical and legal obligations we have towards developing countries. The discussion was not without results either. Upon serious analysis of the common position, it has to be said that democracy works. We did not sit passively on the fence, muttering under our breath, but took a pro-active approach in tabling amendments. Should we assent to other legislation? Fine, if that is what is to be done, but could we do so on our terms, please. We only wanted tropical fats; the common position provides an exhaustive list of them. We wanted double labelling, the common position has given it to us, only it would have been preferable to have the additional designation on the front of the packaging. We wanted an impact study. We are getting one, two and a half years after the directive has entered into force. We wanted the Commission to draft an amendment proposal, if need be. Well now, the Commission will need to do so and we can then amend it again if necessary. We did not want comitology for essential amendments. We are getting codecision. And we asked for more precise measuring methods; in my opinion, the Ispra research institute has acquitted itself of this task quite admirably.
Many of us in this House were displeased with the Commission proposal. We were unable to ban fats other than cocoa, but we managed to condition their use in such a way that developing countries are actually finding the present text to be acceptable and that quality chocolate containing cocoa only can be distinguished from other chocolate.
Mr President, as shadow rapporteur for the PPE-DE Group, I am proud of the fact that virtually all amendments from first reading, which have impacted so heavily on the common position, are the product of our own hands. As such, no more amendments have been submitted on behalf of the PPE-DE, but some of my colleagues will support amendments submitted by others, especially since it is our amendments from first reading which are being copied. Even if none of the amendments survive, the result is still worth seeing.
I would like to finish off with the following thought. In the debate on chocolate, the word ethics was used more than once. To me, ethical behaviour also implies that, if this House scored a victory, we should be able to say so and underline this. If a victory is achieved, one should be able to enjoy it too. Perhaps we ought to learn to do this one day.
Mr President, it has taken us twenty-five years to come to the point of a common position which represents a real compromise.
I want to pay tribute to Mr Lannoye. He is a parliamentarian of considerable skill, and he has argued his case throughout with force and conviction. But he undervalues his own contribution to this debate, because it is what he has done and others have done that have led us to a position which can be fairly regarded as a compromise. Those who deny that and say that we are still in the position of total obstruction, are really admitting - as those are who wish in the vote tomorrow to reject the common position - that they do not want this directive at all. They do not want to see the addition of vegetable fats anywhere, in any Member State, in any form, for anything called chocolate. That is not a position which either the majority of the Member States or the majority of consumers in the European Union would accept for one minute, and I want to use my brief time to argue the contrary case.
If we move on from harmonisation at nought-percent vegetable fat, which has always been in the campaigning argument, we move to a position where we ask for safeguards for consumers, for the primary producers, and essentially for the standards that we set ourselves in the European Union.
The amendments that came before the Environment Committee, with the exception of the few that were passed, were wrecking amendments. They were designed to postpone, for the lifetime of this Parliament and the lifetime of this Commission, any resolution of this issue, and that is not acceptable. They called for impact studies to come into force before the directive itself can take effect or all manner of additional labelling over and beyond the double labelling on the packet which is provided here for the consumers.
My Group supports the common position with some exceptions, and they will all make themselves heard in this debate. We believe that this is good for consumers. They get a wider choice of product and separate and distinctive labelling. It is good for the manufacturers of all the vegetable fats and I include cocoa butter in this. Cocoa butter is the predominant component of all forms of chocolate, as it will continue to be, also for those who have produced the natural vegetable fats, a specific list which can only be altered with the advice and consent of this Parliament.
If I came from Burkina Faso or Mali or one of the countries that produced beurre de karité and I was told that the women' s cooperatives who collect the shea nuts that are a substantial part of their exports to Europe, will be banned or put at risk because they are seen to be stooges of the multinationals, I would be very angry indeed.
The last point that I have time to make is to the producers of quality chocolate by the specialised methods we see in Belgium and some other areas. Quality argues for itself. You can have additional labelling if you want. People like me will continue to eat it, but we want people to have the widest choice of all the products which will expand the import of cocoa and added vegetable fats into the European Union.
Mr President, the average citizen who hears about this debate on the chocolate directive will lick their lips at the thought of feasting on all kinds of delicacies. After all, chocolate is also considered a stimulant, unfortunately. Even as a new member of this Parliament, I am feeling the strain of the lengthy discussions on this topic and I cannot shake off the impression that chocolate has generated anything but a pleasurable experience in this Parliament. This agony will come to an end today.
There are many interested parties in this discussion: the cocoa producers, the producers of vegetable fats, non-governmental organisations, chocolate producers and many more. They are all interesting in their own way, but most interesting of all is the consumer, in my opinion. The most important principle is that of the consumer' s freedom of choice. We politicians need to show some prudence in this respect. After all, there is no accounting for taste.
The European Parliament cannot and should not prescribe a harmonised euro taste. As far as we are concerned, there is no need for warnings in flashing neon letters on the front of chocolate packaging. After all, chocolate is not exactly a product like cigarettes.
There are, of course, other interests which need to be taken into consideration. For example, we need to be aware of the precarious situation of the countries where the ingredients for chocolate originate. Prudence is called for once again. After all, there are conflicting interests involved. The countries that Ivory Coast exports cocoa to also import other competing ingredients from countries such as Mali and Burkina Faso.
The Council' s common position as it is now before us attempts to accommodate all these interests. We feel that it is lacking in one or two areas. The best that can be said of this compromise is that none of the parties involved have been indulged completely. There are no winners, but there are no losers either.
Most members of the Liberal Group can tolerate this precarious balance. We therefore support the common position and believe that the directive should be adopted as soon as possible.
Let us proceed with the order of the day and put chocolate to its intended use, namely enjoyment.
Mr President, Commissioner, since we cannot reject the directive on chocolate which is, as it stands, unacceptable, Parliament is duty bound, at the very least, to improve it.
In the first place, we must ask ourselves what is the relevance of this directive which is going to change the definition of chocolate. The European Parliament must be aware that the Codex Alimentarius, which dictates the composition of chocolate internationally, stipulates that it is made from cocoa butter. What right, then, has the European Union, with regard to the food traditions of some Member States who incorrectly describe products including vegetable fats other than cocoa butter as 'chocolate' , to enforce a change in the very definition of what chocolate is?
In authorising the addition of 5% of vegetable fats other than cocoa butter today, the European Parliament is opening the way to many other impostures. What is there to stop us, in future, describing oil to which palm oil has been added as olive oil?
In the second place, if the text of the common position goes unchanged, then consumers will be needing a magnifying glass in order to examine the composition of chocolate products. This is really why I am urging my fellow Members to vote in favour of the amendments which will enable consumers, at the very first glance, to distinguish real chocolate from chocolate made with vegetable fats other than cocoa butter.
Finally, as producing countries, already aware that cocoa prices are today at rock bottom, we are in danger of making them collapse completely, if we adopt this position. In order to avoid chaos in producing countries, the European Parliament must demand an impact study on the export situation. I therefore call upon you to support all the amendments presented by the Committee on the Environment, Public Health and Consumer Protection.
Mr President, Commissioner, as all chocolate-lovers know, proper chocolate is made from cocoa butter. The addition of any other fats spoils the flavour. Indeed the 1973 directive, which prohibited the use of vegetable fats other than cocoa butter, was intended to safeguard this quality.
With the inclusion of new countries in the European Union, some derogations to this strict ban came to be granted. Harmonisation was essential in the name of the free movement of goods. The Commission then had the choice of setting the European standard at the maximum quality level and extending the ban to all Member States but, under pressure from multinational companies wishing to reduce their production costs, in April 1996 the Commission proposed a directive authorising the addition of a minimum level of vegetable fats.
At first reading, Parliament got involved in a dangerous procedure of accepting the directive subject to certain conditions. The Council leapt into the breach, adopting its common position, which recognises the designation 'chocolate' even for products with other vegetable fats added. Once again we see the concept of profits for the few triumph over quality for all.
At second reading, however, the European Parliament can thwart this directive which would have serious implications if it were applied. Both consumers and small specialist chocolate-makers would suffer a reduction in quality and standards would be reduced to the lowest level. ACP cocoa-producing countries would experience a considerable reduction in their market and their income. This would involve more than USD 300 million for the Ivory Coast alone. To say that they are extremely worried is an understatement.
Out of concern for the interests of consumers and the ACP countries, the great majority of my Group is in favour of banning the use of vegetable fats in order to safeguard the authenticity and the quality of real chocolate. We have therefore tabled a motion to reject the Council' s common position.
The small specialist chocolate-makers came to warn Members of Parliament at January' s part-session in Strasbourg. So, I ask all the Members who declared their solidarity with them to support our motion.
Mr President, consumer protection is our prime concern. The issue of the directive on the production and sale of chocolate is thus just as important.
The European Union must lead the way in simplification, confidence, authenticity and respect for differences. Since 1973, European legislation has stipulated that the designation 'chocolate' must be given to products containing only cocoa and cocoa butter. Some Member States have enjoyed a derogation from this law since acceding to the Union. That is fine, let everyone have their own chocolate bar in their own home. In a shop in my own home town, in Reims, I wish to be able to purchase a bar of chocolate produced according to the gastronomic traditions of my own country, without having to inspect the product on all sides and to put my glasses on in order to check its quality.
This labelling frenzy is admittedly necessary since there has been a loss in confidence, but, ladies and gentlemen, if you give up a specific definition of chocolate, then at least do so clearly and openly. I therefore urge you to support Amendments Nos 29 and 18.
Tastes are certainly culturally conditioned. If you yield to the compromise, then a foodstuff will be admitted into our territory which is described as 'chocolate' but which is not chocolate, as far as we are concerned. We are defending the concept of authentic chocolate. Cocoa butter is the very essence of chocolate. Let us respect the guarantee of flavour that it offers.
It is not enough to publish a White Paper on food safety in order to reassure consumers. It is not up to the small specialists and the small-sized businesses to invent a way to promote their know-how or to identify their special features with a label indicating, for example, 'pure chocolate' or 'pure cocoa butter' . We are condemning an entire sector of specialists and SMEs if we accept any other definition of chocolate.
Today' s vote is a symbolic one. We must prioritise information for consumers and the interests of African cocoa-producing countries, associated to Europe under the Lomé Convention. Surely scheduling an economic impact study years after the application of a directive belongs to the realm of the absurd?
In order to appease the multinationals, consumers would have their lives made more complicated as labelling would become more creative and reassuring, small specialist chocolate makers would have to establish a 'quality chocolate' label, cocoa-exporting countries would have to adapt... and you dare to speak to us of a Europe that is close to the citizens, that is generous, transparent and respectful of cultural differences! We want none of your compromise chocolate, we are too familiar already with the Federalist recipe.
'Entente culinaire' between peoples is a difficult issue, it reflects our differences in too clear and practical a manner, and does not work towards all-out harmonisation. You should know, ladies and gentlemen, that making Europe tasteless will not contribute to its popularity.
Mr President, for centuries, cows have eaten grass and chocolate has been made from cocoa. Then, a few years ago, Great Britain, which gave the world meat served with jam, hooligans and Adam Smith, started to feed cows on cadavers and to manufacture chocolate without cocoa. These aberrations should have remained confined to the British Isles, but doing away with borders within Europe has allowed adulterated chocolate to move freely, to the extent that today, in seven out of our fifteen countries, without being aware of it, consumers are swallowing chocolate that has been tampered with, and that includes Mr Haider' s Austria which, in that respect, has something in common with Mr Guterres' Portugal. In order to reassure us, we are told that the imitation cocoa is restricted to six tropical products: illipe from Borneo, butter from shea nuts - which are also used to manufacture aircraft engine oil - etc. As we go from directives to amendments, however, these six products become seven, eight, nine, up to and including soya, oilseed rape and GMOs.
We are also told that the cocoa fraud will be limited to 5% to begin with, then to 10%, not to mention that no check will ever be carried out, in the same way that, for example, the boxes of Chiquita bananas are not checked, which are supposed to weigh eighteen kilograms and in fact weigh twenty. The checks are pointless in any case, as we are told that the margin of error is 1%, whereas scientists tell us that it is in fact 40%. We are told above all to 'eat and drink without fear, you are protected by the label' . Yet the label is a deception in graphic terms because it is illegible and a hypocrisy in scientific terms because the mention of 'palm oil' , for example, is drowned among the list of ingredients. Just as in the case of port we are not told 'South African counterfeit' , for cocoa we are not told 'counterfeit' .
Then, lacking arguments to justify the chocolate fraud, the multinationals say, 'You must accept 5%, or there will be wholesale fraud.' What then? All you have to do is call the product 'shea-late' if it is made from shea nuts, or 'soya-late' if it is made from soya, but not 'chocolate' . The 388 000 tonnes of French chocolate, for example, must be made from cocoa, and the French turnover of FRF 19 billion, for example, must be earned honestly by small specialists.
It is a legal obligation with regard to the Ivory Coast and African farmers. We are linked by the Lomé convention and by the convention on commodities which the European Union has signed, with reference to cocoa. It is also a financial obligation. If we do not fulfil it, then we shall be forced to compensate for the losses in these countries under the Stabex system. It is an obligation in terms of health and food safety, since the substitutes for cocoa, such as Brazil nuts, may cause immunological reactions.
Finally, it is a question of honesty, of morality. Let us put an end to this widespread dishonesty, where you begin with a product incorrectly described as chocolate and you end with a Commission incorrectly described as European, whose members are Americanically-modified organisms and whose standard is a flag of convenience concealing a globalist cargo.
Mr President, Commissioner, genetically modified organisms and mad cow disease were not enough to temper the enthusiasm of those involved in food manipulation.
Humans are continuing to play the sorcerer' s apprentice, juggling with food safety. Here, courtesy of industrial lobbying, we have chocolate with added vegetable fats. Its cocoa content is going to be reduced by 15% but it is still going to be entitled to the designation 'chocolate' . This is the crux of the problem. There is a clear lack of transparency, and yet we distinguish butter from margarine. There will perhaps be a discreet entry, in small letters on the back of the package, indicating its new composition.
There will be deterioration in the quality, of course, but also in the flavour, and the goods are clearly not what they are represented as being. This is unfair competition, with this ersatz, pseudo-chocolate being sold cheaper than pure chocolate manufactured by craftsmen with proper respect for authenticity, ethics and tradition. It offers the prospect of large profits, however, for the multinationals, who have been working behind the scenes for around fifteen years to achieve their ends, i.e. having the derogations granted, on the occasion of a number of countries' joining the Union, extended to become the general rule. On the other hand, it represents a cause for concern among small specialist chocolate-makers and also developing countries which are cocoa producers, whose compensation is being seriously considered.
Finally, there is one major problem, while today we know how to detect vegetable fats in chocolate, we are still incapable of identifying and quantifying them. There is, therefore, no traceability and the door is open to all sorts of abuses.
As far as we are concerned, the use of the designation 'chocolate' should be prohibited for any product which contains ingredients other than sugar and cocoa. We must not mislead the consumer by giving the name 'chocolate' to just anything.
Europe must not become an accomplice in cheating, in the manipulation of food, at a time when food safety is becoming one of its priorities. Europe must not adopt the lowest possible standards. It must ensure the quality of food products and consumer health. In the light of these principles, we are unable to endorse the aims of this directive. Rejecting it would represent a strong message to our citizens and a responsible attitude adopted by Parliament. This is the thrust of our amendment. If not, when will we see wine made without grapes and butter without cream?
Mr President, ladies and gentlemen, generally speaking, chocolate is credited with producing pleasurable moments and helping to create peace and goodwill amongst men. The chocolate directive is proving very much the exception within Parliament and the European Union, for it is a controversial issue and has unleashed emotions that have been seen nowhere more clearly than in today' s debate. Mr Maaten spoke of agony: yes, it certainly has been, and it is time we put a stop to it.
Yet the matter is actually quite simple. We always talk in terms of what might happen. There are two chocolate markets in the single European internal market. To reinforce the point again: there is already chocolate containing the disputed 5% of other vegetable fats, and there are countries where it is prohibited to add these fats, with the exception of cocoa butter. There is legal uncertainty and a lack of clarity within this market, from the point of view of the market operator as well as that of the consumer. This must be tackled. This situation cannot be allowed to continue, Mr Lannoye, whether it is in the interests of the multinationals or not. I have spoken to medium-sized enterprises. They would be happy if this directive was at long last to come into force.
Turning to Parliament' s demands: Parliament has called for labelling, with the label being separate from the list of ingredients. We have been calling for this for a long time now. Parliament has said we need a method of verification. ISPRA has demonstrated that a method of verification is already in place. After all, we test eco-apples at the location where they are produced, and not at the market. The same could apply to chocolate as I see it.
Of course, the question as to what effect this will have on the developing countries always looms large in this debate. There is an open letter that expresses the thought that the chocolate directive is the last nail in the coffin of 11 million people in western Africa. I think it is extremely irresponsible to distort the facts and inject an emotional note into the debate in this way. After all, it is quite clear: we called for this list because it comes from the developing countries. It is easy to see that developing countries still stand to benefit.
I am pleased that the common position has achieved a majority. Let us give consumers the choice and create greater diversity through unity within the internal market for chocolate - whilst preserving legal certainty - by rejecting the proposed amendments and endorsing the common position.
Mr President, ladies and gentlemen, the common position on the chocolate directive is about a directive - and I quote the chocolate industry lobby verbatim for the occasion - which creates a truly unified market for chocolate products whilst upholding the national chocolate traditions. The directive also offers comprehensive information to the consumer and safeguards the interests of the developing countries. But is this actually true?
I will start with the information for the consumer. The Commission has freely admitted that there is no foolproof detection method. The margin of error is 2%. At 5%, this is even 50% more. This seems to be unacceptable to me. Furthermore, inspection depends on the type of chocolate and the information which the producer wishes to provide. We are not taking ourselves and the consumer, in particular, seriously if we introduce a directive which we cannot monitor adequately.
I would now like to comment on the third-world interests. It concerns me greatly that both those for and against the common position keep bringing up the same arguments. Those "for" claim that the common position will benefit the third-world counties while those "against" say that more than 1 million farmers in western Africa stand to suffer from it as a result. Which is it and which will it be? Is it really asking too much to want to check what the effects of this directive will be on, for example, export and the sustainable development of cocoa-producing countries?
Finally, ladies and gentlemen, I really need to get something else off my chest. Rightly or wrongly, it is said that this Parliament should not accept any amendments at the risk of jeopardising this delicate compromise. Well, if that is the case and if that is an argument, I suggest we pack our bags and go home now. Each common position always strikes a delicate balance between national interests, environmental conditions and social considerations. The European Parliament must have its input in this dossier and ensure that the common position is amended on a number of points and becomes a directive which benefits the consumer and the third world alike.
Mr President, one of the joys of spending time in Belgium and France is the pleasure of these countries' chocolate. It is wonderful, but millions of people in Europe also enjoy the British product. None of them come to any harm in the process. Whatever its content they are happy to call this product chocolate.
It is insulting for us to play semantic games about the definition of this word. The citizens we represent are not fools. They can tell the difference between different varieties of chocolate and they have to be allowed to decide for themselves. I have no doubt that this compromise will help the overall market increase. The harsh fact is that none of us, Belgians, French or British, are paying the cocoa growers a fair price for their efforts and the contrast between our enjoyment of this luxury product and their poverty is shameful.
Mr President, on the present issue I represent a minority of the members of the Confederal Group of the European United Left/Nordic Green Left. I consider that there is really no need for this directive and that it is unnecessary. I think it is absolutely excellent that we should have different rules about chocolate in different Member States. In this area there is no need for harmonisation at EU level. Instead, the previous system can be retained.
If there is in fact to be harmonisation, which is what the Council of Ministers appears to have opted for, I think it is better to allow content of up to five per cent of vegetable fats other than cocoa butter. In that way, you can still have both sorts of chocolate and choose which you want to buy according to personal taste or national tradition. The alternative, that is to say of prohibiting other vegetable fats, means also prohibiting a large quantity of chocolate products which people like and are used to eating. I think that is completely unnecessary. What is, however, important is that chocolate should be clearly labelled, which is something I think has been provided for in the proposal, and that consumers should be able to choose which products they in fact want to purchase and eat.
Nor is it certain that the Third World, all in all, would benefit from other vegetable fats being prohibited as added ingredients. For one thing, other tropical fats such as shea butter would be treated unfairly, and certain countries would in that way suffer. For another, the total market for chocolate products would probably decrease and thereby also, perhaps, the level of consumption of cocoa butter.
My conclusion is that I should ideally like to see the old arrangement maintained, with different rules in different countries. However, since that is no longer possible, I think that the common position is acceptable.
Mr President, in many ways, I think that we are about to end up with a good compromise on the directive relating to cocoa and chocolate products, thanks especially to Mr Paul Lannoye' s efforts. I am very much in favour of clear labelling. It means proper information for consumers and, because a number of countries have so far only been familiar with chocolate in which cocoa butter is used as vegetable fat, it may be relevant for consumers in these countries to learn that another vegetable fat has been used. On the other hand, I do not think that it can, or ought to be, implied that chocolate in which, for example, shea nuts are used as vegetable fat is necessarily of poorer quality than chocolate in which the vegetable fat used is cocoa butter. There are absolutely no objective criteria for saying that, and the Council is quite rightly leaving it to consumers to judge the quality. We must not forget that shea nuts are just as essential to the countries which export them as cocoa is to the cocoa-exporting countries. Any future investigation of the effects of the present directive upon developing countries' exports ought therefore also to include both cocoa and shea nuts. What, for me, is most important of all is that there must be no enzymatic or genetic modifications to the vegetable fat in chocolate. A ban of this kind is the only means through which we can give developing countries a guarantee that they can go on at all exporting the goods which they produce by natural means.
Mr President, Commissioner, it is a known fact that chocolate made from pure cocoa butter induces a state of euphoria. The same cannot be said for this directive which we had absolutely no need of. Nor, surely, can it be said of this chocolate adulterated with vegetable fats recommended by the Council, which unfortunately did not follow the European Parliament' s recommendations at first reading. Indeed there would be a great deal to say about the attitude of some delegations within the Council.
Today' s consumer has had enough of being deceived. What is the Council putting forward to solve the problem? A tiny piece of difficult-to-read information, hidden on the back of the product wrapper. This is not what we are asking for. The consumer will not be able to make an informed choice. We want the information to be obviously and clearly displayed on the front side of the product wrapper. This is what we achieved in the European Parliament at first reading. We know that the cost of the fats capable of replacing cocoa is much less. That is why big industry is so much in favour of them. Making things cheaper and cheaper: what image of Europe does that present? No matter nowadays what the consumer wants, what the consumer' s preferences are, no matter the fact that public opinion wants ever greater transparency!
Who today can claim to be able to monitor this infamous 5% of vegetable fats which would replace the pure cocoa butter? Nobody. So what is to be done? Let us, fortunately, trust our SMEs, the small specialist chocolate-makers, who are going to have to work on a quality label. This is what the consumer wants. And let us, most especially, support our rapporteur, Mr Lannoye.
Thank you very much, Mrs Grossetête.
Welcome
Ladies and gentlemen, before we continue, allow me, on behalf of the House, to welcome Mr Herman De Croo, President of the House of Representatives of the Belgian Parliament and a delegation from the Federal Consultative Committee on European issues, of which Mr De Croo is also Chairman.
It would be remiss of me not to remind you at this juncture about the excellent and stable relationship between the European Parliament and the Belgian Parliament which, as a result of the commitment to the European cause of most of our Belgian colleagues, has always gone beyond simple good neighbourliness, a mutual duty that we have both generously respected. On the eve of the Intergovernmental Conference, and at a point when work is under way by the Convention responsible for drafting the European Charter of Fundamental Rights, we can only hope that relations between the Belgian Parliament and our institution will continue to be exemplary. We shall all do our utmost to ensure that the visit by Mr de Croo and his colleagues is a great success.
Cocoa and chocolate products (continuation)
Mr President, Mr De Croo, after debating for 25 years, we are gathered here once again to discuss chocolate, such a polemical debate for such a sweet subject. We are talking about harmonisation, the harmonisation of tastes, of habits and, almost, of cultures. In short, chocolate is a dividing factor and the divisions are neither ideological nor even national, whatever some parties might think.
What makes defending cocoa-producing countries an ideological matter, I ask you? It is an ethical matter. In terms of the social aspect, we are talking about millions of families who make their living from cocoa production. We have made formal commitments to them. So what is the reason for this time limit? Sixty-six months to carry out a study of the impact of this directive, such a time period is enough to cause irreparable damage to the export structures of these countries. The potential impact must be investigated in advance, that is clear.
Moreover, if we must have harmonisation, for a consumer that is ever more demanding about the quality of what he eats and who, incidentally, has asked for nothing and has absolutely nothing to gain in this matter, in my view, the absolute minimum would be to limit the quality label or any other label of excellence to 100% cacao chocolate, real chocolate. Any other sort of harmonisation would mean lowering standards and that is not the sort of Europe that the consumer wants.
Mr President, rules make sense if their purpose is to protect people against the power of money, against health risks and against poverty. If the European Union lays down rules governing the production of chocolate, then these should be geared to protecting the cocoa farmers in the third world, especially in Africa. Rules are also important to protect consumers against genetic modification and against the addition of unexpected substances. Lastly, rules are important to protect expertise and craftsmanship within Europe.
What is now threatening to happen is at complete odds with this. Should free trade be granted absolute priority? This may fit in rather well with the development currently taking place within the European Union. A social-democratic and christian-democratic project is being developed to put protective measures in place within a highly liberalised economy in which anything goes, and which promotes competition and considers the consumer' s freedom of choice to be sacrosanct. The price to be paid for this, by African farmers in particular, is too high.
I value the attempts made by Mr Lannoye to keep these negative developments within bounds, but it would be better still to continue to offer full protection against the processing of other products and cocoa butter.
A number of papers have been circulated to Members before this particular debate, and I would just like to highlight one from the rapporteur where he says that the only beneficiaries of the entry into force of the text proposed by the Council will be the chocolate multinationals. Whilst I respect the commitment of the rapporteur to his cause, I suggest to the House that is nonsense. This is not just a matter for big business: it is of great concern to little consumers, millions of them throughout the EU who wish for and deserve the right to choose, without having pejorative labelling applied to the product.
Mr Lannoye says that he has gone back to retable some of the original amendments. I suggest to the House that this is not a time to go back - this is a time to move on, to move forward. This is a single market issue; this House should not be standing in the way of the completion of the single market but should be actively promoting it.
If I could share one brief historical fact with the House concerning my own country: the first mention of solid chocolate being sold in the UK was in 1657 when a Frenchman opened a shop in London. So if it was legal in 1657 for a Frenchman to sell his chocolate in London, can I suggest to the House that, some 350 years later, it should at long last be legal for an Englishman, or indeed any other EU national, to sell his chocolate throughout the EU including the country of the rapporteur.
Mr President, 25 years' discussion of the great existential issues surrounding chocolate and what it is and is not makes the European Union as an institution look slightly ridiculous. The present debate has perhaps given me, as a war child, a certain insight into how things were when the peoples of Europe were killing each other for values symbolised by rather more important things than chocolate. After all, this is not a product which is a threat to people' s health. Neither Scandinavian, Belgian nor British chocolate is dangerous. It is not a product which affects the environment to any great degree. The whole issue is therefore somewhat ridiculous.
As for the developing countries, I want to say that, if Britons, Scandinavians and others are not allowed to eat the chocolate they ate as children, they would certainly eat marshmallows or jelly babies instead on a Saturday evening. Where is the benefit in that for the Third World?
Mr President, we are in no position, here in the European Parliament, to state that one type of chocolate is better or worse than another. Nor can we say that one kind tastes better and another worse. Rather, we shall leave it to the individual consumer to judge which kind tastes best and is of the highest quality. Consumer choice is the basic principle of the market economy and, as politicians, we should not be instrumental in running a kind of nanny State.
Malta' s former prime minister, Dom Mintoff, attempted during the 1970s to reduce chocolate imports and to alter the way in which chocolate was consumed by tourists and by his own people. With Chinese help, a chocolate factory was built on the island, but consumers did not like the locally produced chocolate and chocolate consumption fell. If we direct developments in such a way as to create a situation in which there is only the one tradition of chocolate manufacture within the EU, cocoa-producing countries will be in danger of losing out since there would be a great risk of total chocolate consumption within the EU appreciably decreasing. Let us not, therefore, make the same mistake as Dom Mintoff.
The proposal that information about the contents of certain forms of chocolate should be provided on the front of the packaging is discriminatory and completely unjustified. It would be more like the kind of warning you find on cigarette packets.
The chocolate war has been raging within the EU for 25 years. It has made ourselves as politicians and the EU as an institution look faintly ridiculous. In the future EU, too, and within a society characterised by diversity, there must be room for two traditions of chocolate manufacture. We now have the opportunity to bring the 25 year-old European chocolate war to an honourable end for all the parties concerned. We ought therefore to adhere precisely to the common position.
Mr President, I am Belgian and I am not opposed to the common position. If the chocolate which I love so much were to be at risk or if the tradition of Belgian chocolate manufacturers were to be in danger, then I would, of course, be opposed to it.
I bought some chocolate here in Strasbourg this morning and the French sales assistant explained to me quite clearly what exactly I was buying. The designation on the front of the product states: Prestige noir intense 72% cacao and in gold lettering, which, in France, is quite something, chocolat belge. So I know what I bought.
In my opinion, the pending directive will make it even easier for producers of quality chocolate to set themselves clearly apart from the others if they so wish.
I do concur with the rapporteur on one point. The producers of cocoa beans, namely the small farmers in the poor third-world countries, are vulnerable. We need to keep a close eye on them and this is why I am in favour of a study being carried out by the Commission on the effects of the directive, no more than two years after the introduction of this directive. So let us now deal with this matter once and for all and ensure that everyone can eat the chocolate they fancy and that a real internal market can be established for chocolate.
Mr President, the common position on cocoa and chocolate products is the result of long and involved discussions. It constitutes a delicate compromise which was difficult to achieve but which is well-balanced.
Through the common position, the free movement of cocoa and chocolate products was introduced, but with strict conditions governing production and consumer information. It is permitted to add vegetable fat other than cocoa butter to the minimum quantity of cocoa required in accordance with the Directive, but no more than five per cent. Only those substances listed in the annex may be used. They are all of tropical origin and produced in ACP countries. The presence of these substances must be indicated separately but in the same area of the packaging as the product name and list of ingredients. Consumers will then be able to choose and to distinguish these products from those which are manufactured exclusively from cocoa.
These conditions and restrictions, which are not linked to health issues, are the fulcrum of the common position. The common position also provides answers to the questions and concerns of consumers, of cocoa-producing countries and of countries which produce chocolate, with or without vegetable fats. Any change would seriously upset the balance of the agreement which the Council has agreed upon and would be doomed to fail.
Parliament' s recommendation on second reading contains two amendments. The first amendment reiterates the Commission' s policy, and this can be approved. The second really does not belong in a separate Directive because releases of genetically modified organisms onto the European market must be handled in a uniform and comprehensive way, which is what happens within the framework of the provisions governing the voluntary spread of genetically modified organisms in the environment and in the regulation concerning new foods and new food ingredients. The second amendment may nonetheless be approved in principle. There must be a more thorough examination of the consequences of these amendments against the background of the World Trade Organisation' s pronouncements and the Montreal protocol. The other amendments, which were rejected by the Commission' s Directorate-General for the Environment, concern questions of special significance to the balance of the common position and cannot therefore be approved.
The common position involves a real compromise and is a clear advance on the legislation currently applicable. This hails back to the 1970s and is very incomplete, especially when it comes to labelling and consumer information. To summarise, it is only Amendments Nos 1 and 2 which may be approved, and this for the aforesaid reasons.
- (PT)Mr President, I rise to speak on a point of order concerning the need to uphold the respect due to the European Parliament and its Members. As you will all remember, during the last part-session here in Strasbourg, the European Parliament debated and adopted a resolution in which it condemned and stated its concern at the difficult conditions under which journalists work in Angola. It also condemned the trials they are constantly subjected to and the consequent lack of free speech and absence of a free press.
One of the Members who spoke in this debate was Mário Soares, who also supported the resolution adopted by a majority of this House. Quite unexpectedly, the Angolan government, through one of its ministers and also one of its Members of Parliament, reacted to Mário Soares' participation in the debate with defamation, slander and insults, accusing Mr Soares, with no evidence whatsoever, of being one of the main beneficiaries of the illegal diamond and ivory trade allegedly being carried out by UNITA, the main opposition to the MPLA in Angola.
These unacceptable statements by the Angolan Government not only affect Mário Soares. They affect all of us who adopted the resolution in question. Given these circumstances, Mr President, I would like to express my complete solidarity with Mr Soares in the face of the slanderous campaign that has been targeted at him. I also invite the President of the European Parliament to express to the Angolan Government, through the appropriate channels, this Parliament' s most vehement and indignant protest at the insult that was also targeted at this House, and which represents, apart from anything else, an intolerable abuse of the principle of independence that Members enjoy in carrying out their duties.
- (PT) Mr President, ladies and gentlemen, I wish to express my total agreement with the speech that Mr Queiró has just made on this subject, and to introduce another element into the discussion.
During the last part-session, in February, a debate was held on the situation in Angola and a resolution was adopted by this House. In response to this resolution, the Angolan Ambassador in Paris wrote a letter to the European Parliament, and in this letter, a copy of which I have here, he insinuated at a certain point that a fellow Member of this House, Mário Soares, has political, ideological and "other kinds" of links with the war criminal Jonas Savimbi. In addition to this letter, further statements were made, which are false, insulting and which attempt to undermine the dignity and honour of a fellow Member of this House, who has, in the past, been an excellent President of a Member State of the European Union.
Mr President, we all have the right to express our opinions in this House and in a democracy. We may agree with something or we may not. What is unacceptable is that a state that maintains relations with the EU should be allowed to respond by attempting to undermine the dignity and honour of a fellow Member of this House.
My question is, therefore, whether the President of the European Parliament has already responded to the Angolan Government through its Ambassador in Paris? If it has already responded, what was the tenor of its response? If it has not yet responded, it is crucial that this House is clear and unequivocal in repudiating the attitude of the Angolan Government towards our colleague, and therefore towards the European Parliament, an area of freedom and democracy in which we all have the right to express our opinion.
Ladies and gentlemen, I understand the political, institutional and compassionate motives behind these speeches. I shall now give the floor to Mr Pacheco Pereira, who has asked to speak, but then I think we should stop because it would not be right to start a debate on a subject which, although important, was not on the agenda. In future, I will keep you informed of the decisions taken, or not taken, by our President, and of the activities for which she gives the go-ahead on your behalf.
- (PT) Mr President, I share the objections of the Members who have just spoken about the unacceptability of a government such as that of Angola, which has for many years waged a civil war in that country and which has been accused by various organisations across the world of being corrupt, daring to attack the freedom of speech of a Member of the European Parliament who rightly criticised the abuse of human rights in Angola.
I would also like to make it quite clear, however, that as regards the European institutions, this is not only a matter of ensuring that the European Parliament issues a protest and a repudiation. It would be useful if the Council, whose President is currently the Portuguese Prime Minister, could respond with equal vehemence to the criticism made of a Portuguese Member of this House, and did not maintain the equivocal stance that it has adopted concerning the offence that the Angolan Government has caused to that Member of this House, as well as to the institutions of the European Union. This House therefore clearly repudiates Angola' s attitude and hopes that the EU Council Presidency will also clearly voice this repudiation and will not remain silent in the face of these accusations.
I would like to thank Mr Queiró, Mr Seguro and Mr Pacheco Pereira for their speeches. Our President will make sure that the official representatives of Angola are informed of this protest and will pass on the request which just been made to the President-in-Office of the Council, so that the Council and its President-in-Office also take some initiative in reaction to these unspeakable attacks.
We shall now proceed to the vote.
Vote
Mr President, I regret causing some slight complications as regards the order of business of the plenary. Following consultation with other members of the Committee on Development and Cooperation I appeal to you to postpone the voting on this regulation until tomorrow.
There are basically two reasons. One is that the deadline for a request for separate votes on the amendments should have been made by 7 p.m. yesterday. Because of a misunderstanding that request was not made in time. To pursue the voting as a block vote today would, to my mind, be unfortunate. Informal consultations with the Council have led me to believe that there is every possibility of being able to reconcile the differences that have existed between the Council and Parliament but if we vote en bloc we may forfeit that opportunity.
The other reason has to do with comitology. We would benefit from additional discussions among party groups on certain details in relation to some of the amendments. Hence, I would ask you, as rapporteur, to follow my recommendation for postponement.
(The vote was postponed until the following day)
Recommendation for second reading (A5-0048/2000), on behalf of the Committee on Development and Cooperation, on the Council common position for adopting a European Parliament and Council regulation on measures to promote the conservation and sustainable management of tropical forests and other forests in developing countries [12487/1/1999 - C5-0014/2000 - 1999/0015(COD)] (Rapporteur: Mr Fernández Martín).
Just to repeat what my colleague, Poul Nielson, stated yesterday, the Commission's position on the amendments is as follows.
The Commission supports Amendment No 11, in principle, and supports the following amendments: Amendments Nos 4, 7, 9, 10, 13, 14 and 15. The Commission does not support the following amendments: Amendments Nos 1, 2, 3, 5, 6, 8 and 12.
(Parliament approved the common position (as amended))
Recommendation for second reading (A5-0043/2000), on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position established by the Council with a view to the adoption of a European Parliament and Council directive on port reception facilities for ship-generated waste and cargo residues [11195/1/1999 - C5-0251/1999 - 1998/0249(COD)] (Rapporteur: Mr Bouwman)
Amendment No 6:
Mr President, I just wanted to point out what repercussions a split vote would have. Normally, it is customary in parliamentary circles to vote on the most in-depth proposal first and then to move on to the less in-depth. Due to this split vote, we are now voting on the least in-depth first and are working our way up to the most in-depth. Since I am fairly new to this Parliament, I do not know how to deal with this, but I would at least recommend anyone who cares about the environment and who is in favour of the polluter pays principle, to vote for both split components.
(Parliament approved the common position (as amended))
Recommendation for second reading (A5-0040/2000), on behalf of the Committee on Regional Policy, Transport and Tourism, on the Council common position for adopting a European Parliament and Council directive on the technical roadside inspection of the roadworthiness of commercial vehicles circulating in the Community [111287/1/1999 - C5-0323/1999 - 1998/0097(COD)] (Rapporteur: Mr Piecyk)
(Parliament approved the common position (as amended))
EXPLANATIONS OF VOTE- Recommendation for second reading of the Fernández Martín report (A5-0048/2000)
Mr President, I voted in favour of the common-sense considerations on the ecological disaster which threatens our planet if current developments continue. These concerns are, however, drowned out in a hotchpotch of irresolute declarations.
Neither the Brussels Commission nor the European Parliament have any desire to act or even clearly name the parties responsible for these disastrous ecological developments.
The European institutions confine themselves to pious hopes for the protection of the tropical forest, for example, while the major trusts of the wood industry, who are the industrial butchers of forests in any number of countries in south-east Asia or in Africa, foist their activities on the local populations. We know full well who they are.
In a number of poor countries, of course, it is the population which is destroying the forests by clearing trees, either to find a minimum income, or to clear the way and gain access to land that they could not otherwise access.
But to claim to incorporate the environmental aspect into the development process is pure hypocrisy when the ruling classes of rich countries are in fact blocking the poor countries' path to development and are maintaining the majority of their populations in poverty.
. (FR) The text of the report before us today fulfils the need to conserve tropical forests. The European Union and its Member States in fact have some responsibility for the conservation of an ecosystem which is essential to the environmental balance of the entire planet. This responsibility is a historical one, primarily, and is related to the commitments made by Member States to the countries where the bulk of the tropical forest is located. These historic links and expert knowledge must be made to serve the conservation of this ecosystem. Our responsibility also stems from our status as consumers: many consumer products in Europe come from these regions and generally have an adverse impact on the forest.
Finally, the European Union actually includes large areas of tropical forest within the territory of its Member States, particularly France. The department of French Guyana, in particular, is almost entirely covered by this type of vegetation. In particular, the important thing is to enable real development in these areas, while respecting the culture and traditions of the inhabitants, without setting them in stone in a purely passive ecological conservation mode.
The European Union can make a contribution in this field if it can manage to coordinate efforts and know-how without seeking to control or foist a single strategy on Member States. We have therefore backed the amendments of the PPE-DE, which support the flexibility necessary for the whole system.
Recommendation for second reading of the Bouwman report (A5-0043/2000)
The recent wreck of the Erika oil tanker off the coast of Brittany increased the awareness among the general public of the problem, among others, of 'degassing' , the illegal discharge of waste oils, detritus or other waste associated with vessel cargoes, which some unscrupulous ship' s captains undertake while at sea. Although the breaches in the wreck had officially been sealed, oil slicks in fact continued to wash up on the shores, showing that either new leaks had appeared or that vessels passing through the vicinity were taking advantage of the situation to empty their tanks, or, probably, that both these things were occurring at the same time. In the jungle of maritime transport, such behaviour is, unfortunately, frequently encountered. It helps to make refuse sites of our seas and beaches, and to jeopardise the ecological balance of the marine environment.
Just today, in fact, the European Parliament is examining, at second reading, a proposed directive which has been under discussion for two years, which draws the implications of the 1973 Marpol International Convention, ratified by all Member States, to the Community level. This convention makes it compulsory for vessels to dispose of their waste while in the port of call, in the port waste-disposal installations intended for the purpose, and, in return, requires the signatory states to construct appropriate installations. We can only applaud the proposed European directive which would make it possible to apply these principles.
At the same time, however, we wish to ask the important question, which is: what is to become of the inspections? The proposal envisages that vessels docking in a Community port may leave again only on presentation of certificates proving that the vessel' s waste and cargo residues have indeed been disposed of in the appropriate installations. But what about vessels from outside the Community? Will they also be asked for certificates? And how will vessels that pass through our waters without docking into port be inspected?
We think that, to begin with, access to Member State ports should be banned for vessels which do not present such certificates, even if they are from outside the Community. Furthermore, the Member States, who, under the directive, are to make the commitment to step up in-port inspections, must also undertake to intensify their systems for inspections at sea. We know only too well the pressure of competition in maritime transport. There is no point in adopting conventions or directives if they are subsequently to remain dead letters for lack of inspection resources.
- (FR) The report on which we are called to vote today is indicative of the position which the European Parliament wishes to adopt in the debate on maritime safety, brought to the fore once more by the tragic wreck of the Erika.
Let me remind you that the proposed directive which we are discussing today is intended to improve the availability and the use of port waste-disposal facilities for operational waste and cargo residues. It is totally in keeping with the 73/78 Marpol Convention (Prevention of Pollution from Ships), while concentrating more particularly on the waste-disposal facilities in ports. It forms part of the overall Community strategy for waste management and requires all ports to provide appropriate waste-disposal facilities, adequate for the needs of vessels.
Today we face maritime pollution problems, which we must tackle head-on by adopting bold measures. The fact is, as the rapporteur points out, that regulations already exist, but they are not observed. The system generally applied is the one governed by the 'polluter pays' principle, a principle which is outstanding in terms of its inefficiency! This is why we need to find an alternative. Such an alternative is offered to us in an amendment which I supported.
The amendment seeks to establish a system of charges which all vessels would have to pay systematically each time they dock in a port, whether or not they make use of the waste disposal facilities. These charges would be used to finance the relevant installations up to 90%. This system would inevitably encourage vessels to dispose of their operational waste and cargo residues in port rather than degassing at sea, a deplorable practice which is commonplace nowadays. Everyone knows that some vessels even took advantage of the pollution caused by the wreck of the Erika to discharge their waste at sea. This is absolutely scandalous and intolerable. There are, however, examples of good practice, because the countries around the Baltic Sea have already been operating in this way since 1998.
I am well aware of the fact that this would cause upheaval in the organisation of the ports of many Member States and would entail additional costs for vessels. But this is no more than the price which must be paid in order to guarantee the cleanliness of the marine environment, especially since the directive envisages that it should be possible to identify the vessels which cause less pollution and to offer them reduced rates? This system seems a fair one to me, and I therefore voted in favour of it.
- (FR) This proposed directive is most welcome within the European Union. It forms part of the overall Community strategy for the reduction of marine pollution and for waste management and requires all Union ports, including yachting marinas, to provide appropriate waste-disposal facilities suited to the requirements of vessels.
International regulations were already in existence, since the Marpol Convention imposes binding international regulations upon all vessels, according to which all discharges at sea are prohibited. The real problem, however, is the application and observance of these standards! The fine 'polluter pays' principle, so dear to many Member States, including my own, is far from being complied with! The Erika disaster is testimony to this unfortunate state of affairs, as are the thirty-nine instances of degassing which went unpunished in the space of a single week!
This is why the European Parliament and its Committee on Regional Policy, Transport and Tourism, confirming the outcome of the first reading in the previous legislative period, have proposed that every vessel entering a Member State port should bear 90% of the costs of waste disposal and management, regardless of the actual use made of the facilities. We feel that this is the only realistic and fair way to prevent the illegal dumping of waste at sea. If the port facilities were in fact financed (at a high level) only by the vessels actually using them, then there would be grounds for fearing that many vessels would avoid these charges, since dumping waste at sea would prove less costly. Moreover, we wish to set the level for mandatory inspection at 25% of all vessels.
On the eve of the French Presidency of the European Union, this is the position which the French Socialists are preparing to champion. All I can do is urge this House to do as much. It is a political fight, in which our role, is it not, is to wage this campaign, even if it does lead use to make ambitious political decisions which occasionally go further than those of our own governments, and which are always far-reaching and positive?
- (FR) It is not possible to ignore, today, the fortuitous coincidence of the second reading of this proposed directive against maritime pollution with the topical news of the tragic wreck of the Erika.
Admittedly, this text does not discuss accidental pollution, but we know full well that the implications of illegal degassing at sea are no less serious, even if it is a more insidious phenomenon. In the last week of February, 39 instances of illegal degassing were identified in the vicinity of the wreck of the Erika alone. Such practices are intolerable, but they are difficult to monitor, particularly at night or in foggy weather.
The proposed directive and the amendment proposing to establish a standard charging scheme for vessels in ports, in all European ports, in order to finance the processing of shipboard waste, tackle the problem on two fronts: they force the ports to set up the facilities and the organisation to handle the shipboard operational waste, either under direct state control or by subcontracting to specialised competent operators, and, more importantly, they deter vessels from evading their obligation to dispose of waste since they will have to pay the price in any case.
It is, however, essential to ensure that, as far as possible, this universal charge is shared across the board and is supported by national or European financial arrangements to enable smaller ports to gain access to waste processing services without their economic viability and thus their continuity suffering unduly.
Subject to this condition, then, what this directive proposes is Europe' s initial model response to the legitimate feeling aroused due to the pollution caused by the wreck of the Erika. To some extent, it marks the official acknowledgement and establishment of a European maritime area subject to shared regulations.
- (FR) The Council must already have debated at length on the subject of this directive on port facilities for disposing of vessels' operational waste, but its final text respected the principles of stepping up the protection of the marine environment while taking account of the real situation in each of the Member States, without disrupting national practices, and this is not true of the text of the report which has just been presented to us.
A State such as France has already in fact implemented the terms of the Marpol Convention by guaranteeing that each port has top quality waste disposal and processing facilities, operated by private companies, which invoice the shipowner directly according to the type and nature of the waste. Reducing the costs for use by vessels deemed to be 'ecological' is therefore only natural.
This solution, which benefits the more environmentally friendly vessels, would seem to be much fairer than an arbitrary reduction in favour of the vessels labelled as 'ecological' , (and what would be the criteria for this?) or a standard contribution for the use of the facilities applied indiscriminately: we therefore refuse to replace a charging system based on the nature of the waste with a blind charging policy based on the volume of vessels, regardless of their level of risk to the environment.
It must also be said that 'clearing ballast' at sea is unfortunately to a very great extent exempt from the charging system. Only inspections at sea and more frequent inspections of vessels docking in ports would be likely to reduce the amount of dumping at sea.
For all these reasons the UEN Group, recalling its agreement with the Council' s common position, is now opposing the text of this report which has twisted the principles of the common position. The report urges Member States most strongly to face up to their responsibilities in full by implementing as soon as possible the inspection measures which, backed up by a system of penalties along the 'polluter pays/polluter cleans' principle, would perhaps make it possible to prevent the recurrence of disasters such as the one which, recently, so scandalously disfigured the French coastline.
Recommendation for second reading of the Piecyk report (A5-0040/2000)
- (FR) The European Parliament has today expressed its opinion of the proposed directive on the technical roadside inspection of the roadworthiness of commercial vehicles.
It is indeed essential to improve the level of safety and to mitigate the environmental impact of these vehicles, the volume of which is constantly increasing. Setting up random mandatory roadside inspections in order to check their state of repair throughout the year is a pertinent idea, provided that it can be implemented effectively.
This proposed directive would be an extremely useful complement to the efforts undertaken in towns and cities, especially in the form of urban transport plans, particularly in the conurbation around Rouen, which is crossed by 5 000 commercial vehicles daily.
It is also important, as a matter of urgency, to consider having recourse to alternative means of transport for goods (waterways, railways, etc.) and to consider developing clean vehicles.
These are the reasons why, ladies and gentlemen, I supported the proposed directive on the technical roadside inspection of commercial vehicles today.
(The sitting was suspended at 12.35 p.m. and resumed at 3 p.m.)
EU Charter of Fundamental Rights
The next item is the report (A5-0064/2000) by Mr Duff and Mr Voggenhuber, on behalf of the Committee on Constitutional Affairs, on the drafting of a European Union Charter of Fundamental Rights.
Madam President, the committee proposes to place a Charter of Fundamental Rights at the centre of the Union system, with mandatory effect upon the European Union, its institutions and the agencies. We do this because there is a great concentration of power at the centre of the Union and it is clearly necessary for the citizen to be protected from abuse of that power.
We believe that the Charter will have three principal effects: first, it will reinforce the constitutional character of the Treaty; secondly, it will be a point of reference for those, including this Parliament, that wish to drive European integration forward with a greater degree of democratic legitimacy; thirdly, a Charter that is stylish and forceful will strengthen the profile of the Union for its present and future citizens. This resolution mandates the European parliamentary delegation inside the Convention.
The Convention has already started the process of drafting the Charter upon the principal lines that we propose and upon the presumption that the final result will be binding. A strong vote for this resolution will assist the Convention to complete its task and set criteria for this Parliament' s final appraisal of the results.
We should avoid becoming obsessed with the question of subsidiarity. The drafting of the Charter will certainly be informed by the application of that principle, but it is crucial that the Charter reflects modern European society with all its pluralism and with all its diversity. The effect of the Charter will be steady and gradual rather than sudden and revolutionary. There is also a controversy over the relationship between the new European Union Charter and the existing European Convention of Human Rights. We are proposing that the Union should itself sign up to the ECHR so that those rights inscribed in the existing Convention would form the solid core of the Charter.
Madame President, our purposes are to write a charter that is so good that Member States will find it shameful to refuse to accept it within the jurisdiction of the European Court of Justice. The Charter represents a chance to build a modern post-national society, and marks a bold step forward from the sorrow and the pity of twentieth-century Europe. I strongly commend the resolution.
- (DE) Madam President, ladies and gentlemen, if it is true that one can only unite things that have inner unity and that belong together, then this raises the question as to what European unity actually consists of. We are not one people. We do not have the same ethnic origin. We do not speak the same language. We do not have a single culture and religion. Our history bears the marks of war, of war against each other, and Europe' s indistinct borders mean that we cannot even be clearly recognised as a geographical entity.
Therefore, what is it that binds us together? What enables us to live together? The answer to this may seem insubstantial to many people. Nonetheless, I believe it is the only answer available to us: democracy and human rights. These are what unite Europe. Dubious though some of the things emanating from this continent may have been, in terms of democracy and human rights this continent has sent out a message of indisputable global resonance. In the wake of the twentieth century, the century of great atrocities and crimes to end all crimes, that is this continent' s moral imperative. Human dignity is sacrosanct!
That is why we cannot rest content with the fact that all Member States have signed up to the European Convention on Human Rights when the European Union has not. That is why it should no longer be deemed appropriate for EU law to infringe national law, the constitutional law of the Member States that is, when the Union itself does not have a clear and comprehensive system of fundamental rights. It should therefore disturb us that fresh fundamental rights conflicts are breaking out in the spheres of information and communication science and biotechnology, but Europe does not have a consensus on fundamental rights with which to provide answers.
That is why it cannot be a matter of indifference to us that parliamentary and judicial supervision - and thus guarantees of fundamental rights - have been weakened considerably in highly sensitive areas of political union: for example, police and judicial cooperation or foreign and security policy. That is why the European Union will remain incomplete as long as the primacy of the law and the power of the institutions continue to grow in strength, but the citizens' rights to freedom and to a defence, and the legal guarantees and legal protection they are afforded do not keep pace.
The European Parliament has a long, unbroken tradition when it comes to defending fundamental and human rights. That is why the decisions reached at the Cologne and Tampere Summits can be looked on as the fulfilment of the demands Parliament has been making for many a long year. These demands are in keeping with this tradition and they are in the nature of things, in the nature of fundamental rights; in other words, no rights are to be promised unless they are to be made law for the citizens. Legal validity and access to the courts of law is inextricably linked with fundamental and human rights.
Exactly the same applies to the indivisibility of fundamental rights. All the policies, institutions and bodies of the European Union must be subject to this Charter of Fundamental Rights. Otherwise, we would be making the citizens of this Union a promise about human rights that would remain nothing more than a proclamation. In other words, we would only be making a pretence of fulfilling the people' s expectations. And today' s resolution, if it is adopted, picks up on one of Parliament' s old demands that has never been so important as it is today. This Charter of Fundamental Rights must form the cornerstone, the foundation of the process we need if we are to provide the European Union with a constitution. We cannot do without this Charter of Fundamental Rights if we are to construct a European democracy in this supranational area.
Madam President, perhaps it is one of life' s ironies that you have nominated an Austrian as rapporteur, as co-rapporteur, for this Charter of Fundamental Rights. I am grateful to you for trusting in me, and although it may not be customary practice, with your permission I would very much like to dedicate my contribution over the last few months to this work, to the overwhelming majority of the Austrian population that is defending the great European consensus against deeds and words. Human dignity is sacrosanct!
. (IT) Madam President, the European Parliament is at last about to vote on the report, which has taken a great deal of time to prepare, on the drafting of the European Union' s Charter of Fundamental Rights, and I hope that the patient work of the rapporteurs will be rewarded in this Chamber. What I mean to say is that I hope that the damaging amendments made by those who see in the drafting of the Charter of Fundamental Rights an attack on democracy, no less, will be rejected. And yet most of these rights already exist in the European Union as they are present in the Treaties, in the European Convention on Human Rights, in the institutional traditions common to the Member States and in the international conventions to which they all subscribe. What is there to fear in a Charter of Fundamental Rights? This is only the formal ratification, the coherent expression of those sacrosanct individual rights, without which democracy would be reduced to a kingdom where the force of numerical strength reigns and the authorities may do as they please.
The European Union means the peaceful, supportive coexistence of different peoples and cultures, based on its tradition of respect for the rights of individuals. The Charter will become a catalogue of shared principles which define Europe' s identity before the world, an identity which is not based on blood ties, ethnic origin or national allegiance, but, indeed, on common values. In the careful recognition of common rights, there will have to be acknowledgement of those fundamental social rights which are intrinsically no different from the other, more obvious rights, such as the right of freedom to join a trade union, the right to fundamental health and safety in the workplace and training rights, which have never been so essential for growth, employment and competitiveness in the global market as they are now. There will have to be acknowledgement of the political rights of citizens and the human rights of every individual person. Fundamental rights will have to be defined in the face of fresh hazards. A catalogue of fundamental rights which are recognised as binding by the European institutions also sets out the duty of the citizens to respect them. The European Union is a civil, legal area of freedom, which is not just economic freedom but also freedom of security and justice, in a huge territory which, in the past, has been the site of repeated bloodshed. The site of clashes between opposing armies throughout the whole of the first half of the century, Europe is now on the way to becoming a guarantee of peace and freedom from fear and want. This is how we must see the Charter of Fundamental Rights. There is no reason for anyone to be afraid when the prevalence of rights over force is enshrined in the law.
Madam President, Europe is founded upon fundamental rights. So is the American Constitution, namely upon our fundamental European rights and the ideas of John Locke and the French Revolution. American citizens can demand our European rights in their own courts, something which has provided them with empowerment, self-assurance and a pride in themselves.
Fundamental rights can create identity and citizenship. They can also help individuals to take advantage of opportunities which are now arising in Europe through freedom of movement, the euro and information technology, that is to say the opportunities which are emerging in the new economy. The assets we have as Europeans in the form of cultural differences are easier to maintain and to accept if citizens know that they can claim their rights throughout the Union. Quite simply, freedom of movement demands a basis of guaranteed, fundamental rights. Enlargement of the Union without guaranteed rights could even turn into a fiasco and delay our economic development. A binding Charter is an indispensable requirement and a necessary part of a much-needed constitution.
I want to warn against joining the Council of Europe' s convention, especially if this step were not to be combined with a binding Charter. These complications ought to be studied more closely. I hope that we are to have a modernised version of the wording of Article 6 of the Council of Europe' s convention in which our already existing rights are listed in a summarised and concentrated form, with modern biotechnology and data protection added. The Charter should be easy to communicate to citizens and be clear to them. It should not be divided into two or contain a whole lot of references. The Charter must be binding and embrace the European institutions. It cannot be fair for citizens to be left without protection against abuses by institutions resembling police forces, such as OLAF and Europol. This project will give rise to more powerful European individuals.
Madam President, as draftsman of the opinion of the Committee on Employment and Social Affairs, I will mainly focus on the issue of social fundamental rights.
Social fundamental rights form part and parcel of traditional fundamental rights. For example, what use is the right to freedom of expression to someone who, owing to poverty and unemployment, suffers complete social exclusion? There are social fundamental rights which, by their very nature, are identical to and, as such, simply form part of, the traditional civil freedom rights. There is, for example, the right of organisation and association which can be extended to the right of free negotiations on working conditions and the right of conducting collective action. These rights should therefore be included in the first part of the charter.
In the case of other social fundamental rights, there should be a link between the way fundamental rights are worded and the effects thereof on the individual. These fundamental rights are thus often described as instruction standards which are implemented by authorities in social legislation. These are, however, no less essential to the charter as basic elements.
Quite often, this category of fundamental rights keenly shows up the misconceptions people have as to this charter' s significance at European level. The first misconception is that the EU charter will replace national guarantees for fundamental rights protection, as if, in future, individuals would need to call on the European Union and the European Court rather than their own authorities and courts, and as if fundamental rights on work, housing or social security would all of a sudden become European matters. This is not the case at all. No more so, in actual fact, than is the guarantee of freedom of expression or a fair hearing. The purpose of the charter is to incorporate these fundamental rights in the European institutions and European policy.
This is, in fact, a reaction to a second common misconception. It is not the case that the charter would only contain rights for which the European Union would be the first authorised port of call. Even where the Union has no authority at all, policy measures which may be taken by or on behalf of the European Union can still infringe fundamental rights. Accordingly, fundamental rights which cannot be guaranteed at EU level but can be violated by the Union, belong in the charter.
I would also like to comment on international treaties with regard to social fundamental rights. The opinion of the Social Committee lists a few of these treaties: the Council of Europe' s European social charter and the ILO' s and UN' s core Convention. In Amendment No 22 to the Duff/Voggenhuber report, I argued that a reference to the ECHR should be placed in Article 6 of the Treaty of the Union, and that a reference to the to the ESC should be placed in the ILO' s and the United Nations' core Conventions.
Another amendment, regarding a more far-reaching alternative, Amendment No 23, stipulates that the ECHR, as well these social international standards should be acceded to.
I would like to make one last remark regarding the necessity to establish a broad social basis and to enter into a dialogue with social organisations, even after completion of the charter. We will need to conduct this general discussion then too.
Madam President, as draftsman of the opinion of the Committee on Women' s Rights and Equal Opportunities, I would like to answer two questions.
Firstly, what benefit do women in Europe, in particular, stand to gain from this charter and secondly, how does gender mainstreaming, referred to in Article 3, paragraph 2, of the EC Treaty, fit in with this charter? The issue of equality between men and women in Europe, in terms of statutory standardisation, is suffering under the rule of the restrictive headstart. The old equal pay clause underlies a whole structure of equal treatment legislation which now forms part of the acquis communautaire. These legally binding instruments have proven to be a shot in the arm in the equal treatment of men and women in the Member States. But as these directives and recommendations originated in the objectives of the internal market, it is only logical that they are all confined to the sphere of employment and working conditions. As was recently apparent from the package of draft measures on fighting discrimination based on Article 13 of the Treaty establishing the European Community, there is still great reluctance to view the equal treatment of men and women as an issue which also requires measures outside the labour market. This is a misconception in my view. Discrimination against women is a fact which, unfortunately, is inherent in our social fabric as such. This is why there is still a need to give the equal treatment principle a firm basis in law across the board. An explicit recognition in the forthcoming European Union Charter of Fundamental Rights of a wholesale ban on gender-based discrimination and with it, inclusion in the treaties themselves, would then also create the necessary scope for a new EU policy to promote the position of women in all relevant social fields.
Madam President, in many discussions on fundamental rights, the rights of women are often relegated to a specific rights' category. Women as a social category are then lumped together with a host of others such as the handicapped, the elderly, immigrants, etc. Who am I to protest that one type of discrimination is worse than another? Thinking in terms of a hierarchy of fundamental rights is a trap which we should avoid. But this is precisely why we need to underline that women' s rights are not about rights of a specific type of human being which, due to their deviation from the male standard, should be entitled to special protection. Nor are we talking about the rights of a group, as if women were a national minority.
The rights of women form an integral part of universal human rights, fundamental rights or civil rights. Specific women' s rights do not exist. What does exist is mainstreaming a gender perspective in the discussion of fundamental rights. Issues such as the rights of the family require gender mainstreaming. For the rest of my speech, I would refer to the written version which I have yet to publish.
Madam President, I would like, above all, to congratulate all the rapporteurs on the quality of their work. They have successfully stated the importance of this matter for the European Parliament, Europe and its citizens.
The aim of this report is to give our fellow Members, who are members of the Convention, a clear and specific mandate detailing the expectations of the European Parliament and to give our fellow citizens clear evidence of our commitment to ensuring that their fundamental rights are properly respected by the institutions of the Union.
The area of competence of the Committee on Petitions justifies its interest in the framing of the charter. The large numbers of petitions which it receives make it possible to assess the citizens' perception of the Union and the rights they expect it to protect. The opinion of the Committee on Petitions is intended to bring to light the aspirations expressed by the Europeans who refer their cases to Parliament in matters of non-observance of rights granted by the European Union.
The petitioners who write to us display a stubborn and unfailing conviction that they are entitled to a whole series of rights, thereby giving the impression that the European citizen is convinced that the Union actually already has a formal constitution wherein all these rights are enshrined, thus anticipating the decisions of the convention.
So our opinion stresses two key points which the rapporteurs, moreover, seem to share. Firstly, the necessary visibility of the charter as a point of reference for the citizens. This necessitates clear and concise drafting within a single, comprehensible text.
Secondly, the binding force of this charter, which is achieved when it is possible to defend the recognised rights in the law court. The natural outcome of this determination is the inclusion of the future charter among the Treaties. In conclusion, let me say that it is necessary to make a qualitative leap in the protection of fundamental rights. This report must be a unanimous message from Parliament to ensure that the Council and the Convention respond to the expectations of petitioners.
Madam President, no doubt the Council would like to hear the opinion of the political Groups, which seems to me to be very healthy.
Madam President, we are holding this debate at exactly the right time. The convention which is drafting the Charter on Fundamental Rights has begun its work and I believe that we are already doing so at cruise speed. We are dealing with the content involving civil and political rights, and then we will deal with citizenship rights and economic and social rights.
It is therefore important for this Parliament to establish a mandate for the members of the delegation representing it and also to establish - and this seems to me to be essential - which political objectives this Parliament will pursue by means of this Charter of Fundamental Rights.
The representative of the Committee on Petitions is right to point out that the citizens often ask us what this Charter of Fundamental Rights is for. Fundamental rights are recognised in our constitutions. The Member States of the European Union respect fundamental rights. There is a Rome Convention, upheld by the Court in Strasbourg, which is the ultimate guarantee in the event of a violation.
So what is this Charter for? I believe that Parliament should send a very clear message: the Charter of Fundamental Rights is a supplement to these rights guaranteed in the constitutions. Being European has an added positive effect. By means of this Charter we intend to bind the European institutions to a bill of fundamental rights and to bind the Member States to those same rights in their transposition and application of Community law.
This is the political message which we must send. Being European is a positive thing. It adds to what we already have as national citizens.
The report which we are debating today and voting on tomorrow also seems to explain very clearly what the political objectives of this Parliament are. We do not wish the Charter to be a mere declaration. We do not believe that a declaration is sufficient. We want the Charter to be incorporated into the Treaties precisely because we want the citizens to have more rights and guarantees.
Whether or not the Charter is incorporated into the Treaty clearly depends on the work which the convention is able to carry out. It will depend on whether the work is useful and can be incorporated into the Treaties. However, it seems to me essential that Parliament bears this objective in mind with regard to the drawing up of the Charter. It is also important to state, as this report does, that absolutely no harm will be done to the protection of fundamental rights as laid down in existing provisions. There will be no double use of the Convention of Strasbourg. We should make this very clear. I repeat that what we want is to provide the European citizens with a supplementary guarantee when it comes to the application of Community law.
I believe that, by affirming the indivisibility of fundamental rights, as this resolution does, or affirming their innovative nature, we are taking positive steps towards an improvement in the living conditions of the European citizens.
Madam President, I would like to end by whole-heartedly congratulating both the rapporteurs and the draftsmen of opinions. It is a matter of form in this Parliament to congratulate them, but I would like to do so from a political point of view and on behalf of my Group, because I believe that Messrs Duff and Voggenhuber, and all the draftsmen of opinions, have been able to provide the political response required by Parliament at the moment.
I therefore hope, Madam President, that tomorrow' s vote will support the rapporteurs' good work with a massive vote in favour of this report.
Madam President, Representative of the Council, Commissioner, ladies and gentlemen, I believe that the exercise we are involved in today comes just in time and, every day, current events remind us how urgent this European Union charter is. This is the background against which we are working.
A European Union charter: this clearly means that the charter is addressed to each and every one of our fellow citizens, admittedly, but also to persons resident in or visiting the Union. That is important to note. It is important at a time when the European Union is experiencing upheaval at its very centre. It is important, too, and we would like to see this mentioned in the text that we are to vote upon tomorrow, at a time when we are involved in enlarging the Union to include countries for which the respect of fundamental rights is a significant question. It is important, finally, at a time when we consider - and we should like to specify this in the text that we shall be voting upon tomorrow - that the Union has passed the stage of economic integration and has clearly undertaken a process of political and social integration. The charter must contribute to this.
The resolution on which we shall be voting tomorrow is certainly not intended to give a binding mandate to our fellow Members, myself included, in the context of the convention, since we have already commenced work. It is intended, rather, to say what Parliament expects of the convention. To this end, I should like to stress two points.
In the first place, what do we expect to obtain from this exercise? Frankly, ladies and gentlemen, if the objective were to assemble a convention, original in form and composition, as we have today, in order merely to come up with an announcement of a text bearing the signatures of the presidents of the three institutions, then I think we would be on the wrong track. We want more than this. It is in this spirit that we are working within the convention, both in terms of the timetable and the form.
My second point is to do with its content. Our resolution does not say much with regard to content, but Parliament has already had, on at least three occasions, the opportunity to state what it expected from a charter on fundamental rights. This was not the purpose of today' s discussion, but it is worth highlighting three points. Firstly, if we have put together such a unique body only to codify the existing law to the letter, then I believe it was not worth planning this new body. Secondly, if the convention must confine itself to regurgitating all or part of the European Convention on Human Rights in order to void the question of whether or not the Union should adhere to it of all meaning, then I believe once again that we would be on the wrong track. Thirdly, it seems to me that, with regard to the content, we have here the opportunity to restate, at Union level, a number of commitments that each Member State endorses, but which we must confirm on behalf of the European Union as such, recognising a number of rights, particularly in the economic and social sector.
Let me state here the extent of the difficulty of the mandate given us at Cologne, acknowledging social rights which would be nothing more than goals. But, these specifically are the issues involved in the work which will be carried out within the convention and, on behalf of my Group, I wish to state the importance we shall accord the charter' s content in terms of such questions.
In this spirit, I fully support the proposal which Ieke van den Burg has just made: if the Union is questioning its adherence to the European Convention on Human Rights, then it must also question its adherence to the European Social Charter.
Finally, I think that the European Parliament will be on the right track for the charter to be ready, in terms of both content and timetable, to be integrated during the French Presidency. It would enable fundamental rights to be recognised in due form, and given the place they deserve in our internal legal system, a system which today is observed with a great deal of attention by citizens within the European Union, certainly, but also by the countries who wish to join the Union.
Madam President, the need for a binding charter is more a political than a legal issue, but this does not detract from its significance. Fundamental rights are of secondary importance in treaties these days. If they are included at all, this is done so in a completely chaotic format. This is unacceptable, certainly if Europe professes to be a Community of values. Therefore the charter must guarantee the citizen protection against the breaches of increasingly widening supra-national legislation. The ECHR should apply as a minimum standard with specific European Union rights added to it. Needless to say, we need to do everything possible to leave national constitutions intact as much as possible but it cannot be ruled out that it will affect these constitutions. After all, the charter must be able to form the basis for new fundamental rights if so necessitated by social developments.
Finally, Madam President, it is essential for the European Union to accede to the European Convention on Human Rights, for Strasbourg must become stronger, not weaker.
Ladies and gentlemen, the Charter of Fundamental Rights must be an essential stage in the construction of Europe. We must provide ourselves with the means to make it the founding element of European identity, allowing Europe to make the qualitative leap it needs in order to feel that it really does exist. In this context, I should like to join my fellow Members in pointing out the need to ensure that this charter is of a binding nature, for the citizens would find it hard to understand the European Union working on defining fundamental rights if it was not then possible to guarantee them in law. Fundamental rights, and let me stress this word, fundamental rights can be no less than mandatory. If they are not, then the whole construction of Europe would lose its fundamental nature in the opinion of many people. The future charter must be included among the Treaties and this must be achieved on the occasion of the next IGC, probably the last with the current fifteen countries. France, the self-proclaimed home of human rights, must absolutely take advantage of its presidency during the second half of 2000 in order to table this amendment of the Treaties. This is a formal request which we are making to the French Government.
There are, however, two points that I would like to mention here. Firstly, I should like to stress the need for the charter to develop the concept of European citizenship due to residence. More than ever, it is essential to avoid the coexistence in Europe of distinct classes of people enjoying distinct rights. For example, how acceptable is it that an Algerian who has worked and paid taxes in France for thirty years may not vote in local elections whilst a European resident for six months in another European country can take part? This charter must make every effort to develop our definition of European citizenship based on the idea of residence. The rights that we are defining, if they are to be fundamental, must be applicable to everyone.
Secondly, I should like to stress the urgent need to include effective protection for personal data held on computer within the scope of the charter. Last month, the European Parliament in fact adopted an amendment asking for a Committee on Information Technology and European Liberties to be set up. Well, this cannot truly exist unless it is based on a solid legal standard. The charter must therefore ensure that it defines the limits of the content of files, the means permitted for data retrieval, and access methods. Moreover, at a time when certain communication systems, certain spying systems, are prohibited, we must guarantee citizens' rights with regard to the new European bodies which are being developed, and guarantee the rights of the citizen by means of parliamentary monitoring, but also consumer rights with regard to the new Internet marketing techniques. This is a major issue for the guaranteeing of fundamental freedoms in the twenty-first century.
Madam President, ladies and gentlemen, the Charter of Fundamental Rights is urgently needed for political reasons. As integration has marched on, it has become apparent that, increasingly, we are falling short in our efforts to protect fundamental rights. This has its origins in the fact that increasingly, the individual Member States have been transferring sovereignty rights and competences to the Union, yet the protection of the fundamental rights of citizens of the Union is still only dealt with at national level. It is high time that we tackled these shortcomings in the protection of fundamental rights.
At the same time, the Charter of Fundamental Rights represents a great opportunity for Europe. Why? Firstly, because after many years we are at last getting down to a project that many committed citizens, non-governmental organisations, and various political forces, not to mention this House, have long been calling for.
Secondly, it will enable us to boost the public image of European integration for two reasons; the first being that it will enable us to strengthen democracy, and the second being that by establishing rights for those who live in the Union, we will at last be able to make this Europe visible and comprehensible to each and every individual in a very concrete way.
This is extremely important to my mind. We have all experienced only too often just how little people comprehend what goes on in this remote and illusory place called Brussels, and how much disapproval there is. Time and again, people ask, and rightly so, what is this Europe actually all about? What purpose does it serve? What do I personally get out of it? If what we want is for the citizens to say: "Yes, I have a stake in this European project too" , then the Charter of Fundamental Rights can help to bring this about.
What will this Charter have to deliver, for us to be able to make full use of this opportunity? I would like to make five points in this connection. Firstly: in terms of standards, the Charter of Fundamental Rights must not fall behind the fundamental rights in existence in our countries, as it must not fall behind those enshrined in the European Convention on Human Rights. At the same time, it must be viable for the twenty-first century and take account of the new developments in our societies.
Secondly, it is only natural that the Charter should encompass all the policies of the Union; Community law as well as the second and third pillars, and, as such, make it incumbent on all bodies and institutions to preserve fundamental rights in the course of their decision-making and in the development and implementation of policies.
Thirdly - and I cannot do other than support Mrs Boumediene-Thiery from the Group of the Greens/European Free Alliance in this - the Charter of Fundamental Rights must establish rights for all those who live in the Union, and not, for example, create first and second-class rights for first and second-class citizens respectively.
Fourthly, I support the demand raised in the report for the Charter of Fundamental Rights to be made legally binding and an integral part of the EU Treaty. In my view, the onus is on the Council to consider and revise its position on this. If the Charter did not form part of the Treaty, it would not be legally enforceable for each and every individual, and this would understandably only meet with disappointment and a lack of comprehension on the part of the people, who would say " all they have done in Brussels is describe a piece of paper" .
Fifthly, it is especially important to us as a group that the social fundamental rights should not fall by the wayside or only be taken account of half-heartedly. I would like to emphasise my support for Mrs van den Burg on this point. The right to work, to have somewhere to live, to health, and the right to form trade unions and to strike are inalienable. We already have some concerns in this respect, particularly in view of the fact that practically all the amendments relating to this were rejected following the votes in committee.
We are firmly committed to seeing social rights become firmly established in law. We also hope that this Parliament will set down a clear political marker in this matter during tomorrow' s vote in plenary sitting. On a final note, I would just like to add that we cannot declare at a special summit meeting in Lisbon that full employment should be our political goal, but at the same time, refuse to incorporate social fundamental rights into the Charter. This contradiction is not politically defensible to my mind.
Madam President, my speech is going to be rather different to that of the previous speakers, since I should like to demonstrate that the Charter of the Fundamental Rights of the Citizens of the European Union, as outlined in the European Parliament report by Duff and Voggenhuber, would in fact be a charter that restricted fundamental rights even more. This report in fact proposes including the citizens' rights which have until now been determined at national level in a standard, detailed and binding European charter, whose application would be monitored and hence interpreted by the European Court of Justice.
I should point out, before going on, that I am not sure that all the other participants representing the Heads of State or Government and the national parliaments within the body established by the Cologne Council to prepare a preliminary draft charter are in fact in agreement with this position of the European Parliament. So, for the time being, what I am about to say applies only to the Duff/Voggenhuber report.
Obviously, as far as those who promote the charter are concerned, defending fundamental rights which are already adequately protected in Europe at present, whatever they may say, is nothing but a pretext to conceal another, purely ideological, objective, which is to establish the beginnings of a European constitution, the crowning achievement of a superstate, even though the majority of the peoples of Europe do not want either of these. And how right they are, for this detailed, mandatory charter, which would give standardised definitions of citizens' rights for the whole of Europe, would impose a rigid legal framework enclosing each nation in regulations which were not entirely its own.
There are three reasons for our claiming that the charter, as envisaged, would curtail the rights of citizens. Firstly, on the pretext of defending citizens better, it would distance them from the place where their rights are defined. It would weaken the control that they currently have over it. It would end in a situation where a nation could no longer amend the rights of its own citizens without obtaining the agreement of fourteen other nations, a suffocating formula, ill-suited to the nature and the interests of Europe, as I explained in the minority opinion appended to the report.
Next, the charter would provide a new pretext for the frenzied standardisation of citizens' rights in Europe. Indeed I am astounded that governments are prepared to allow this to happen. Have they not learnt the lessons of the past? Do they really wish, taking the example of the French Government, to have to face twenty problems such as the case of the hunters all at the same time?
Finally, this charter would tend to circumvent the rights of communities, primarily the national community, which are rights that are extremely dear to the citizens, since it is within this circle that the most realistic and most legitimate democracy is expressed. Here we are at the heart of what we have called the process of reducing rights. This process would, moreover, go much farther than one might think, for a whole series of beggars and minorities have started to come out of the woodwork, clearly understanding that if the charter is standardised and binding, as well as adopted under the dubious conditions of so-called European democracy, it may in years to come represent the weak link in the chain of democracy.
The Union for a Europe of Nations Group therefore considers that the charter, if it must exist, should be extremely brief and should present only the essential values, the fundamental principles of the countries of Europe, in the form of a political declaration. It is perfectly feasible to imagine, as of the end of the year, candidate countries signing up to this charter in order to demonstrate their inclusion in the circle of European values. If so, adhesion to the charter could be shared by both existing members and future members.
One thing is certain, Madam President, at all costs we must avoid foisting a standardised and binding text on the nations of Europe, lest we create the post-national society which Mr Duff has just been hoping and praying for. This would be perceived as an attack on national democracies' freedom of choice. Every country must continue to be able to choose its regulations freely in accordance with its own culture and development. We would like the Intergovernmental Conference, which is just starting, to keep the essential principle of respect for national democracies continually in mind.
Madam President, on behalf of the Lega Nord, for which I am a representative to this House, I would like to express my delight at the fact that the European Charter of Fundamental Rights is, at last, being drawn up. I like to remember that, right here, in France, a couple of centuries ago, the first moves were made to define these rights, and only in North America, during the same period, were these rights actually given expression, apart from in the works of philosophers and academics, in legal documents such as the State Constitutions.
Now then, the European Union does, in effect, seem to be a little behind, but we can make up time by using this vessel. I am referring to it as a vessel because it is obviously still only a framework. We do not, as yet, know what we will put inside it. The report does, of course, contain some of the main points, but we will have to decide upon the definitive text later on. This Charter is important because, although we do have other conventions and treaties, human rights are always under threat, even within the Union. For example, I am thinking of the attempt to eliminate or cut down on the appeal procedures in lawsuits in Italy. I am thinking of the right to free elections which loses its meaning when, for example, the citizens of a country of the Union vote in a certain way, and vote freely, and then see their country penalised as a result of the outcome of the elections. The right of citizens to vote for whomsoever they choose should be respected indiscriminately for all people at all times, without sabotaging the governments and countries which emerge as a result of these elections.
Then there is not just the question of citizens' rights: the rights of communities need to be better defined, as do the rights of peoples, those peoples which are under threat, on the one hand, from globalisation, which wants to standardise everything, and, on the other hand, from a return to a single, centralist, oppressive nation-state. In our opinion, however, we should be moving towards a Europe of peoples, peoples whose identity is not necessarily defined according to the present form of the Member States. In particular, certain rules of some of the penal codes should be altered, such as article 141 of the Italian Penal Code, which goes so far as to punish acts of secession with life imprisonment. I am not necessarily advocating secession, but I am claiming the right for anyone who might want to do so to be able to take action, in a peaceful and non-violent manner, of course, to uphold and apply this right which is sanctioned by the UN Charter, sanctioned by the Helsinki Final Act and, I hope, despite certain penal rules, will also be sanctioned by the European Union Charter of Fundamental Rights.
Madam President, as the low turnout during the most recent elections has shown, "Europe" as a concept does not mean a great deal to its citizens. We cannot change this by giving citizens a Charter of Fundamental Rights. Citizens need to see that the European institutions are actually acting in their interests and are not just out to increasing their own power. If this happens, confidence among people will grow more than could ever be achieved by many a fine declaration or charter.
We do not share the presumption that a comprehensive charter can be drafted which comprises all current fundamental rights. Such a document cannot be drafted, not now or in future, and this ambition is certainly not a task of the European Union. What we should aim for within the Union is cooperation based on respect for the separate identities of peoples and states.
Fundamental rights must be secured where they can be protected as effectively as possible and where they can be embedded in the social fabric, that is to say within the Member States.
It is also vital that the ECHR' s external supervisory role in the protection of fundamental rights remains intact. Equally, the authority of the Court in Strasbourg over this whole procedure should remain unaffected. A legally binding charter will inevitably affect fundamental rights provisions in Member States and will undermine the role and the authority of the ECHR and the Court in Strasbourg.
If a charter were to be drafted nonetheless, we would strongly urge that this only apply to the institutions of the Union. It should only include articles which can give a meaningful message to these European institutions. Vague instruction standards or rights in policy areas, where the Union has no authority, must be omitted.
Finally, fundamental rights are based on human dignity. The true value of human life, however, will never be fully understood if we lose sight of God, the Creator of all things, including man.
Mr President, dismayed as I am by the fact that 14 Member States have prejudged Austria, I regard the proposed Charter of Fundamental Rights as an opportunity to bring the European Union closer to the people. I therefore welcome it.
In drawing up this Charter, the Union wishes to demonstrate its respect for the rights of the people and to show that it cares about the welfare of the individual. At the same time, however, the impression has been created in the public arena that the European Union does not even respect the fundamental right - as it were - of an individual State to form a government with sovereign power. Likewise, the impression has been created that 14 Member States have failed to play by the rules they themselves adopted, and have violated their obligations towards solidarity.
I would ask you this: how is a Union of the Member States that adopts sanctions out of prejudice, without giving the parties concerned a fair hearing and with no legal basis, to satisfy people that it intends to do more than just pay lip-service to fundamental rights?
The decision taken by the 14 has done great damage to the perception that the citizens of the European Union have of Europe. And I believe it is very doubtful indeed as to whether this damage can be made good by a Charter of Fundamental Rights.
Mr President, for years now, the European Parliament and our group have been asking for a proper description of fundamental rights of the European citizens in the European treaties. The request was made at the time of the Treaty of Maastricht and the Treaty of Amsterdam. In this connection, I would also remind you of the report which I had the privilege of writing in conjunction with Mrs Dury in preparation for the Treaty of Amsterdam. This question was raised in that document too. In fact, it was in this document that we achieved our first successes, for our anti-discrimination clause was used in the Treaty of Amsterdam virtually verbatim. Later on, at the Cologne Summit, Parliament' s wider request was also honoured. A meeting was proposed for the purpose of producing a Charter of Fundamental Rights of the European citizen. The question which concerns us today, more than anything is: what should this charter contain and what legal force should it have? As far as the latter is concerned, I would like to express my unequivocal support in favour of including a charter in the treaties and in favour of a charter which can be enforced on behalf of citizens upon the European courts. We should not produce empty shells; our citizens would see through them straight away anyway. As far as the content is concerned, the charter must tie in with the existing conventions, such as the Council of Europe' s European Convention for the protection of human rights. In fact, in my opinion, the Union should sign up to that Convention without delay. The charter should at least deal with the citizens' fundamental rights, the political rights, the social rights and, in my opinion, the rights of minorities too, and it should form a supplement to what we already have. It should not duplicate what is already there. New threats, in particular, will need to be anticipated, such as in the field of information and biotechnology, and in the protection of the environment, of which man forms part.
Mr President, the rights of minorities appear to constitute one of the most difficult areas in the charter and because this has been and will be one of Europe' s key problems, I would argue in favour of including fundamental rights of minorities in the charter. I will probably submit a text on this matter myself. But the most important fact, Mr President, is that the charter will be given legal force, that it will be included in the Treaty and that our citizens will be reassured that the European Union will take its fundamental rights seriously too, and will want to defend them up to the highest level.
Mr President, I would just like to say a few words on the question of the incorporation of the Charter into the Treaties. The European Parliament declared itself fully in favour of this move, convinced that this is the way to guarantee the legal status of the Charter and to consolidate the protection of rights at a legal level as well, awarding jurisdiction to the Court of Justice of the European Union. The governments, and, on their behalf, the Council of Cologne, left the question open. They left a question mark over whether and how to incorporate the Charter into the Treaties. We feel that the Intergovernmental Conference is our opportunity to resolve this question, and this opportunity must not be passed up.
There are, so to speak, two parallel operations. It is the responsibility of the Convention to prepare the draft Charter in time for the Intergovernmental Conference to be able to decide whether to incorporate it into the Treaties. In this regard, I would like to warn the representative of the Council, the Portuguese Secretary of State for Foreign Affairs, that the Intergovernmental Conference should already be starting to prepare for this eventuality. If the Charter is ready in time, the Intergovernmental Conference will have to define the procedures for its incorporation into the Treaty. As we are all aware, from the European Parliament' s perspective, this should represent a step towards the constitutionalisation of the Union. I am quite aware that the term 'constitutionalisation' has come to be viewed with some suspicion recently, and that people are afraid to use it, or at least, prefer to avoid using it. From time to time I find myself in difficulties, because the parliamentary committee of which I am Chairman has changed its name from the 'Committee on Institutional Affairs' to the 'Committee on Constitutional Affairs' . And yet I feel that this is the right way for us to go and that it does not in any way mean promoting that concept we all fear of a European superstate. Nothing can undermine the value of the national constitutions, in the same way that, according to the Treaties, European citizenship does not replace national citizenship, but incorporates it.
The governments did something very courageous when they gave the go-ahead for the preparation of the Charter of Fundamental Rights in Cologne, and now they should not have any regrets. They should not turn back, but should exploit their decision to the full.
Ladies and gentlemen, human rights are a constitutional issue. The incorporation of the Charter of Rights into the Treaties is the logical result of the decision taken in Cologne, which was taken for the benefit of the citizens, that they might have a part in the construction of Europe and fully identify with the plans for the Union, its principles, its values and its institutions.
Mr President, I should like to express my substantial agreement with the point just made by Mr Napolitano. It is, when you think of it, odd to suppose that great institutions of this kind could be thought capable of existing without some constitution. Manifestly we do exist and therefore manifestly we already have some kind of a constitution. The question is: do we have an adequate constitution and what kind of constitution do we want? To say we need a constitution is not to say that the European Union should have the constitution of a state, for the Union is not a state and is not about to become one. We all therefore agree that there should be proper recognition of rights within the Union and that this should be binding on the organs and institutions of the Union. The EU organs and institutions can exercise far too much power to permit them that power without the proper control which a Charter of Rights would imply.
There is however one risk. One of the great success stories of Europe is the way in which the European Court of Justice, especially when other institutions were blocked, succeeded in building the concept of Europe as a Community under the law.
If we create a Charter of Rights that overloads the Court of Justice, that has everybody beating a path every week to Luxembourg, we will destroy the purpose. We must ensure that the main avenue for protecting rights is in the national courts and in a supervisory jurisdiction as exercised at European level. If we do not succeed in that, we will fail in everything.
The conventions are, of course, concerned with the relationship between States and citizens and, since the EU is not a State, the fact that the EU increasingly behaves like, and is acquiring the powers of, a State is a problem. In that way, a loophole has appeared in connection with fundamental rights, and this loophole should, of course, be closed. In our eagerness to make things right, we are, however, in danger of doing a lot of damage. The EU is faced with a number of choices. Are we to secure our own rights? Are we exclusively to look after ourselves and our own? Or are we to reinforce human rights throughout Europe? The EU must not start competing with the existing authorities for resolving disputes, such as the Court of Human Rights here in Strasbourg. That would, of course, weaken the latter and damage the situation regarding human rights throughout Europe. In my view, the EU' s Court of Justice should therefore be kept away from the project concerning fundamental rights. Instead, the EU ought to take Strasbourg' s judgements seriously and demand that present and future Member States ratify the European Convention on Human Rights, the ILO conventions and the essential UN conventions, as well as having economic and tariff agreements depend upon the parties adhering to these conventions. In that way, the EU would reinforce the existing conventions, and that is something there is a need for.
I would like to join with my colleagues in congratulating the two rapporteurs despite the fact that I do not agree with everything that they have set down and suggested. At the same time, they have been given an impossible task to try and square a circle that cannot be squared.
In the brief time that I have, I would like to concentrate on one specific point which the previous speaker has mentioned, as indeed have other speakers. That is the potential conflict which could arise between this Charter and the European Convention on Human Rights. Let us not forget that each Member State has ratified the European Convention on Human Rights, has incorporated it into its own national law and is bound by the decisions of the European Court of Human Rights in Strasbourg. Over the last 50 years, the European Convention, with the decisions of the Court, has grown and evolved to accommodate new rights, new entitlements and new freedoms that have developed with society.
Also, in case Members do not know it, under a strict legal interpretation any EU legislation supersedes any constitutional provision or any other national legislative provision in any one of the Member States. Therefore, if this Charter were to be incorporated into the Treaties, it would supersede the European Convention on Human Rights, it would supersede any national constitutional provisions and would also supersede any national legislative provisions. Therefore, whilst it is important that each of us must stand up for the inalienable freedoms and rights enjoyed by each individual citizen, as well as by groups of citizens, I think there is a better way to deal with this problem than through a Charter, namely through the incorporation of the Convention into European Union law and its enforcement at national Member State level.
Mr President, ladies and gentlemen, with this proposed charter and some other reports which this House will be debating tomorrow morning, we have now entered a new period of European construction, the 'Dadaist' period of European construction, which scorns reality and perpetually seeks moral justification for itself. The fact is, you refute the transcendental and the sublime because you confuse moralism with morality - indeed, Goethe, as you know, said that moralism was the opposite of morality - and legalism with law.
Please understand that we are not challenging the existence of human rights. We are saying that they should be taken into consideration among other rights, and that it is all of these rights which must contribute to the general interest, for it is general interest that is the primordial rule of political action, not the zeitgeist, the showbiz society, the mediagoguery, or weakness raised up as a system. Indeed, human rights are no more than an object, a pretext, which the speakers here - like the pseudo-artist Duchamp - generally make a mockery of.
It is a pretext, when the very title of the proposed charter speaks of the fundamental rights 'of' the European Union instead of fundamental rights 'within' the European Union. What you are trying to create is a precursor for a constitution that is impossible to find because in fact you have reached a dead end and you know perfectly well that the construction of Europe has turned into an unbelievable preachifying mass of texts and declarations.
Forgetting the people, social democrats hide, shamefaced, behind human rights and furtive liberals turn into social democrats. But the people take note of these recantations and will, one day, reject them, or indeed the Western world will come to an end.
Mr President, the question we have heard several times in the course of this debate is this: what exactly is the point of this Charter of Human Rights, when there is already one, and even several universal conventions on human rights and a European Convention on Human Rights, and human rights are included in the constitutions of all the Member States, those of the candidate countries and, generally, in the constitutions of all countries, even those who do not respect human rights?
It certainly is not useful, as has been claimed previously, in terms of improving or strengthening human rights within the construction of Europe. No, and we should pay tribute to Mrs Berès for having just now clearly given direction to a debate which marks a key turning point in the history of the construction of Europe, the transition from an economic and commercial Europe to a political and institutional Europe.
Of course, the Charter of Human Rights is the first step in this direction, but, as with everything which characterises the construction of Europe, the approach is indirect, concealed, tortuous and, I might even say, 'Jesuitical' . The question of a constitution and its contents is not asked, but instead the question of a charter of human rights which is obviously the precursor for a constitution, it being understood that the precursor will eventually give rise to a constitution proper and then, possible, to a State. The interesting thing about this approach - and here again I must pay tribute to Mrs Berès for her clear-sightedness and honesty, even if, as she knows, I totally disagree with her conclusions - is that it tends to determine what will be the principles of the European communities, or of the community of human beings living within the European Union.
When Mrs Berès speaks of the rights being applied not only to citizens but also to visiting and resident aliens, she is tackling a matter which, I feel, is probably going to be developed in the texts already submitted and to be submitted in future to this House, to wit, what will be the basis of the rights which will govern the European Union? Is it to be citizenship in the way that we traditionally understand it, with rights which characterise in a specific way the people belonging to a given community? Or is it to be rights extended to parties other than citizens proper, with a shift, or at least the start of a shift, from democracy based on citizenship towards democracy based on the equal treatment of individuals resident, whether long-term residents or visitors, on European Union territories.
I feel that this is a problem which as yet we can only see the premises of, but, in my view, it is absolutely essential to see the premises in order to be able subsequently to follow the thread.
Mr President, while I congratulate the rapporteurs on their work I fear that, as the road to hell is paved with good intentions, so it is with this Charter.
The nations of Europe can be proud of their record on human rights; however, have they needed charters? Britain led the world in the battle to abolish slavery, but the only Charter - actually so called - which we have ever had in Britain was signed at Runnymede by King John in 1215. Of course, there are exceptions, exceptions so serious that Europe has a responsibility to do what it can to ensure that the inhumanities and atrocities of the past are never repeated. But does this Charter add to what we already have? Does it add to or replace the Convention on Human Rights to which all EU Member States and applicant states are signatories, or does it just add another judicial forum, leaving lawyers with the happy and profitable choice between the European Court and the Court of Human Rights?
Why not a simple declaration of human rights under Articles 6 and 7 of the Treaty without the need for a charter for litigation? Can fundamental rights properly be protected by a court which is already overstretched and frequently arrives at its judgments long after the events which it is judging? Does this Charter simply aim to be an expensive distributor of compensation in the dreadful fullness of time?
Ensuring fundamental human rights is the best of intentions, but a charter for litigation and bureaucracy is surely another road to another hell.
Mr President, why do we need such a Charter? It clearly is not, as Mr Berthu has said, in order to create a European super-state but more, as Mrs Berès has said, to make it clear to today's citizens and tomorrow's citizens that what we are in now is a Community of values: values based on democracy, freedom, equality, solidarity and respect for diversity, values - and I stress this to Mrs Garaud - that unite Europeans across frontiers, from the north, the south, the east and the west of the Community. The big question is not whether we need such a Charter but what status it should have. Some have argued that the Charter should simply gather together in a readable form all the rights that currently exist within the European Union. This would be a valuable exercise: there is clearly a problem of awareness of people's rights. Many citizens do not know the rights that exist today. A document clearly laying out such rights, and making it clear where and how these rights could be exercised, would be valuable. But if that was all we were doing in the Convention then we should have left it to a team of academics, who frankly could have done it better than a group of 60 politicians.
I believe we have a team of 60 politicians working on the Convention because it is our duty to identify gaps in existing rights, to identify weaknesses in existing structures and to show the political will to correct those weaknesses. So the Charter must fill in any gaps in existing rights, and it must be binding on the institutions of the European Union.
However, it is clear that not all rights will be equal, at least in the way they are implemented. The rights need to be in two categories. There needs to be a list of rights which will be directly upheld by the courts, but there also needs to be another list of general rights which the Community institutions and others will have to take into account when drafting policies; some in the Court, some simply as background forming a valuable basis when we are taking other decisions. What is clear, and what unites most people in this Chamber who want such a Charter, is that it must be in the Treaties. If it is to impact on the citizen it must appear in the Treaties of the European Union.
Mr President, I would particularly like to thank the rapporteurs and the Committee on Constitutional Affairs for having adopted a position in favour of the EU becoming a party to the Council of Europe' s Convention for the Protection of Human Rights and Fundamental Freedoms. I hope that this position will be retained in tomorrow' s sitting, as it will be vitally important if we wish to avoid confusion with the many various schemes in respect of fundamental rights.
I would like to raise the issue of reinforcing the political rights of citizens with the help of the Charter of Fundamental Rights. In my view, there has not to date been so much discussion on the subject. If, however, we were to examine what a citizen of the European Union today can actually do, how much he or she can influence the decision-making process, we would see that there are not so many opportunities to do so. Citizens can mainly stand as candidates in elections and vote in another EU country. But why should we not establish some new institutions and instruments, by means of this Charter, enabling citizens to have a real influence? Why, for example, could we not take up the notion that a certain number of citizens - let us say from three different EU countries - could formulate a citizens' initiative that then could be channelled though the European Parliament? Why can we not look to the future and see that it will be ever more important for our citizens to be able to take part directly in decision-making in other ways too? I think it would be natural for this to form part of the Charter and very little has been said about this so far.
During this past century, Europe has experienced two terrible wars, immeasurable tragedies, but, at the same time, it has witnessed unrestrainable civil, cultural and social progress. The working masses fought, and achieved and consolidated positive results which protected their rights, and which, at the same time, played a decisive role in the development of democracy. It is a bitter surprise to find that there is no specific, explicit reference in this document to those social rights which are, in actual fact, the most important part of the immense democratic process which became established in Europe during the course of the century. I am referring to essential rights, without which democracy is not true democracy: freedom of thought, freedom of speech, freedom of the press and of association and so on are the basic framework of democracy, but within that framework and from that framework must emerge a healthy, solid structure which is a perfect combination of freedom and justice. First and foremost, a document such as this cannot fail to include a specific, indisputable reference to the right to work. It cannot and must not be without this reference. Yes, social rights are mentioned, but they should be clearly and practically defined: the right to work, the right to health, the right to education, the right to housing, to a pension, the right, that is, to life, to a life where all have equal opportunities, according to those principles of liberté [freedom] and égalité [equality] which have played such a major part in our extensive history. For this reason, therefore, I ask Parliament to approve the small number of explicit amendments tabled by Mr Kaufmann and myself on this subject.
- (PT) Mr President, Mr President-in-Office, Commissioner, the only really fundamental thing about the idea of a Charter of Fundamental Rights for the Union is an attempt, under the guise of appearing to be generous, to take a step towards the so-called constitutionalisation of the Treaties, or even more directly, towards a European constitution for a European State. For this reason, we are against it.
We are not questioning the content of such a charter. We come from a country whose constitution contains one of the most extensive enumerations of fundamental rights anywhere. We also belong to a party that was forged in the struggle for democracy, and one of whose greatest concerns has always been the steadfast promotion of human rights. We oppose the charter, however, because in the idea behind it, we detect a kind of Trojan horse for federalism, a political trap which would entail other serious political and legal consequences for the Member States and peoples of Europe. We do not think that it would be correct, and certainly not appropriate, to impair and disturb the balance of the Treaties at present. On the contrary, the times and challenges we are currently facing mean that it is more important than ever to promote the Treaties and follow the precise, secure routes mapped out by the founding fathers which have brought us this far. There is a very simple reason why the European Union does not need a Charter of Fundamental Rights: it does not have a fundamental rights problem. The Europe to which we belong is even, to a certain extent, the cradle of the culture of fundamental rights. As there is no problem, the charter is not a solution and as the charter will solve nothing, it is therefore a problem in itself. Firstly, because it would divide us in a cause in which we should be united. Secondly, because it would give rise to an overlapping and potentially disruptive conflict with the protection afforded by the European Convention on Human Rights, under the tried and tested institutional framework of the Council of Europe and the European Court of Human Rights. This is not a plus, but a minus.
The appropriate setting in which to enshrine fundamental rights is the constitutional law of each nation state. The appropriate setting for achieving international legal harmonisation and solid advances in the international protection of human rights is the agreements and conventions ratified by the Member States in as wide a geographical area as possible. In other words, the Universal Declaration of Human Rights and, in Europe, the European Convention.
We need to work within these extensive international frameworks if we are really to make the protection of rights already recognised by Member States more effective internationally, instead of following a route that will restrict us because it runs counter to the main feature of the culture of fundamental rights: its universality.
If the EU really does want to take symbolic steps in this field, it needs to go down a different path. That would involve including all human rights agreements and conventions already ratified by the 15 Member States in the list of international texts referred to in Article 6 of the Treaty on European Union. This would ensure that they were clearly incorporated into the acquis communautaire. That would be a real step forward. This charter is the wrong answer to a problem that does not even exist and is therefore an additional problem which we feel we can do without.
Mr President, "the creation of an ever closer Union among the peoples of Europe and the maintenance and development of the Union as an area of freedom, security and justice are based on general and absolute respect for human dignity, which is unique to each person, yet common to all, and inviolable." So reads Item B in the motion for a resolution we have before us.
I consider it to be great progress that the European Parliament has specified and established a view of human beings which is deeply rooted in Europe' s history, culture, popular movements and spiritual traditions. I am therefore pleased that my amendment concerning human dignity - unique to each person, yet common to all and inviolable - obtained support in the Committee on Constitutional Affairs, for we must establish a common view of human beings as the effective basis for the EU' s urgent, global fight against the death penalty, its struggle on the side of life and also its fight against torture, against the sex trade and against sexual exploitation. In our capacity as citizens, we have freedoms and rights, but we also have responsibilities. I therefore welcome the fact that responsibilities have been incorporated in accordance with my wording in Item E.
I would also remind you of Amendments Nos 24 and 25 which the Group of the European People' s Party and European Democrats have submitted and which will be voted on tomorrow.
By way of conclusion, I want to discuss the fact that, in November 1999, the Committee on Women' s Rights and Equal Opportunities in the European Parliament made a statement to the effect that the family does not have any special rights but only individual rights. This statement totally conflicts with the UN' s and the Council of Europe' s fundamental human rights charters concerning the rights of the family.
Mr President, it is not often that one has cause to simply feel glad about something in the all too ponderous run of things in the European Parliament. However, the report by Duff and Voggenhuber has given us cause for this today. I would particularly like to take this opportunity to highlight how doggedly they have pursued their goal. All too often one has the feeling in this House, that notwithstanding all verbal declarations, the superior might and advantages enjoyed by the Council and the Commission prevail, and all too often, this is where the interests of national parties and governments win through as well. Duff and Voggenhuber, on the other hand, think of themselves as true European Parliamentarians whose task it is to further the interests of Europe as a whole. And so tomorrow, we will be able to adopt a report, which is based on the premise that naturally the European Parliament, and not the national governments, would be responsible for instituting the fundamental rights of the European Union.
This Charter will only meet the needs of the citizens of Europe under two provisos. Firstly, it must be given substance, and secondly, it must be made binding in law. However, it is stunningly disappointing to note how the Convention, which has been specifically set up for this purpose, is high on competences but very low in courage. And so really, this report could also be viewed as an appeal to the Convention that goes like this: 'Dare to do something at long last! Dare to include innovations in the Charter, particularly those in the sphere of information and biotechnology, but also where equal rights for women and environmental protection are concerned. Dare to do more than just spend time in the glass palace of Parliament talking about the people of Europe - get out there and involve them! And dare to adopt the standards on international labour law set by the International Labour Organisation.'
The Charter is precisely the instrument we need to give Europe a soul, and it could help create a common identity. Why is it that EU governments are so quick off the mark when it comes to pushing through economic reforms but so hesitant when it comes to political rights? Do you not realise that Europe as we know it will fall apart if we put all our efforts into bringing on the economy and do not do anything to promote political fundamental rights? Conscious of my position as an Austrian, I would therefore like to make the following appeal to the national governments: 'wake up, it is in your own interests to give fundamental rights a chance! With this in mind, I hope the report in question achieves an overwhelming majority in plenary tomorrow.
I should like to say that a Charter of Fundamental Rights is both welcome and essential, provided it does not fall into the following three traps.
The first trap is that it may just become just another public relations exercise - and we have seen many of them from the European Union, in employment for instance - which has no legal basis, which is not binding and which will therefore not allow citizens to enforce their rights through the courts.
The second danger is that it may give the European Union an excuse to continue not being legally bound by basic decisions or regulations of international bodies, such as the European Convention on Human Rights or the various decisions of the International Labour Organisation.
The third danger is that it may become a general Charter containing a loose set of average values, a mechanism for subverting the advanced human rights which have been acquired in various countries. For example, if a particular country has the right to free education, then any general reference to the right to education in a European Union Charter could be the first step towards subverting that right.
Provided the Charter deals with these three traps, provided it addresses social rights in a serious manner, provided it is open to the new issues raised by the Internet, new technologies, etc., and provided it applies to all persons living in Europe, then it may represent a positive contribution.
Mr President, ladies and gentlemen, fundamental rights, citizens, freedom and human rights have a long tradition in Europe. Fundamental rights of the modern age have their origins in the Magna Carta Libertatum of 1215, the Petition of Rights of 1628, the Habeas Corpus Act of 1679, the Bill of Rights of 1689 and, lastly, the Declaration of the Rights of Man and Citizen during the French Revolution. The fact that fundamental rights have come to be guaranteed under constitutional law over the past 200 years is largely down to the impact these universal documents of fundamental rights have had.
It is now the task of twenty-first century Europe to combine the existing fundamental rights in the Member States and those aspects that apply to Europe. The fundamental rights such as freedom of worship, freedom to meet and form associations, for example, are sacrosanct and inalienable rights to freedom from state intervention. Applied to Europe this means that a European Charter of Fundamental Rights must protect the citizens of the European Union against the interference and intervention of European institutions in the fundamental rights of the citizens.
Furthermore, our group hopes that a written European catalogue of fundamental rights will put European integration on a firmer legal-ethical footing and help to create greater transparency and clarity for the citizens. Our group deems it particularly important that the European Charter should neither replace nor infringe Member States' own provisions on fundamental rights.
There has been heated discussion over the call for the European Union to sign up to the European Convention for the Protection of Human Rights and Fundamental Freedoms drawn up by the Council of Europe in 1950. The Council of Europe' s Convention is now 50 years old. Our group opposes the Union' s signing up to the Convention, not just because the existing European treaties do not permit this but, in particular, because we need our own catalogue of fundamental rights for the European Union, that is, one that reflects the convictions and beliefs we hold today. At the same time, however, this means that we must confine ourselves to the traditional fundamental rights and avoid extending the scope to social and economic fundamental rights, which are not legally enforceable at European level.
I would like to thank the rapporteurs for the comprehensive work they have done, and hope that the deliberations of the European Parliament find their way into the Convention' s discussions on the elaboration of fundamental rights.
Mr President, the rapporteurs Duff and Voggenhuber, as well as the Committee on Constitutional Affairs, have done some sterling work. The report itself is sound because it conveys the key messages without going so far as to anticipate the work of the fundamental rights convention. I therefore nurture the hope that tomorrow in plenary sitting, this report will be adopted in the form we in the Committee on Citizens' Freedoms and Rights drafted it in. However there is one point which I would like to be amended. I have tabled an amendment to this effect on behalf of my group. It concerns the question, raised repeatedly today, as to whether the European Union should sign up to the European Convention on Human Rights. This was an important goal in the past. It was an important and appropriate goal in the past precisely because there was no intention, at that stage, to create our own, autonomous catalogue of fundamental rights at European Union level; viewed in this light, it was far better to have that, as a second-best solution, than nothing at all.
But that is not the path we want Europe to go down in the future, and nor should it. With all due respect for the Human Rights Convention, we need more! We need our own Charter that provides our own answers to the questions raised by the age we live in. It must balance traditional, liberal rights with an adequate set of economic rights as well as offer effective solutions to issues pertaining to the social rights of citizens of the European Union and to the need to guarantee them a basic standard of social protection.. The European Convention on Human Rights does not fulfil this task. It is not in a position to do so because it came into being in the 50s, when political and social conditions were completely different. Seen in this light, it is time for all of us to call for constructive work to commence on our own Charter. We call upon the Convention on Fundamental Rights, the 62 politicians that David Martin mentioned, to take up this task. Let us support them in this.
Mr President, the lawful object of the Charter of Rights is to protect the legitimate rights, expectations and aspirations of the citizen against the oppressive behaviour of government, business or other citizens; and it is, of course, right that people should be thus safeguarded in respect of the European institutions and their activities. However, having said that, the crucial matter is not the existence of a Charter but the proper safeguarding of the citizen, and the means by which the citizen achieves such protection today vary from Member State to Member State. In view of the Community' s normal legislative practice, I am somewhat surprised that it was not felt that this should be achieved by going with the grain of the established legal and administrative mechanisms of each Member State.
In other words, policy should be implemented along the lines of a directive rather than a regulation. For example, I was speaking recently with some very senior judges in Germany who were clear, on the basis of the history and traditions of their country, that these matters should be contained in a justiciable charter. But my own country has a very different tradition in this respect, as our own Prime Minister has made clear, and it is not part of the United Kingdom' s tradition to safeguard the citizen in this way. We do it differently and no less effectively. I think it is very relevant that the present socialist United Kingdom government is committed to ensuring that the Charter is non-justiciable and does not extend beyond existing rights to those not currently contained in the treaties.
Mr President, for those countries which have a long tradition of directly, legally binding charters, a development of the kind proposed is not dramatic. But for those which do not, it is a very radical step; and in the meantime, I will keep a very close watch on the United Kingdom and what it may say and do about all this.
Mr President, we get the impression from some of the discussions on the subject of the Charter of Fundamental Rights that the family is becoming a politically incorrect concept in the European Union, so eager are some groups to dispense with the word. The UN Declaration of Human Rights, the Convention on the Rights of the Child, the Council of Europe' s Social Charter and the European Parliament' s resolution on the declaration fundamental rights and freedoms clearly conclude that there is a special need to protect the family. Unfortunately, not everyone sees the matter in this way, and, in my opinion, we can see an unnecessary conflict between the rights of women and those of families, which people try to accommodate by rejecting the family instead of seeking a radically new and egalitarian European policy on the family. This means that family values in society are falling into the wrong, or at least biased, hands. The new right is getting hold of them and using them to capture the moral high ground. That is why the theme is tiresome to so many. However, I believe that it would be a big mistake for the European Parliament to approve of this sort of trend. Families are firmly connected with the European notion of society.
Like many others, the Christian Democrats want a society where freedom and responsibility meet halfway. I see it as a family society because it is difficult to learn about joint responsibility and solidarity if it is not learnt in a small, close-knit community. Society may be just, but it cannot ever love. Its bosom is too cold and its arm too short. Nevertheless, it is this very love that is a requirement for the healthy development of the individual. And a progressive Charter of Fundamental Rights will be of no use to Europe if the members of its society have no wish to respect them. Social development with that end in sight still takes place in the family.
There can thus be no people' s Europe without a family-oriented Europe. Families need recognition, encouragement, freedom of action and protection from social tyranny just the same as individuals do. Family rights and protection that have been provided for in legislation elsewhere in this respect should be reproduced in the EU Charter of Fundamental Rights.
It is clear that there is a great fear among many people, particularly the people who elected me, that this Charter will override national constitutions, in particular as regards the support and protection of fundamental institutions such as family, marriage and the protection of life, born and unborn. It is good to remember that Europe has shared a common position throughout its history regarding the importance of supporting and protecting family and marriage. This is enshrined in all our constitutions as well as the constitutions of those accession countries joining the European Union in enlargement. I can show you the constitutions of post-communist states in which the family and marriage is protected.
I welcome the reference in our Charter to family life. Part 1 of Article 9 states: "Everyone shall have the right to found a family". It says it is inspired by Article 12 of the European Convention on Human Rights which states "men and women of marriageable age have the right to marry and found a family according to national laws". Society recognises marriage not on moral grounds but because it recognises on a rational basis the stability it affords society socially and economically as well as securing future generations.
In the interests of best practice - and whilst it is increasingly difficult to define family and we need great sensitivity and compassion in this area - we should not throw away the traditional family unit as the fundamental unit we strive towards, indeed we should uphold it.
Point 3 of Article 9 states, "the Union shall ensure the protection of children". It suggests we could add "in accordance with the United Nations Convention on the Rights of the Child". I support this, but I would strongly suggest that we incorporate into the wording of point 3 that first and foremost, the Union will support the family as the primary and natural educator and protector of the child as is their duty. The Union should only step into a primary role where the family is unable to fulfil its duty. As it states in the Convention, "the family as the fundamental group of society and natural environment for the growth and wellbeing of its members, particularly children, should be afforded the necessary protection and assistance to fully assume its responsibility within the Community".
Mr President, ladies and gentlemen, the current presidency of the European Union believes that the plan to establish a Charter of Fundamental Rights is an extremely important step in creating a Community of values which will act as a focus for taking the process of political union further. Many people are wondering how far we can go in this process of establishing a standard set of values and principles in this way, which would guarantee every citizen within the Union a set of rights that would strengthen their sense of belonging to an area with a shared civilisation. A question that has already been asked here today is what makes us want to join together and to transcend our enormous diversity by creating an entity which will unite us all. This is the key question as regards European identity, and it goes to the very root of why we are also joined together here, in this great home - the European Union.
Over the decades, and having survived all kinds of traumas and crises, we have established a way of life based on the values of liberty, democracy and respect for the rule of law. For many years, a potential model based on the culture of freedom that we enjoyed in some countries in Europe was held up to those who lived in other parts of Europe. This culture is in fact part of a tradition of tolerance which has been cultivated in this continent and which now, in turn, is at the heart of the European project itself. The ascendancy of these ideas and the end of the totalitarian era which marked certain European societies has created a new situation to which we must respond. In our opinion, this is a question of responsibility and also of consistency.
The enlargement of the European Union to cover new countries, which is an ethical imperative and an essential strategy for stability and peace in our continent, will unite us with states which have very diverse political cultures and which, in many cases, have young and untried institutions and structures. Both for these states and for those among them that are fighting for fundamental principles that will structure their contemporary societies, it is becoming important for these principles to be incorporated into a body of Community legislation to which they will remain linked after accession. Do not think, however, that this idea of a charter or a body of principles is merely a type of safeguard mechanism in the face of new Member States, that is to say a kind of defence against other countries. This is not the case, and that is not the purpose of all this.
Recent events have demonstrated that what we hold to be stable and permanent within our own countries, within the Community of Fifteen, may, in certain circumstances, turn out to be much less helpful than we might hope in terms of addressing problems that are often quite simple, but in other cases revive old ghosts.
The Charter of Fundamental Rights is nevertheless not intended to act as a substitute for the constitutional guarantees that we all enjoy in our own countries. We must dispose of this myth - which has been regularly used as a weapon to attack the Charter of Fundamental Rights - so that we can stop it being used as an excuse by those who seek refuge in subsidiarity in order not to shoulder their responsibilities as European citizens. No, we intend to provide something which will bring added value, a kind of additional guarantee, which would function as an instrument of the new European citizenship. Here, Mr President, we must overcome certain problems which the debate within the Convention is beginning to run into and which I think it will face even more frequently in the future. I would like to emphasise that in making these comments, I am speaking on behalf of the Council and not necessarily on behalf of my own country, which has adopted a rather, shall we say, ambitious position on this matter.
The first issue regards jurisdiction. It concerns the need to guarantee complete compatibility between the two relevant legal systems, which could find themselves in conflict with one another in this process. This is a real problem and one of which we should all be aware. We cannot run the risk that when this charter comes into force a new area of legal uncertainty will be created. We are embarking upon an exercise designed to make our citizens' rights more transparent - not to ensnare them in a web of legal contradictions that could prove to be a source of confusion. This also brings us to the issue, which has surfaced once again following Amsterdam, of the Union possibly signing up to the European Convention on Human Rights.
The second issue is how we define the people this Charter is designed to protect, in other words, are we talking about those citizens who have a Community nationality, or are we aiming at those people who happen to be living in the Community area? This is a fundamental question. We will have to accept the consequences whichever answer we opt for, and all the more so given that many of us genuinely feel that the institutions and the institutions alone are the real object of this new Charter.
The third question, and a crucial one, is the body of rights. How far do we intend to go? Are we to be content with a body of basic principles, a kind of lowest common denominator in academic European terms, or should reach out to more ambitious territory, and deal with the modern aspects of today' s European Union? It seems that today' s public is capable of calling for an area enshrined within the Union, and covering not just their economic and social rights but also the new rights that have been presented as part of modern citizenship. How far is the Union prepared to go?
Lastly, my fourth question, which is perhaps the most important one. This is a debate in which some people are clearly advocating a text which is merely a declaration of intent, a piece of political rhetoric. But unless it is binding, will any Charter of Fundamental Rights be anything more than a mere statement of principles, without any real value? If we create a Charter of Fundamental Rights which is merely a declaration of intent, will we not simply be taking refuge behind an issue which may be politically correct, but which does not reflect to the essence of the European Union as it is today?
Mr President, ladies and gentlemen, things have moved on and we cannot ignore this. This presidency believes that this clearly justifies the in-depth work that is needed on a Charter of Fundamental Rights. What I mean, of course, is that with the Treaty of Amsterdam we launched an ambitious project to establish a greater European area of freedom, security and justice. At the Tampere Special European Council, the European Commission and the Member States initiated a process of improving the structures for internal security, in order to provide stability in the daily lives of the general public, by guaranteeing to effectively combat organised crime and drug trafficking and to address other public order issues. As part of this European effort, it is becoming essential to ensure that all of this action, that is any future action that we may take in this area, relates to a very clear body of principles, capable of providing the public with clear and transparent legal protection. This is also why we feel - and we said so in Cologne when the idea of a Charter of Fundamental Rights was approved at the European Council - that this Charter is a vital element, central to the Union' s future. Unless our principles are reinforced in this way, unless the Union provides itself with an ethical pillar which gives it credibility in the eyes of the general public - a pillar which, in fact can also serve as a model and a point of reference for its external relations - we run the risk of being derailed as a result of extending our policies and watering down our values.
On this subject, I should like to mention the issue of the Intergovernmental Conference. It is obvious that the issue of incorporating the Charter of Fundamental Rights is a crucial factor for the whole credibility of the ICG. From the outset, the Portuguese Presidency has made its attitude quite clear: it is important to ensure that the agenda of the IGC should not simply be a kind of discussion of the division and management of power in an enlarged Union. The Charter of Fundamental Rights is, in this context, and this is how we shall view it until the end of our Presidency, a vital element in producing a more balanced result at this conference, which will in fact also cover other issues, notably the issue of defence and security. Madam President, ladies and gentlemen, it is for all of these reasons that the Council is taking a special interest in the resolution that this Parliament has just adopted on the Charter of Fundamental Rights, and will continue to attach the greatest importance to this resolution.
Mr President, ladies and gentlemen, the Commission would like to begin by warmly congratulating Mr Duff and Mr Voggenhuber for the excellent report they have presented and on the fact that the report before us today emphasises something undeniable: the process of drafting the Charter of Fundamental Rights is heralding in a new era in the building of Europe, like it or not.
I am convinced that the Union will accordingly accept its responsibilities towards the citizens of Europe, and will take a political initiative with a view to addressing the future political and moral legitimacy of the European Union itself. The goal just outlined both by Mr Duff and Mr Voggenhuber and by the representative of the Council Presidency will require us to make every effort to ensure that work in the Convention drafting the Charter of Fundamental Rights is concluded in time to be taken into consideration, both by the Intergovernmental Conference and by the Summit of Heads of State and Government at the end of this year.
The Commission would like to begin by emphasising the importance of the composition of the Convention drafting the Charter of Fundamental Rights, because for the first time, representatives of the Community institutions and of national institutions, from both the legislative and executive branches, have been brought together in a single body established by the European Council. This composition, which I believe to be a wise choice, covering both the Community and national domains as it does, will help to strengthen the legitimacy of the draft charter in the eyes of the general public, as well as guaranteeing the success of the work currently being done.
Once again, the Commission would like to make four key points quite clear to Parliament. The first is that in broad terms, the Commission agrees with and shares the European Parliament' s objectives with regard to the legal force of the charter, as regards calling for it to be incorporated into the Treaties and as regards the full range of laws to be incorporated into the Charter of Fundamental Rights. However, I think that the report before us today also emphasises that there are questions to be addressed directly to the Convention, that is questions for those drafting the Charter of Fundamental Rights. These include, for example, the issue of the list of rights to be included in the charter. But there are other issues which go beyond the Convention' s remit, and which are above all a matter for the Heads of State and Government meeting within the European Council, as well as for the Intergovernmental Conference itself.
The truth is that the Commission, as stated in Paragraph 14 of the resolution tabled by the European Parliament, takes the view that the legal force of the charter should be determined by the Nice European Council. However, the Commission believes that the process of drafting the charter must yield a clear and concise text perfectly accessible to the European public, but which is also drafted in rigorous legal terms that can be accepted as legally binding.
By the same token, the Commission feels that the Union must sign the European Convention on Human Rights, and that this is not a decision that can be taken by the Convention working on the Charter of Fundamental Rights. It must be taken by the European Council, when it decides on the legal force of the charter. The Commission advocated this as long ago as 1979 and did so again in 1990. The idea that the European Union itself ought to sign the European Convention is also largely shared by the European Parliament.
Although the Court of Justice of the European Communities ruled in 1996 that the Community could not sign the European Convention on Human Rights, I must emphasise that it made such a ruling because there was no legal basis in the Treaties for the Community to do so. Now that we are revising the Treaties and at the same time a Charter of Fundamental Rights is being drafted, this is a good time to address both issues: a charter with legal force and a political decision for the Union to sign the European Convention on Human Rights.
I would also like to clearly state a second idea. There is no inherent contradiction between the Union having a Charter of Fundamental Rights and, at the same time, signing the European Convention on Human Rights. Quite the contrary. I would like to remind you that an extremely large majority of the political groups in the Parliamentary Assembly of the Council of Europe three weeks ago adopted a recommendation that not only recognised and applauded the European Union' s initiative to provide itself with a Charter of Fundamental Rights, but which also supported and looked favourably on the European Union actually signing the European Convention on Human Rights.
Furthermore, I recommend that you carefully read the contribution of the observer representing the European Court of Human Rights in the Convention responsible for drafting the Union' s Charter of Fundamental Rights. In the statement by the Court of Human Rights itself, the Court' s representative expresses his support for the idea that the Union should have a Charter of Fundamental Rights and, secondly, that the Union should sign the European Convention on Human Rights. With regard to the issue of a conflict between the rulings of the Court in Strasbourg and rulings in Luxembourg, it is worth noting that today, under Community law, the Court of Justice of the European Communities always refers to the European Convention on Human Rights, to actual decisions by the European Court of Human Rights, as the source of inspiration for decisions by the Court of Justice of the European Communities on fundamental rights issues. This means that we are not talking about a revolution, but merely about enshrining in law what is today already practised in the Court of Justice of the European Communities in its relations with the European Convention on Human Rights itself and the Strasbourg Court.
I would like to make two more observations on the list of rights. The Commission would like to reiterate that it is favourable towards the idea of a charter encompassing both civil and political rights, as well as social rights and rights deriving from European citizenship. However, the Commission would like to see rights drafted on the basis of the European Convention on Human Rights, whenever necessary, made innovative, to the extent that they update the 1950 drafting of the Rome Convention and respond to the new challenges of human rights as well as those resulting from information technology, bioethics, gender equality, as part of the fight against all forms of discrimination, and paying close attention to environmental protection.
Lastly, I would like to say that in our opinion, the European Charter of Fundamental Rights is not intended to replace either national constitutions or the European Convention on Human Rights. It has an obvious target, namely the Union' s institutions and the Member States, when they transpose the provisions of Community law into their respective national legal systems. It is also clear who the beneficiaries of this will be. Following the Tampere decision, it is the citizens of the Union' s Member States who will benefit from the Union' s fundamental laws, as well as the citizens of third countries who have permanent legal residence in EU countries, where the Heads of State and Government clearly said that they should have rights and obligations as similar as possible to the rights and obligations of the citizens of Member States.
I am sure that under this action plan, with closer collaboration between the Commission and the European Parliament, we will have a legal instrument that will banish the spectre created by the fear of contradictions and the spectre of the European superstate, but which will above all ensure that there is a legal system, based on fundamental rights, for the benefit of those on whose behalf we are all here - the citizens of our Union.
Thank you very much, Commissioner Vitorino.
That concludes the debate.
The vote will take place tomorrow at 12 noon.
Additional Commission contribution to the IGC
The next item is the Commission communication "Additional Commission contribution to the IGC on institutional reform: qualified majority for taxation and social security aspects of the internal market".
Mr President, ladies and gentlemen, I am now with you again, while the Commission continues its work and now that it has just concluded its work (that is the least I can say) on the matter which I wish now to present to you. Moreover, Mr President, if I wish to do my job properly, I shall have to return to the committee at 5.45 p.m., as scheduled, in order to present another matter which I am responsible for, to do with the Community support framework for Portugal, while at the same time I must also answer another question in the following debate. I am not very sure, given the joint, or parallel, organisation of our work, how I shall be able to do this properly. I shall do my best, and I am pleased to give you an explanation, keeping in mind that we shall have other opportunities, within the relevant committees, particularly the Committee on Constitutional Affairs, to go into this subject, in connection with the Intergovernmental Conference and the reform of the institutions.
I would like to offer a word of thanks to two of my fellow Commissioners, Frits Bolkestein and Anna Diamantopoulou, for the support they have given me in drawing up this text. I should like to remind you that I announced this text on 26 January when the Commission adopted its formal opinion and its proposals for the reform of the institutions. I did mention before this House our intention to outline and clarify some aspects of this opinion at a later date. A few days ago we did this with regard to the Union' s system of jurisdiction, the role of the Court of Justice and the role of the Court of First Instance. Today we are doing this with regard to an extremely important, delicate and specific subject, the scope of qualified majority voting in certain areas of taxation and social security. Mr President, we shall continue in this way to fuel the debate on the negotiations, particularly on the matter which is of interest to Parliament, the independent European public prosecutor responsible for combating fraud, but also on an extremely important matter, the reorganisation of the Treaties.
With regard to the subject which I have to present to you today, let me remind you that the Commission opinion issued on 26 January declared this to be one of the main areas we thought should remain subject to unanimity. We had identified five categories of exceptions to the general rule which we approved, according to which, within the Union, decisions would henceforth be taken by qualified majority vote. We had, however, identified, for institutional reasons, with regard to extremely serious or sensitive issues, five categories of exceptions requiring unanimity. This was one of them. We had also excluded decisions incompatible with the objectives of the internal market or which may give rise to distortions of competition. This is the point we have discussed today in order to complete our opinion.
Ladies and gentlemen, I should first like to remind you that the proposals which you are to receive in a few moments, or in a few hours, do not include any transfer of jurisdiction, nor do they constitute an action programme in essence. These proposals concern the methods for decision making in matters of taxation and social security. Having said that, I should like to clarify three misunderstandings which sometimes arise. Firstly, the Commission is not demanding new jurisdiction for taxation and social security. Ever since the Treaty of Rome, the Treaties have provided for Community action in both these areas. Switching from unanimity to qualified majority is not a transfer of jurisdiction. The Commission is keeping strictly to the areas of jurisdiction which are already available to the European Community.
Let me take VAT as an example. in this matter, we are confronted with an important part of Community legislation which has been developed since the 1970s. The fact that the Council may henceforth update this legislation by qualified majority, in order to take account of the development of, for example, e-commerce, can certainly not be considered a transfer of jurisdiction. the jurisdiction was already in place at Community level. It is only the method of decision making which may change. This is the first point that I wished to make clear.
The second point I would like to make is that the Commission does not wish to impose the levelling of national tax systems or social security systems. The matter we wish to deal with is how to maintain what already exists and share it with all the new Member States.
Let us not forget that in the exercise we are currently involved in, in these negotiations, it is a matter of knowing how the European Union will operate with 18, 20, 25, 27 or even 28 Member States, in order to ensure that each of these states, the ones who are already members and the ones about to join us, may get the most out of the single market, a market whose treaties have made a driving force of the economic and social development of Europe. It is a case, then, of introducing qualified majority where we think it necessary, and leaving unanimous decisions where they are preferable.
Finally, the Commission wishes to make it clear that this additional presentation does not encompass its entire programme for years to come in all areas. It does not include the measures that the Commission may envisage for the future, or the basic proposals that it intends to put forward at some point. My fellow Commissioners, Mrs Diamantopoulou and Mr Bolkestein, will inform you when the time comes regarding the various aspects of the Commission programme.
I should now like to mention the principles which oriented our approach in the document which you are to receive shortly. Let me say again, unanimity is to remain the general rule. The Commission opinion issued on 26 January considered that, because they reflect the fundamental orientations of the national legislator in matters of economic and social policy and solidarity, taxation and social security are largely decisive in the national political choices of citizens. The Commission therefore considers it justifiable to retain unanimity in these areas as a basic principle. We confirm this approach. Moreover, these national choices are generally - let me specify - generally, neutral with regard to the construction of Europe. This is the first principle.
But this first principle gives rise to a second, which is as follows: qualified majority to enable measures to be adopted which are more directly linked to the proper operation of the internal market. We know, and you know, that some national legislation in the field of taxation and social security may, by virtue of its content or nature, have repercussions for the operation of the internal market.
The Commission considers that the Community must be able to adopt, by qualified majority, those measures which are most directly linked to the proper operation of the internal market. That is the second principle.
Finally, my third principle, we must in future select the best instrument to respect subsidiarity. It may simply be a matter of coordination; it may be a matter of establishing minimum requirements; it may also be a matter, at a higher level, of harmonisation. But this selection of the best instrument must be limited to that which is strictly necessary. Generally speaking, the end goal of measures for which the transition to qualified majority is suggested would not be to harmonise the national legislative systems systematically, but simply to coordinate them. This is in any case, ladies and gentlemen, what has been going on for almost forty years in the field of social security. We also consider it important to introduce it to the field of taxation too.
Still, before answering your questions, I would like briefly to mention the content of the proposals as you will read them. Regarding direct taxation, we propose the qualified majority in order to coordinate the campaign against fraud and tax evasion and in order to ensure proper handling of situations involving the legislations of several Member States. For the remainder, unanimity shall remain the general rule.
Regarding indirect taxation, in order to combat fraud, and modernise and simplify the acquis in the light of economic developments, in order to take account of the objectives of the Treaty in environmental matters, we propose to act by qualified majority decisions. We further propose to retain unanimity for decisions on tax rates and the points of taxation.
In short, still on the subject of taxation, in the interests of clarity and legibility we are proposing to combine the provisions for all tax measures in a single article which will be reorganised and rewritten as Article 93. In so doing we are seeking to achieve coherence.
My fourth point, this time, regarding the coordination of legislation in matters of social security, we propose qualified majority voting in order to update and adapt the conditions intended to avoid penalising people, not just workers. in addition to workers, there are also, for example, students who move about within the Community. We must avoid penalising them.
Finally, with regard to the minimum requirements for social security, there is one possibility that we propose to extend to social security, which already exists for other areas of social policy, which involves adopting minimum requirements by qualified majority vote.
Mr President, let me just say one final word to explain the state of mind I have continued to work in, as we had done under President Prodi in adopting our opinion on 26 January. The Commission undertook to carry out clear, proactive work. We eliminated any ideological thinking. We wish to keep to specific facts and tangible proposals in order to avoid approaching matters with slogans or ideologically.
Let me confirm, finally, that, in addition to this extra presentation, I shall be returning to this House to give further presentations of the Commission opinion on the whole of the reform of the European institutions prior to enlargement, as we did on 26 January.
Mr President, firstly I would like to welcome the Commission's approach in general to the IGC. The fact that we are getting this rolling presentation of more detailed explanations of issues is very helpful. Secondly, I agree with the Commission that this is indeed an extremely delicate issue. Taxation and social security get to what Mrs Thatcher used to call the nooks and crannies of everyday life. It is something that affects Member States and their people in a very sensitive way and we have to be careful before the Community moves into these fields. From what I hear, the Commission has got it more or less right and I would like to put a couple of questions for the sake of clarity.
It is right to say where the Member States have already accepted a Community competence, in other words where we have already passed a measure, then QMV should apply to adjust that measure. That makes absolute sense. What I was not clear about was when he talked about other measures where it was necessary to make the single market work. How will that be defined? It sounds fine but how do you define a measure that is essential to make the single market work? That is a matter of intense debate.
Similarly, the issue of harmonisation against coordination: one man's coordination can be another's harmonisation and we need clear definitions of what is coordination and what is harmonisation if this is to work. I wish him well in this area because it is an area in which we need a breakthrough. But it is not going to be easy to get an agreement and I would like to see the document in detail before passing judgement on what the Commissioner said this afternoon.
Thank you, Mr Martin, for your assessment. I understand that it is related to the detailed analysis that you will make of the Commission text. The text will, as soon as it has been adopted - as is now the case - be made available towards the end of the afternoon. I took careful note of the reference you made to Mrs Thatcher and I appreciate the concern you feel, in the light of your own country' s particular sensitivity in this matter, in stressing that we must adopt a pragmatic approach.
Just now, ladies and gentlemen, I expressed my concern in this document, and in the discussions we will be having, to avoid ideology, to keep to a precise approach. This is what I said in the course of one of my presentation sessions in one of the national parliaments - your own parliament in Westminster, Mr Martin - and I think I made myself understood. Indeed I believe that this is the right approach.
So let me repeat that our watchword was to say that qualified majority should be extended to everything that directly affected the operation of the internal market and which might compromise its proper operation in an enlarged Europe. We have, of course, worked on the three instruments which I mentioned, coordination, minimum requirements and harmonisation, treating harmonisation as the additional stage.
Further to this general answer, with thanks for your remarks, I shall be attentive to your criticisms or your proposals when you have had time to peruse this document.
Mr President, I believe it is absolutely right to comment that we do not need additional competences where taxation is concerned, but what we do need to do, in my view, is consider how we can develop the various topics more effectively. To quote but one example: the country of origin principle in matters of VAT. Would it not be possible to start by making adjustments to the current VAT systems, so that harmonisation systems can be implemented more efficiently at European level? Or another example: double taxation, which causes so many problems. My question is this: will the Commission' s work programme include a schedule for this, or how do you intend to proceed?
Thank you very much, Commissioner, for your comments. I do not understand your assertion that there will be no transfer of powers. If you are increasing qualified majority voting and therefore taking away the national veto, you are effectively transferring powers from the nation state to the European institutions. I am also very uncomfortable with your statement that you would only seek harmonisation of tax in areas "linked to the single market" because we know that, if that phrase is interpreted liberally - as the European institutions are inclined to do - practically everything can be said to be linked to the single market.
Are you aware, Sir, that the leader of the British Conservative Party has said that we have reached the limits of European integration? Are you aware of recent public opinion surveys showing that the British people are opposed to the transfer of further powers from the nation state to Brussels, and how will you take those facts into account?
Commissioner, I should like to pick up on a point which you made in your speech. You said that wherever we require unanimity, we shall retain unanimity, and wherever qualified majority voting is required, we shall use qualified majority voting. We all know of course that the European Parliament takes the clear view that qualified majority voting must apply as the rule and unanimity as the exception.
If we forego this practice, then we also forego the subsequent promotion of the European Parliament to colegislator on all future legislative issues requiring a qualified majority. In other words, wherever we maintain unanimity, Parliament will not have the legitimate, democratic, important role which it will have in all cases requiring a qualified majority, cases which, as far as Parliament is concerned, and because of the democratic way in which it functions, should be the general rule.
Mr Rübig, in answering I shall focus on the matter of VAT. You ask me about the Commission' s work programme and I had said, as a precaution, that we had not discussed this matter today, that the Commission had established its work programme and that the Commissioners directly concerned would be coming to address you at the proper time.
Nonetheless, you have asked me, broadly speaking, whether the great VAT modernisation project might be adopted with your proposals by qualified majority? I must answer that it depends what you mean by 'great VAT modernisation project' . More specifically, if you are thinking of the changeover from the transitional arrangements for levying VAT to the final arrangements, which would involve changing the points of taxation, we have clearly indicated that this matter would in any case be decided by unanimous decision, and I can confirm this. As regards modernisation of the system in the light of recent economic developments, and I am thinking in particular of all the implications of globalisation, liberalisation and e-commerce, this is a question that you should ask Mr Bolkestein. Jointly with the Member States, we are currently identifying what should go into this package. A meeting was held on 2 March but, frankly, I think it is rather too early to be able to give you any further details.
However, I have now spoken about updating the VAT system, which means that I can now turn to Mr Helmer and say that I am well aware that these are sensitive issues, I am well aware of the importance accorded to taxation, in the name of national sovereignty, and to the matter of voting upon taxes and, in particular, upon the rates of taxation. After all, I did have a seat in the parliament of my own country for twenty-two years. I should merely like to use the force of my conviction together with you, certainly, and if possible also with the negotiators and Mr Tsatsos and Mr Brok, to say to the States which are reluctant and more sensitive than others on this subject, 'Please pay careful attention before rejecting the application of qualified majority voting to proposals which the Commission has made in a reasonable manner.'
We are talking about the proper operation of the internal market, and about the success of this internal market and all the countries involved in it, because it is in the interests of all the countries of the Union. But what will happen in a much enlarged Europe, where disparities are even greater than they are at present in social terms and budgetary matters? This is why we recommend an extremely thorough, and I might almost say clinical analysis of these matters, in the interests of the internal market.
Finally, I would like to thank Professor Tsatsos for having mentioned the connection between these proposals and the role of the European Parliament. Since I have been given the opportunity, let me confirm that one of the Commission proposals is to associate codecision directly to all measures decided by qualified majority as soon as legislative measures are involved. It is evident that in these matters affecting the internal market and its proper operation - social security or taxation - there are legitimate grounds for the European Parliament to express its opinion and adopt a position. Professor, we shall have further opportunities to state this and to try to convince the other negotiators of this throughout the coming months.
Mr President, Commissioner Barnier, I am extremely pleased that the Commission has produced this initiative. It is clear that there is a need for harmonisation of taxation policy within the internal market and the currency union. Those who deny this call the future of the internal market into question. You talked specifically about VAT but I did not hear you mention two other taxes that have long been the subject of discussion, i.e. tax on interest and company tax. These are clearly two basic taxes that we are going to have to harmonise in some way. I do not know if you included this under tax evasion; it does not feature in your document at any rate. Could you comment on this?
Mr President, I have to say that I am most impressed by the principles which the Commissioner has set out. If we can limit these changes to the rules on qualified majority voting in connection with the operation of the single market to minimum provisions and to practice developed by the Court of Justice, I believe, in fact, that it may well be possible to implement these changes with the approval of all the countries, which is of course incredibly important. At the same time, I have to conclude that, if the Commission wants to adhere to these three good principles, then it must, at some point or another, disagree with the note which the Presidency has submitted. The Presidency has, of course, tabled the proposal that qualified majority voting should also apply to those areas dealt with in Article 137, paragraph 3, subparagraph 3, concerning the defence of employees' and employers' interests, and in Article 137, paragraph. 3, subparagraph 2, concerning the cancellation of contracts of employment. I have difficulty in seeing what the justification is for this on the basis of the three principles which have been laid down and which have been emphasised by the Commission. In the light of this, may I conclude that the Commissioner does not wish to comply with the Presidency' s note on these proposals?
Commissioner, you are proceeding with the utmost caution, and that is an approach which I support. With reference to the argument of subsidiarity, I should simply like to tell you that, in my opinion, it is also important to put forward the argument of citizenship in fiscal matters. After fifty years of building Europe, it is unacceptable that the citizens of Europe should not be equal in the eyes of the law simply due to their being classed as resident or non-resident. The concept of citizenship is common property, on behalf of which we must move beyond failures such as Helsinki.
I have three specific questions that I would like to ask you:
My first question is this: do you anticipate that the instrument you are proposing might be applicable to the integration of financial markets and the requisite tax regulation thereof?
My second question is: does the instrument that you are proposing in the area of environmental taxation provide for qualified majority voting?
My third question is: would the instrument you are proposing enable the Council to put an end, by qualified majority decision, to the tax havens which exist within the European Union?
Thank you, Commissioner, for your statement. I am sure that none of us here will object to fraud and tax evasion being tackled but I must say that it is necessary to maintain the confidence of citizens in the Union, and I think that many Member State governments will be wishing to look very carefully at any extension of QMV before agreeing to it. It does strike very much at the heart of what is perceived as the national ability to conduct one's affairs. I am thinking in particular of things such as the withholding tax, which it would have been quite unacceptable to have subjected to a QMV regime. I hope those points will be borne in mind when you look at the practicality of getting the package through. We are very happy to combat fraud and tax evasion and to improve social security legislation, but there are some points where there will be difficulty in convincing all the Member States to follow.
Commissioner, I have some very simple questions for you, which require just a 'yes' or 'no' answer in each case.
Can you guarantee that the Commission will not seek, under any circumstances, to use qualified majority voting to impose the withholding tax? Can you give the same guarantee in relation to the proposed tax on aircraft fuel, which was discussed in ECOFIN this week, and can you give the same guarantee in relation to corporation tax in the European Union? Are there any circumstances where the Commission would seek to use qualified majority voting on any of those issues? Can you guarantee that the Commission will not use qualified majority voting on any of those issues?
Mr President, I can imagine that according to some Members, the citizens are sensitive to European intervention in tax and social matters. I can tell you that in my country, many citizens lie awake at night, worrying about the fact that Europe leaves social and tax matters well alone on account of this unanimity. This is why I would like to direct two specific questions to the Commissioner. First of all, citizens who are very badly affected by non-intervention are mainly those who wish to enjoy free movement and, more specifically, cross-border workers. Dossiers concerning the coordination of social security, expansion into third countries, supplementary social security systems have all been on the Council' s table for years, untouched. Could the Commissioner tell me if the present issue is also affected by qualified majority voting? Secondly, I would like to fall in with the Members who have asked whether the packages regarding the "Prima Rollo Group" , which are on the table, would be subject to qualified majority voting, as referred to by the Commissioner.
I should like to answer a number of you collectively, particularly on what we might term the tax package. Mr Leinen discussed this, as did Mr Baltas and, just now, Mrs Van Lancker.
Let me make one preliminary remark. The purpose of this speech is not, let me repeat, to foreshadow the conditions for the execution of the Commission' s work programme. In order to facilitate the task of reforming the institutions, we wish to distinguish the everyday administration of policies (the normal work of the Commission, and we have regular meetings on the subject) from the reform in the context of the accession of thirteen new Member States.
Obviously, the Monti package is related to the proper operation of the internal market. This is why Mr Monti, a few months ago, and now my fellow Commissioner, Frits Bolkestein, continue to make it a political priority. I hope that all these efforts will produce a result before the conclusion of this IGC, before the ratification which will follow the Treaty of Nice, and that we shall have this tax package at our disposal, in the interest of the proper operation of the internal market, before any amendments to the Treaty may be ratified.
Mrs Thorning-Schmidt and a number of you, including Mrs Van Lancker, mentioned the social matters which are extremely important, particularly with regard to third country nationals. We do wish to include them as beneficiaries of social policy (Articles 42 and 137, which are to be subject to qualified majority voting).
Once again, regardless of ideological considerations, we have reordered the paragraphs of the new Article 137 in order to subject to qualified majority voting everything which affects, from our objective point of view, the proper operation of the internal market: social security and protection of workers, worker protection in the event of cancellation of the work contract, collective representation and defence of the interests of workers, including codetermination, working conditions for third country nationals legally resident on Community territory, and financial contributions for the promotion of employment and job creation without prejudice to the terms of the Social Fund.
The recent history of the development of the European Union shows that, in Maastricht, we were aware that creating the single currency would require improved coordination of social measures at European level, but, at the time, we had not yet achieved it. In Amsterdam, as I remember specifically, since I was one of the negotiators of the Treaty almost up to the end, we expanded the definition of the objectives of social policy within the Treaty and the Community was granted its own areas of competence, complementary to those of the Member States. In Nice, prior to the great enlargement, I would ask you, please, to see this text as anticipating events. As we exist right now, we could continue to operate more or less and to live together, but that is not what it is all about. We should form a Community, and I do not feel that we can subsequently come back to this sensitive issue if we do not resolve it now. As I said, we must form a Community of 27 or 28 Member States, despite the much greater disparities. We wish to ensure that the Community has effective means to support this restructuring at Community level. We therefore propose that it should be possible to adopt these minimum requirements by qualified majority vote, and not by unanimity, in all the areas I have mentioned.
Finally, I should like to tell Mr Jonckheer that, for all sorts of reasons, I absolutely agree with him on the matter of citizenship. I should like to assure him that, with regard to tax provisions in matters of the environment (many of which are directly connected with the operation of the internal market in addition to citizens' welfare and quality of life), we are well aware that these issues entail the risk of distortions of competition, which would moreover be exacerbated by enlargement, and we therefore propose that in fact all measures for taxation in matters of the environment should be decided by qualified majority.
I am aware that my answers are necessarily incomplete given the time available. Mr Bolkestein, Mrs Diamantopoulou and myself will have the opportunity to address you again in future. We wish to initiate this debate, and to fuel and feed it on the basis of these proposals, as I undertook, in order to facilitate to some extent, the difficult negotiations within the Intergovernmental Conference. But, in the final analysis, as we all know, what we need is the political will.
Question Time (Commission)
The next item is Question Time (B5-0201/2000). We will examine questions to the Commission.
First Part
Question No 39 by (H-0174/00):
Subject: Consideration of the international legal status of the waters of the Western Sahara On 4 November 1999 Mr Fischler' s head of office wrote a letter to Mr Pierre Galland, who had taken an interest in the effects of the EU-Morocco fisheries agreements on the Western Sahara self-determination process.
Given the EU' s support for UN resolutions on the Western Sahara and the concern generated by the ambiguous content of the letter sent to Mr Galland, does the Commission not think that, as a matter of urgency and in agreement with the Council, it should officially consult the UN Secretary-General regarding a legal definition of the Western Sahara' s waters based on international law? It should be borne in mind that the territory in question is engaged in a process of self-determination and the negotiations on fisheries agreements should therefore not lead to any misunderstanding regarding the EU' s attitude towards the territory' s future, nor should its inhabitants' rights be infringed.
The Commission confirms the position expressed by the chef de cabinet of the Commissioner for Agriculture and Fisheries on 11 January in response to a letter from Mr Galland on behalf of the coordination committee of the Sahrawi support organisation. That position recalled that the fisheries agreement which expired in November 1999 applied to Morocco's fishing zone which is defined as waters over which Morocco has sovereignty or jurisdiction. This definition does not in any way affect the status of Western Sahara and its coastal waters. This is a matter which falls under international law, and in particular various UN resolutions, and the responsibility of the UN Secretary-General, whose efforts to find a just, equitable and durable solution have been consistently supported by the European Union.
I would like to start by thanking the Commissioner for his kind answer, although I find it to be completely insufficient.
The letter which I referred to in my question was very unclear as to the European Commission' s conception of the coastal waters of the Western Sahara. However, you have expressed it with extreme clarity?.
There is no doubt that the Kingdom of Morocco is currently occupying the Western Sahara and this territory is currently undergoing a process of self-determination.
However, according to international law, it should be considered that Morocco has control over that territory, although it in no way has sovereignty over it. If it cannot have sovereignty over the territory, neither can it have sovereignty over its coastal waters. This would prejudice the future of those waters, given the possibility that the planned referendum on self-determination will support the independence of that territory. What situation would the Government of the Western Sahara then be in with regard to the waters which it would have the sovereign duty to administrate?
I agree absolutely that we should reach a fisheries agreement with Morocco which is favourable to the interests of the European Union fishing fleet, in particular the Spanish fishing industry. But I believe this is not contradictory, on the contrary, with a legitimate interpretation of international law which I ask to be done formally.
Does the Commission commit itself to formally consulting the Secretary-General of the United Nations? Yes or no, Commissioner?
I have many regrets in life and one of them is that I am not a lawyer, so if the honourable gentleman will excuse a scriptural reference, I tip toe on these waters with some nervousness! But I understand that international law is quite clear and that the question of territorial waters is directly related to the question of the sovereignty of a territory itself. That is a question which is being considered at the moment in the context of the referendum and of the UN Secretary-General's initiative. As I am sure the honourable gentleman knows, we strongly support that initiative and if there is any way that we can assist the UN Secretary-General, then we would certainly want to do so. That also goes, of course, for his special representative.
As they deal with the same subject, Questions Nos 40 and 113 will be taken together, at the request of the Commission.
Question No 40 by (H-0241/00):
Subject: Landmines In a recent statement in the UN General Assembly the Council Presidency stated that the EU remains the main contributor to de-mining programmes worldwide. However, people in the field complain about the limited role the EU is playing and the confused nature of EU funding for de-mining.
Could the Commission provide me with a breakdown of the funding provided by the EU for all activities relating to anti-personnel mines? How much money goes into mine action programmes and how much into R&D in de-mining technology? Could the Commission draft an annual report on its APM policy to eliminate the existing lack of clarity?
Could the Commission tell me what progress is being made with regard to introducing a regulation on anti-personnel mines, which would provide a legal base for these activities and bring them together within a single transparent framework?
Question No 113 by (H-0251/00):
Subject: EU action to combat mines Will the wide range of action programmes to combat mines have to be financed solely from budget line B7-661, which is now more justified than ever?
What provisions will be taken to ensure that NGOs enjoy effective access to Union funding?
With reference to the conditions making aid conditional on accession to and compliance with the Treaty of Ottawa, what criteria and procedures will be used for the implementation of EU actions to ensure that, in the field, some vulnerable communities are not victimised twice?
I hope you will excuse me that in answering the questions together, I take slightly longer. I am particularly pleased to have the opportunity to reply to Mr van den Bos on anti-personnel mines today. I will also take this opportunity to respond to Madame Carlotti' s question.
The Commissioners today adopted a communication and a draft regulation on European Union action against mines with the aim of achieving better coherence, greater effectiveness and more visibility in the very considerable activities in this area in which we are already involved. In doing this, we are responding to and building on the initiative of Parliament to create a specific budget line for mine action. Anti-personnel mines create appalling casualties in many of the poorest parts of the world. But they are not only a constant and treacherous threat to life and limb. They are obstacles to economic development and to the implementation of a range of Community programmes in support of reconstruction, rehabilitation and development. That is why the Union is already involved extensively in mine action across the globe and why we were so active in the negotiation and conclusion of the Ottawa Convention on the prohibition and destruction of anti-personnel mines which entered into force a year ago.
Over the past eight years, European Community support for mine action has exceeded EUR 180 million. We have intervened in all corners of the world. We have supported action by national authorities, international organisations, and not least NGOs. We have contributed to de-mining and mine destruction as well as to victim assistance and research into new de-mining technology. But until now, we have not had a coherent overall approach to our mine action.
To take full advantage of the diversity of our instruments and funding mechanisms, we must make sure that we have a framework in which we can formulate the necessary horizontal guidelines and priorities in order to ensure effectiveness and consistency in what we do. The funding of mine action from the geographic programmes and their budget lines will continue. Mine clearance and other forms of mine action are often a preliminary step to any sensible development programme. Therefore they should form part of national or regional reconstruction and rehabilitation plans.
The new regulation and the special budget line will support and complement the geographic line by providing the overall policy framework and by functioning as a general reserve and a source for funding for international programmes. The resources available for EU mine actions should remain at least at the same level in real terms as we have achieved over the last few years, that is about EUR 30 million a year.
Regular programmes for mine clearance and destruction under our new policy should principally benefit countries which have subscribed to the Ottawa Convention. But we must also be ready to provide exceptional assistance to mine victims at their homes or when they have been displaced, even when they have the misfortune to find themselves in a non-signatory country.
Finally, the European Union is recognised as one of the leading contributors to mine action within the international community. The entry into force of the Ottawa Convention a year ago provided us with a forceful new instrument and a set of ambitious targets for the years to come. We have signed up to the objective of eliminating all landmines worldwide in ten to fifteen years. That will require determination, consistency and perseverance. With the funding and coordinating mechanism under the new regulation and communication, we are well placed to take on that challenge.
I would like to thank the Commissioner for his reply which I find extremely satisfactory. It indicates the Commission' s high level of commitment to this issue. I only have one additional question, which is whether the Commissioner would submit to us an annual report on the Commission' s actions in this field?
- The new regulation provides for the Commission to submit an annual report to the Council and to Parliament on its actions the previous year by 30 April of the following year. A breakdown of the mine-action funding per country by the European Union from 1992 to 1999, as well as for projects in the last year, is attached to the communication and we will continue to provide that sort of financial information as well.
Can I say how grateful we are to the honourable Member, and to other members of this House, for their encouragement and support and for the leadership they have shown in this issue, which is of enormous importance as, alas, we continue to discover.
Thank you very much, Commissioner, for this comprehensive answer. Might I ask you to clarify one point? If the justification for budget line B7-661 were increased, what measures could be taken in order guarantee effective NGO access to Union funding?
One thing that we obviously need to do is to advertise very clearly what is available. We have taken a website that will enable us, I hope, to inform the NGO community and others more clearly about what is available. We intend establishing a multi-annual work plan. We will refer to that on our website. I hope, therefore, that NGOs will feel involved in what we are doing. We depend a great deal on their active support and understanding.
I should like to mention one other area which is of concern to them, even though they are not always so directly involved in it, namely the whole area of research, on which we spent EUR 17 million out of more than EUR 40 million in the last full year in 1998. But overall I can assure the honourable Member that we will be involving NGOs as much as possible. They have a great deal to contribute to this important work.
Question No 41 by (H-0212/00):
Subject: 'Dialogue on Europe' initiative The President of the Commission intends to launch this initiative on 8 March 2000.
The Commission's communication on the subject implies that the intention is to explain the consequences of the IGC 2000 to the public opinion of the Fifteen.
Since this initiative falls under the PRINCE programme for providing information to the citizens of Europe, does the Commission intend to include the Charter of Fundamental Rights as one of the main themes of this initiative?
Mr President, in agreement with the European Parliament, the Commission has taken the initiative of instigating what we are calling the 'Dialogue on Europe' which is intended to raise awareness regarding the issues involved in institutional reform in the context of the enlargement of the Union. The Commission considers that all the institutional matters liable to have a connection with the work of the Intergovernmental Conference should in fact come within the scope of the debate which has been initiated. This also, therefore, applies, and this is my answer to your question, to the matter of the Charter of Fundamental Rights of citizens.
In complete agreement with Mr Vitorino, I can assure you of the Commission' s determination, in close collaboration with Parliament and your representatives, both at the Intergovernmental Conference and in the convention for negotiation of the charter, to promote dialogue on all current thinking on the future of the Union. This dialogue on Europe will be developed with all national and regional institutions, but also with opinion formers, the media and organisations in civil society. This is completely justified given the actual purpose of the Charter of Fundamental Rights.
Mr President, I would first of all like to thank the Commission for its reply. I am satisfied with it for two reasons. Firstly, it links the Charter of Fundamental Rights with the Intergovernmental Conference, which is the political objective of this Parliament expressed in the report by Messrs Duff and Voggenhuber. Secondly, because it is going to include it within this campaign.
Furthermore, I was very pleased with Mr Lamy' s reply - which was inevitable, given that Mr Lamy knows these issues very well - concerning the decentralisation of the information campaign. I believe that this is an important objective because, if we want to reach the people, we have no choice but to go to where they are and, therefore, the decentralisation of the campaign is a priority task.
As on other occasions, such as the Intergovernmental Conference of 1996, this Parliament must offer the Commission its support in order to monitor information activities.
I am pleased to hear the Commissioner's comments on the Charter. I would like to push him to give details about the nature of the campaign. Last Wednesday we had a very successful launch of the European information campaign involving Commissioners and Members of the European Parliament. I would like the Commissioner to reassure me that, when the campaign is decentralised, information offices in the Member States will involve Members of the European Parliament in the information campaign as a matter of course. After all, it is the MEPs who are supposed to represent the citizens. We are at least as well-placed as the Commission to engage in that dialogue with the citizens.
The answer to Mr Martin' s question is 'yes' , and I can include Mr Barnier and Mr Vitorino in that. The Commission does intend to involve Members of the European Parliament at grass roots level in the Dialogue on Europe initiative. Indeed, no later than this evening there is to be a coordination meeting between the Commission administration and that of the European Parliament in order to determine the practicalities of the approach to be adopted. The simple answer, Mr President, is 'yes' .
Question No 42 by (H-0215/00):
Subject: Environmental threats facing Europe The recent leak of cyanogen into the river Danube has revealed the existence of hidden environmental threats which could imperil the whole of Europe, while a report by the European Environment Agency predicts that during the first decade of the 21st century the production of paper, glass and plastic waste will increase by 40 to 60%, emissions of cadmium and mercury will rise by 20 to 30%, and waste management will place a strain on the environment with heavy metals, gases and other toxic substances combining to create the 'greenhouse effect' and generate air and water pollution. On the basis of the information provided in the report, how does the Commission intend to react, what policies will it pursue and what measures will it take to safeguard Europe from the environmental threats it faces?
Mr Fischler will reply on behalf of Mrs Wallström.
Mr President, ladies and gentlemen, Mrs Karamanou' s question relates both to the pressing problem posed by the pollution of the Danube, whilst the second part refers more generally to the ongoing threat to the environment in the Community as a whole. As to the disaster that occurred in the Rivers Tisza and Danube, my colleague Mrs Wallström, has announced, as a result of the leakage of cyanide into the Danube, that as of now, the Commission' s inquiry into the potential environmental risks posed by the mining industry, which is already under way, is to include an investigation into the situation in all the candidate countries.
In addition, Community environmental legislation currently in force is to be examined in detail in order to ascertain if it would be desirable to extend it to environmental risks occasioned by the mining industry. As far as the problems of a more general nature are concerned, i.e. those raised in the second part of the question, the Commission is well versed in the report put forward by the European Environmental Agency. This report formed the basis for the overall assessment of the fifth environmental action programme. This assessment has shown that Community policy has enabled us to chalk up positive results in a number of areas recently, for example in the work that is being done to contain acidification, improve water quality and protect the ozone layer.
In other areas, however, the current state of play and the prognosis for the future give great cause for concern. This is largely due to the fact that rapid growth in a number of economic sectors is ruining our endeavours to reduce the impact on the environment. The Commission intends to apply itself to the most serious of these problems in its draft for the sixth environmental action programme. It will base this on the idea that has already been expressed in the overall assessment, i.e. that in principle we should retain the general plan underlying the fifth framework programme, but it must be substantially reinforced.
What we need most of all is for the Member States to devote more energy to implementing Community legislation, and for environmental interests to be integrated into other policy areas more effectively, so as to ensure that economic growth and environmental damage are no longer two sides of the same coin. The Commission awaits the European Parliament' s opinion on its overall assessment and will put forward its proposals for the sixth environmental action programme - to be drawn up on the basis of the positions adopted - by the end of this year.
I should like to thank the Commissioner for his answer. Of course, the European Parliament appreciates the Commission' s efforts to promote Community policy on environmental protection and, especially, its efforts to incorporate the environmental dimension into all policies, i.e. mainstreaming.
However, since you mention the problem of the pollution of the Danube, I should like to ask a supplementary question: you are obviously well aware of the recent accusations by the Romanian Minister for the Environment, Mrs Lilian Mara, who maintains, and many of us share this view, that the ecological damage caused to the Danube by the NATO bombings is far worse than the damage caused by the recent leak of cyanogen.
As we all know, the bombings destroyed bridges, oil refineries and chemical factories, which damaged the ecology of all the areas along the Danube. I would like to hear your views on the matter, Commissioner: do you intend to take action for the economic, ecological and cultural restoration of the areas which were damaged?
Mr President, Mrs Karamanou, firstly, as I am sure you are aware, my colleague Mrs Wallström paid a visit to Romania and Hungary and was able to get an idea of the scale of the disaster at first hand. She also reached agreement with the competent ministers of these countries on setting up a task force to handle these issues. The key issues to be addressed by this international task force have already been established.
As far as the financial aspect is concerned, the Commission is in the process of looking into which funds could be made available for an emergency aid package. In addition, the PHARE and ISPA programmes are of course available in principle, which brings us to the question - to be answered in conjunction with the States concerned - as to how much money could be employed from these two funds.
Commissioner, I am convinced that the Committee on Budgets will be delighted to read this information as soon as they are provided with it.
Question No 43 by (H-0242/00):
Subject: Concern over the memorandum on nuclear safety at the Kozloduy plant in Bulgaria Despite the constructive step represented by the signing of the memorandum between the Commission and Bulgaria on nuclear safety at the Kozloduy plant and the opening of accession negotiations with Bulgaria, there is legitimate concern over the agreed procedure for decommissioning the four unsafe reactors at Kozloduy, as the procedure is not in line with the Union's position or Bulgaria's commitments in the agreement it has signed with the Nuclear Safety Account.
What decisions have been taken regarding the definitive closure of units 1 and 2 by the end of 2002 and what steps have been taken to conclude an agreement on the definitive closure of units 3 and 4 earlier than 2006, as called for in the agreed memorandum?
Will the Commission use the opportunities and means available to it in the context of its partnership with Bulgaria to bring about the definitive closure of units 1 to 4 at Kozloduy, and in what way?
Is the setting of a date for the decommissioning of reactors 3 and 4 - as referred to in a letter of 17 February from the President of the Commission, Professor Prodi, to the author of this question - a condition of granting financial aid to Bulgaria?
What was the outcome of the meeting held on 4 February between the Commission and the Bulgarian authorities and what is the joint working party working towards?
Second Part
Mr Trakatellis, the agreement between the Commission and the government of Bulgaria that was signed on 29 November 1999 is in line with the policy that the Commission tends to pursue. This policy proposes shutting down those reactors in the case of which, upgrading to internationally recognised safety standards would not be financially tenable.
The agreement concluded between the Bulgarian Government and the Commission provides for units 1 and 2 of the nuclear power station at Kozloduy to be conclusively shut down before 2003. In addition, provision is made for the government of Bulgaria to reach agreement with the Commission in the year 2002 on deadlines for shutting down units 3 and 4 of the same power station. All four units will be shut down earlier than the dates that the Bulgarian Government originally had in mind, which were 2004 and 2005 for Kozloduy 1 and 2, and between 2008 and 2010 for units 3 and 4.
The Commission is working on the assumption that the final shut down of the two reactors 3 and 4 will take place in 2006 at the latest. The Commission is offering to provide Bulgaria with several years of extensive aid, so as to help the country overcome any problems arising from the shutdown. This includes grants from the PHARE programme to the value of EUR 200 million and a EURATOM loan.
The various components of the aforementioned agreement form an integrated whole. In order to ensure full implementation of the agreement, we will not confirm our undertaking to provide the second tranche of the grants until we have reached conclusive agreement on shutdown dates for units 3 and 4. Both components of the aid package - the EURATOM loan as well as the grant - will depend on how and whether Bulgaria fulfils its obligation to shut down the blocks.
On 4 February 2000, the joint working group on Kozloduy comprising representatives from the Commission and from Bulgaria, met in Sofia. This joint working group agreed to draft a work schedule for the shutdown of units 1 and 2, by May or June 2000, and to put forward a political framework and potential projects in the energy sector that are to be financed by the aid package.
The Commission would like to point out that Bulgaria did not take the decision to shut down operations lightly. The decision shows, however, that the Bulgarian Government, as required under the terms of the enlargement process, subscribes to the European Union' s commitments to achieve higher safety standards in the nuclear sector. The Commission will continue to work together with the Bulgarian Government to implement the agreement of last November. This cooperation will also take place under the auspices of the accession partnership, which has made this task one of its priorities.
Commissioner, thank you for your answer. However, I also have a number of queries because, during your hearing before Parliament' s Committee on the Environment and here today, you talked of decommissioning nuclear reactors which, as we all know, are extremely dangerous, as quickly as possible. And not just these reactors, but also the reactors in Slovakia and Lithuania.
Of course, I appreciate that there are certain difficulties involved in closing them down immediately, but is that the earliest possible date? I just wonder because, although you set a specific date for units 1 and 2, saying that they would be closed down before the end of 2002 - which in my view is quite a long way off because, as you know, we are afraid of an accident in any one of the four reactors, which would be disastrous both for Bulgaria and the Bulgarian people, as well as for neighbouring Greece and Europe too, since, as you know, these installations are very dangerous - what is stopping you from setting a date for the closure of reactors 3 and 4? And why are you keeping them open until 2006, or even longer as you will no doubt turn round and tell us in the future?
Mr Trakatellis, opinion is extremely divided as to how unsafe the reactors 3 and 4 actually are. I was very surprised to learn that I was openly criticised by some Member States following the conclusion of the agreement in Bulgaria, because this agreement was said to be too hard on Bulgaria and to go far too far, and because safety standards at these power stations were said not to be as bad as the Commission was claiming. Now it is up to me who I believe. I believe the reports that were compiled at the outset, and I still maintain that we must abide by the principle of risk avoidance in this case.
On the other hand, I must ask you to bear in mind that the decision on whether to go for the nuclear option in energy production is the sovereign right of each and every State. The Commission is no more able than Parliament or the Council to forbid any country in the world from using nuclear energy, or to force them to shut down reactors without delay. All we can do is put a package together, as we have done in Lithuania and Slovakia, and, just recently in Bulgaria too, that enables the country in question to deal with the economic and financial consequences of shutdown operations of this kind, and their impact on society and infrastructure.
It must be left to the country concerned to determine how to implement the objectives set as quickly as possible. All I can say is that this is what proved to be attainable during negotiations, which I headed myself part of the time. If we had tried to achieve more, then we would have failed to reach agreement and ended up with no shutdown dates whatsoever. You can always do one of two things in such cases: either accept the attainable or maintain a very intransigent attitude, which may, at the end of the day, salve your conscience on the environmental policy front, but will leave you empty-handed. As a matter of fact, I believe we achieved a particularly positive outcome in Bulgaria, in view of the extremely difficult situation there.
I would like to point something else out to you, somewhat circuitously, but you will soon see why. As far as the shutdown dates for blocks 3and 4 are concerned, it says in the text that this will be decided on in 2002. So that is quite some way off the shutdown date we had mind. As the Commission understands it, this shutdown will take place by latest - and I repeat, latest - 2006, which is also stated in the text. The fact that the Bulgarian government signed this text without questioning this, has a certain political significance. That is all I can say on the matter, but I think you know what I am driving at.
Questions to Mr Lamy
Question No 44 by (H-0206/00):
Subject: Trade preference for least developed countries Precisely what damage in specific European sectors is Commissioner Lamy seeking to avoid in his commitment to waive all EU quotas and export tariffs on 'essentially' all products and services from the world' s least developed countries (LLDCs) rather than waiving them in their entirety? As LLDCs account for less than 0.5% of world trade, will he reconsider his reservations in this respect? What timetable does he propose for the implementation of this measure?
The European Community initiative intended to offer free access to the markets of industrialised countries, and the most advanced developing countries, to essentially all products of the least developed countries, was launched as part of the process which led to the Seattle Conference. The initiative was drawn up immediately after the Singapore Conference, when the Council invited the Commission to make proposals in favour of the least developed countries, both for immediate action and additional medium-term action. In its conclusions dating from June 1997, the Council made reference to the expression: 'essentially all the products of LLDCs' .
Regarding the immediate measures, in the GSP regulation at the end of 1998, the Community established, for all least developed countries, a system equivalent to that of the Lomé Convention, as the Council had requested. In 1999, as part of the post-Lomé negotiations, the Council, among other things, specified what it intended to do regarding market access for LLDCs and decided that the Community should, in the year 2000, commence a process which, by the end of the multilateral trade negotiations and by the year 2005 at the latest, will enable free access for essentially all LLDC products, based on the trade system existing under the Lomé Convention. The difference between all and essentially all products affects, as we well know, a number of specific agricultural products.
This is the mandate which the Commission was given and therefore, naturally, we must respect it. My own services are currently preparing proposals which will be presented to the Council when they are completely ready.
At the same time, the Community, in its 'least developed countries' initiative within the framework of the WTO, seeks to associate other commercial partners to this market opening policy of ours, which would consist of exempting essentially all the products of LLDCs from duties and quotas. This initiative is intended, if I may say so, to kick-start our own proposal which, combined with what we can achieve with other parties, would enable the least developed countries to sell their products, in virtually total freedom, on a large number of markets other than our own. I am thinking particularly of the markets of the developed countries: the United States, Japan, Australia, and New Zealand. I am also thinking, possibly, of a number of emerging countries, already industrialised. At the moment I am making great efforts to move forward this initiative which we have included in the rescue package which we are working on in Geneva. That is the state of play at the present time.
As the questioner indicates, we should ask whether the restriction associated with the expression 'essentially all products' may be retained for very much longer as soon as we consider granting these countries total access to our markets. As far as the Community is concerned, following the signature of a new agreement with the ACP countries which no longer includes the obligation to offer equal access for all ACP countries, we could in fact start thinking about more extensive liberalisation of access to our markets in favour of the least developed countries. I should not, however, wish to start thinking about this until our present initiative regarding essentially all products has reached a sufficiently advanced and credible stage, following talks with our commercial partners, to be able to move on to the next stage.
I should specify, finally, that access to the market is not the only requirement for countries that, occasionally, do not have a sufficient export capacity for internal reasons, be they distribution, logistical or transportation capacities. It is therefore necessary to look at what is termed 'capacity building' , i.e. technical assistance measures to be implemented in order to ensure that this access is tangible and not just theoretical. This is the response I wished to give to this question which looks to the future.
I am grateful to Commissioner Lamy for his answer, as far as it went. I certainly agree with what he said in the last part of his answer about the need for capacity-building in the least developed countries as well as, perhaps the need for asymmetrical measures, resulting in a certain level of protection for their markets that we do not seek to enjoy in return. But my main concern in asking the question - and I do not feel this has been fully dealt with - is over this matter of exactly what "essential products" means. Commissioner Lamy talks about certain agricultural products, but it has been precisely the protectionism of the common agricultural policy that has most offended developing countries and which has held back development for many of those countries in terms of agricultural production.
What more specific comments can he make about which sectors and which products will be concerned, and for how long? That is the sort of message we want to hear. I wonder whether it would not be a better step forward, in terms both of winning the confidence of the developing countries and of acting as an example to other trading partners, for us, as Europe, to say: "now is the time; we are going to offer this now. We do not want to wait for five years; let others follow our example".
There are two parts to my answer to this question. Firstly, I think I gave a clear answer to your question when I said that the difference between 'all' and 'essentially all' affected only a really very limited number of agricultural products. I am thinking particularly of sugar which can effectively constitute an additional resource for several of these countries. You know that the Community, and in this case the Commission, has considered the idea of a complete review of conditions in the sugar industry. These are matters to which we shall no doubt return. But that is something that only we need concern ourselves with.
Regarding the more comprehensive initiative that we have undertaken, I would like to try to convince you that at this stage it is more important, as far as these least developed countries are concerned, that the Community should persuade the United States, Japan and a number of developed countries to follow our initiative because, in terms of real export capacity, this initiative opens up a market to them which is, roughly, twice or three times larger than our own. In terms of our priorities, then, Mr Howitt, and in terms of efficiency, I feel that, given the choice of either eliminating the difference between 'essentially all' and 'all' , a problem which I acknowledge must be solved one day, and considerably increasing the size of the market opened for 'essentially all' products, duty free and quota free, we are on the right track if we work, in the first place, on expanding the market. Thereafter we will be able to start to think, as you wish, on the approach we might adopt with the Member States, who sometimes show some reluctance, and a European Parliament which will also have to be convinced, when the time comes, that we should go on to the second stage.
Question No 45 by (H-0208/00):
Subject: China's accession to the WTO In keeping with the Commission's opinion on the IGC, would the Commission agree that the accession of China to the WTO represents a sufficiently important agreement to justify invoking the assent procedure of this Parliament?
Will the Commission agree to submit the agreement on China's WTO accession to this Parliament's assent even if the IGC has not yet been concluded?
Mr Clegg, the Commission acknowledges that the agreement on China' s accession to the WTO is an extremely important decision. It is, moreover, exactly the type of agreement which would be submitted to Parliament' s assent if the Commission' s proposals to the Intergovernmental Conference were accepted by the Member States.
The fact remains, however, that at this stage they are no more than proposals and the Commission cannot contravene the regulations in force under the Treaty establishing the Communities, nor can it anticipate the decisions which the Member States will take at the Intergovernmental Conference.
Let me remind Mr Clegg, if necessary, that, in consideration of its service-related aspects, the agreement on China' s accession would in any case be subject, in principle, to the consultation procedure envisaged under Article 300. This would mean that Parliament should have the opportunity, pursuant to Article 300, to declare its opinion on this agreement. Obviously, in the normal course of things, it is up to the Council to consult the European Parliament.
This is the legal and institutional answer to your question, Mr Clegg. With regard to more practical aspects, let me restate my determination to try to find some way, together with the European Parliament, to have Parliament play an active part in these negotiations. I have said this on several occasions, and I feel it is important in terms of relations between the Commission and Parliament and also in terms of the effectiveness and capacity of the negotiator in this type of case. I am therefore perfectly willing, as always, to discuss this matter in somewhat greater depth with the relevant parliamentary committee.
Thank you very much for that reply. Let me reiterate my appreciation that the Commission and Parliament are, for the first time, speaking with one voice on changes to Parliament's role in important trade agreements.
I just want to ask you a non-legal and institutional question: if we look, for instance, at the decision which was taken to submit the Uruguay Round conclusions to the assent of this Parliament, there were some legal questions relating to the institutional and budgetary implications of the Agreement, but the decision was fundamentally a political recognition that this was an agreement of such importance that the strict boundaries of what was then Article 113 could, so to speak, be overstepped, thus allowing the Agreement to be submitted to Parliament's assent. My own view is that the accession of China to the WTO, whilst perhaps not quite as eye-catching as a multilateral agreement, is just as important to the future global trade regime, and that a similarly political position might therefore be taken by both Parliament and the Commission. I would urge you to do so. I would ask you what you think we could do together to promote this type of action.
Like you, Mr Clegg, I believe that China' s accession to the WTO, whenever it takes place, is a matter of crucial importance.
Having said that, I feel that the comparison you make with the Uruguay Round is not totally justified. At the time of the Uruguay Round, particularly when the mechanism for the settlement of disputes was being set in place, there was a institutional shift in the international legal order which justified assent, specifically with regard to an unequivocal reading of the Treaties.
As regards China, legally speaking this is the procedure for the accession of a country to the WTO, and it is proceeding according to a relatively appropriate and familiar route, one which, for the time being, has not given rise to any disputes. I suppose, then, that the Council will be reluctant to require assent because the Council is not in the habit of going much further than is required by the Treaties in terms of consultation with Parliament.
The important thing, from our mutual point of view, is that, when the time comes, we can, either in committee or in plenary session, have a debate on the conditions which, I hope, will be those we have agreed with the People' s Republic of China, and that this will be completely transparent.
Personally, I am perfectly willing to take part in this. I know, when the time comes, that questions of a rather more political nature will be asked. That is perfectly normal, I feel, and I look forward to it.
Mr President, Commissioner, I suppose our parliamentary members should be satisfied with the consultation procedure at this stage, although I myself agree with Mr Clegg that it should have been possible - to touch briefly on legal matters - to invoke the assent procedure by now.
My question, however, concerns concrete matters and the substance of this agreement. When talks between the EU and China commenced, we MEPs were told that there would really not be any great problems, as approximately 80% of the EU objectives were contained in the outcome of the negotiations between the United States and China. Now, however, it would seem that the rest, the remaining 20%, are so problematic, that time is passing by and the talks have already ended in deadlock on many occasions.
I would like to ask whether it is a question of the Chinese not being prepared to accord us the same negotiating status as they did the US representatives or why we should not be able to achieve consensus on the remaining - the tail end - 20%.
This is a good question. I remember using this expression, contrasting 80% and 20%. It was intended to offer an explanation of the fact that a good deal of the work has already been done because, thanks to the most favoured nation clause, we inherit everything that the previous negotiator has achieved. That still leaves 20%, however, and for a very simple reason. In bilateral negotiations, each party tries to focus on the areas where he is least competitive, since it is understood that the rest will be left to the others.
That is why, in a number of subject areas, the United States have signed a bilateral agreement with the Chinese which is of benefit to us but which, on several points, is not as favourable as if we had negotiated it ourselves. That is the first reason. What we have to do as far as possible, and I am making every effort to achieve this, is to ensure that what is generally a good deal between the Americans and the Chinese is also a good deal for Europeans. So we are left with this remaining 20%, and it is only 20%, but, as you know, in negotiations the last few percentage points make all the difference, and this is where we are now.
There is another, more technical reason, involving some subtle points. Although the designations are fairly similar, there may be very different tariff items. Let me take the example of spirits. Bourbon and gin are not handled in the same way as whisky and cognac. Even though all spirits are ostensibly the same, there are cases where tariff items are not the same. These are more technical considerations, but they show that all these aspects must be looked into and negotiated in detail.
It is not quite over yet. I mentioned that I would be going to Beijing during the last week in March in order to attempt to resolve what I feel are real difficulties in these negotiations. These concern the political section with regard to which the Chinese authorities have expressed a number of reservations. My mandate at present is to attempt to overcome these reservations, and I shall make every effort to do so.
Thank you very much, Mr Lamy. The time allotted to Mr Lamy has fully elapsed. Question No 46 will therefore be replied to in writing.
Questions to Mr Fischler
Since the author is not present, Question No 47 lapses.
Question No 48 by (H-0173/00):
Subject: Cost to agriculture of EU enlargement On the basis of the most recent studies and estimates, what cost will the forthcoming enlargement of the European Union place on agriculture and what will be the impact thereof?
Mr President, ladies and gentlemen, the Commission is unable to give a concrete answer to Mrs Izquierdo Rojo' s question, at the current stage of negotiations. To be able to calculate and determine the costs that enlargement will place on the agricultural sector, we would need to have a fairly precise idea of the following: a) when will the various countries join the EU? b) how many countries will join the EU at this time and in what order? c) what conditions will these countries join under? For example, what transitional arrangements will there be?
Since not one of these three parameters has been established yet, and this is in fact the point of the enlargement negotiations, any estimate would be purely speculative at present, and we do not believe there is any point in that.
Although I have signed this question, as an elected representative, I must say that I am not really its author. As the Commissioner can imagine, the question is posed by farmers, in the European countryside, who are wondering, at this stage, whether they, their income and their Community aid, will have to pay the price of enlargement. The Commissioner has not been explicit. However, his services, the Commission, and some of us MEPs, all know that there are studies and estimates covering this issue.
The Commissioner is, at times, the master of side-stepping the question, with all the skill of a bullfighter, and failing to provide an answer. However, the Commission, if it wants the countryside to support its positions, must clear the fog, and be explicit. Therefore, I would ask the Commission, if it does not want to talk of its data and studies - which exist - at least to calm this real fear of the farmers and reply as to whether the cost of enlargement will be met at the expense of the farmers' income and, furthermore, whether he can guarantee that it will not have an effect on Community aid.
Mr President, Mrs Izquierdo Rojo, I believe it should not come as news to you that farmers' revenue does not just consist of subsidies, rather they must earn most of it on the market. Therefore the comparison you have just drawn is inappropriate to my mind. Secondly, these are two completely different questions. In your question, which I answered, you asked what enlargement will cost. The question as to whether the Common Agricultural Policy will be amended in the course of enlargement, is an entirely different matter. All I can tell you today is that the CAP that was adopted in Berlin for the next seven years, still holds good. In addition, a financial perspective was adopted in Berlin, i.e. we decided how much money we could spend. You raised the idea of studies: the first studies were made several years back, and we sent these to Parliament. We are in the process of carrying out new studies and as soon as we have the results, we will be more than happy to make them available to you.
Question No 49 by (H-0187/00):
Subject: Community initiative LEADER 2000-2006 The Community initiative LEADER was planned as a pilot programme to enable the Commission to introduce innovations in development practices in sensitive agricultural regions.
According to the conclusions of the first two programmes, LEADER has operated differently in each country, depending on the varying extent to which state and regional bodies have been involved.
Since state and local administrations are preparing their proposals for the 2000-2006 period, will the Commission say what has been the take-up rate of the first two programmes by Greece, and how does it rate the success of the two previous LEADER programmes in the case of Greece?
Mr President, the LEADER I programme in Greece, which ran from 1993 to 1996, was fully implemented and the funding earmarked for this - EUR 104 million in total, EUR 52 million of which was contributed by the Community - was paid out in full.
The success rate of LEADER I in Greece also proved satisfactory, in view of the programme' s innovative and even-handed approach.
The LEADER II programme started in 1996 and will run to 2001, if one includes payment of the outstanding amounts. Up until the end of last year, 1999 that is, the funding for the programme - which totalled EUR 364 million, the Community contribution being EUR 168 million - was completely tied up, but, as one might expect, had not yet been fully paid out.
However, since, as I have already said, the payments can still be made in the year 2000, i.e. this year, and also next year, it will not be possible to gain a full picture of how implementation of LEADER II is going in Greece, and what effects it is having, until the beginning of the year 2002. Nevertheless, if the information we have received to date is anything to go by, the Commission has no cause to criticise the LEADER programme in Greece.
Question No 50 by (H-0190/00):
Subject: Balance between fisheries agreements in the North and South The Fisheries Council of October 1997 analysed the imbalance between fisheries agreements in the North and South, given that shipowners fishing under agreements with countries of the South are increasingly required to co-finance the agreements, which are free of charge for shipowners in the case of the North. It also analysed the fact that agreements with northern countries are under-utilised, despite the interest shown by other Member States in making use of these fishing opportunities. The Council therefore asked the Commission to consider decisions allowing quotas to be transferred from one Member State to another and to examine by what means the financial costs of agreements should be 'equitably shared, on a non-discriminatory basis,' between the Community and shipowners.
Can the Commission say what studies it has carried out on the possibility of transferring quotas and what the outcome was? What decisions have been taken to balance the financial cost of agreements with the North and South? What is the Commission's assessment of the above-mentioned imbalances between these two types of agreement?
Mr President, ladies and gentlemen, in principle, the Commission takes the view that the fishing opportunities granted by a third country under the terms of a fisheries agreement should be utilised in full, and that appropriate mechanisms for transferring under-utilised or non-utilised quotas should be established without jeopardising the principle of relative stability. The Commission would like to point out that the problem of under-utilisation has only arisen in the case of the agreement with Greenland, which is the only agreement to have been concluded in the northern region.
However, Mrs Fraga Estévez is surely aware that quite a number of Member States regard any transfer of quotas whatsoever as an attack on the principle of relative stability. That is why, despite all our efforts, the legal mechanisms that come under Community law and that make it possible, in principle, for quotas to be transferred in this way, could not be brought into force yet. Consequently, the Commission takes the view that this tricky issue can only be dealt with as part of a wider and overall examination of the common fisheries policy as a whole. You will be aware that this examination is to take place during the reform of the common fisheries policy.
When you talk in terms of an imbalance between the agreements with third countries in the northern hemisphere and those in the southern hemisphere, I feel I must make you aware of the following situation: the Community and the Member States do not pay a licence fee in the case of agreements with third countries in the north because said countries do not ask for one, rather these agreements - with the exception of the agreement with Greenland - are reciprocal, in other words, a fish for a fish, and have no effect whatsoever on the Community budget.
Third countries in the Southern Hemisphere, on the other hand, require the Community and shipowners to pay fees. Incidentally, licence fees of this kind were a feature of the bilateral agreements between Spain and third countries even before Spain joined the Community. And so you will appreciate that we are not about to volunteer to include licence fees in the agreements with Greenland and other northern States, when our treaty partners do not require us to do so. Apart from that, other third countries fish in the waters of these northern States and they do not pay licence fees either. Naturally we would want to avoid our fishermen being treated differently to those from third countries who fish in the same waters, but this is exactly what would happen if we were to volunteer to pay licence fees.
Another difference between the agreements with countries in the north and those with countries in the south is that the Community' s fishing opportunities under the northern agreements are expressed in terms of total catch size. It works in a different way with the southern agreements. Under these, our opportunities are expressed directly in terms of the number of fishing vessels or even licences. Of course this presents an opportunity to include licences for shipowners in the agreements. And so you will appreciate that there are good reasons as to why we proceed differently with agreements with countries in the north to how we do with agreements with countries in the south.
I have asked a question because I previously consulted a series of decisions taken by the Council of Ministers in 1997 on certain guidelines for fisheries agreements and, as far as I can see, they have not yet been complied with in the European Union.
I do not wish to have an argument with the Commissioner, but I simply wish to know whether, following the guidelines laid down at the time, on the next renewal of the fisheries agreement with Greenland - where we all know that fishing quotas are not used or are under-used - the fleets which do not have access at the moment to this agreement, will be offered the possibility of using those quotas which are not used or which are under-used.
I actually referred to this at the beginning of my answer. It is certainly a problem, for although the Commission shares your view in principle, Mrs Fraga Estévez, that under-utilised quotas should be transferable, we still lack the necessary arrangements for doing so, because the Member States will not give their consent. You mentioned the Council. That is why we must overcome this problem. But I do not believe that we can solve the problem by paying fees for fishing quotas under a new agreement with Greenland. That is no way to solve the problem. We must draw a distinction. "Yes" to sharing out non-utilised quotas and a mechanism for doing so, but we should not start introducing licence fees where we do not have to pay for the quotas. There is little point in doing that in our view.
Question No 51 by (H-0195/00):
Subject: Compatibility of special export aid with Community law Following the devastation caused by the storm which struck western Europe in December 1999, the forestry sector is in a particularly serious plight.
In response to the urgent need for stocks of fallen timber to be disposed of, the French Government has, amongst other measures, decided to grant 50 French francs per tonne in order to subsidise the transportation of timber intended for export to other EU Member States.
Under the Community's competition rules (and, in particular, the Community preference requirement), such aid is rightly prohibited except when it is intended to remedy a situation which may be regarded as exceptional. Hence, Article 92(2)(b) of the EC Treaty states that 'aid to make good the damage caused by natural disasters or exceptional occurrences' shall be compatible with the common market.
Is the export aid which has been made available by the French Government compatible with Article 92? If so, could such aid be extended to cover timber exports to third countries?
If so, what are the criteria used by the Commission in order to determine the amount of timber eligible for such aid? For how long will the aid be available and what is the cost involved?
Mr President, ladies and gentlemen, a few days ago, the Commission had dealings with the French Government over the state aid that France wishes to grant the forestry industry for the purpose of repairing the tremendous damage caused by the storms of December last year. The notification from the French Government includes a measure intended to facilitate the transportation of wood from the affected regions. However, the notifications make no reference whatsoever to where the wood is destined for, in particular, they do not indicate whether it is to be exported to other Member States or to third countries.
Understandably, therefore, the Commission has asked the French Government for additional information. Since the Commission has not yet received all the additional information it requested, it is not in a position at this stage to give a definite answer to the question as to whether such measures are compatible with Community law.
I should like to ask the Commissioner to clarify his answer. Obviously such aid is already officially provided for in the countries of the Community. Instead, the question concerns countries outside the territory of the Community, and may be expressed thus: will we, or will we not, have the possibility of obtaining a derogation in terms of the tonnage, costs or time limits with regard to wood exports, in consideration of the quite exceptional nature of this storm? My question clearly concerned exports outside the common market, outside the Union.
So as to make it absolutely clear: wood is an industrial commodity under Community law and it stands to reason that export aid, of the kind for which provision is made in agriculture, for example, should not be permitted under any circumstances where the export of wood is concerned. We can only apply existing Community law in such cases. Provision is made, under Article 87 of this Community law, for damage - and I repeat, damage - which is the direct consequence of a disaster, to be made good. In other words, firstly there has to be evidence of damage, and secondly, a direct link has to be established. You must also consider the following: if we were to entertain such an idea - after all, the price of wood is not just down in the French forestry industry, for the disaster has brought it down throughout the Community - then every other Member State would be within their rights to come and ask us to approve export aid. This would be a clear distortion of the market.
Question No 52 by (H-0202/00):
Subject: Preventive distillation - increasing the quotas The Commission has opened preventive distillation at 10 million hectolitres for the 1999/2000 wine year. The notification periods have been extended. According to available information, the quotas in some Member States have already been exceeded.
Does the Commission feel able to increase the preventive distillation volume from 10 to 15 million hectolitres and to comply with special requests from certain Member States (e.g. Germany) for a higher volume?
Yes, Mr President, the Commission received the communications from the Member States with the applications for preventive distillation, on 24 February. On the same day, a proposal was submitted to the administrative committee for wine marketing to the effect that the preventive distillation volume should be increased from 10 to 12 million hectolitres. In fact this proposal met with the approval of a majority of the management committee. That being the case, it will be possible to fulfil all the contracts concluded in the Member States. The only exception in this respect is Spain, where, in view of the high number of applications, the take-up rate, if I can put it this way, was 98% rather than 100%. This meant that Germany' s original allocation of 148 000 hectolitres could be increased to 468 000 hectolitres. That is what the contracts concluded in Germany amounted to in total. The amended regulation on preventive distillation will be published in the Official Journal in the near future and will be made retrospective to 24 February.
Commissioner, in view of the enormous wine harvest, which yielded 140 million hectolitres, and in view of the wine market regulations that are to enter into force this year, has the Commission had any more thoughts - this being the last year when we will have this option - about using obligatory distillation as a means of relieving pressure on the market, or does the Commission not take the view that this would be the subject of a further instrument?
Mr President, Mr Langen, firstly, if we can give consideration to all the applications submitted by Germany and nearly all the applications submitted by the other Member States regardless, then this would suggest to me to that the balance has largely been restored to the wine market. I take the view - particularly in the light of the fact that we want to achieve a significant reduction in obligatory distillation - that we should not create the impression that we are now back-pedalling.
Thank you very much, Mr Fischler.
Questions Nos 53 to 60 will be replied to in writing.
Questions to Mrs de Palacio
Question No 61 by (H-0156/00):
Subject: Reopening of the railway line between Oloron and Canfranc The Commission has told the Spanish press (9 February 2000, EFE press agency) that it is aware of the need for a railway in the Pyrenees and that the Spanish Government wishes to see the Oloron-Canfranc (Vallée d'Aspe) railway line reopened on the French side. The Commission has also confirmed that if the two countries in question agree, it will support the inclusion of the line in the trans-European rail network when the guidelines for that network are next revised.
However, should the Commission not take the first step and encourage the two Member States concerned to apply the policy of shifting traffic from road to rail and persuade them to seek an agreement on the reopening of the line? What immediate action does the Commission intend to take in order to expedite such an agreement?
With regard to your question on the reopening of the railway line between Oloron and Canfranc, we must study the land-based and sea-based alternatives which may help to alleviate the situation of traffic congestion at the two eastern and western extremes of the Pyrenees.
In fact, these two extremes of the Pyrenees are suffering from saturation since they are the only real land links of any capacity between the Iberian Peninsula and the rest of the European continent.
We in the Commission have expressed our support for the analysis of a new rail crossing in the central part of the Pyrenees and we have supported various initiatives in the region through the granting of subsidies for different studies analysing the possibilities.
Furthermore, as you know very well, Spain and France have set up a monitoring centre for traffic in the Pyrenees in order to seek the most suitable solution to the problem facing them.
In any event, the final decision in this respect is the responsibility of the Member States. With regard to the Trans-European Networks we cannot include anything which is not supported by the Member States.
Meanwhile, I would like to tell you that the Commission will take account of the results of the work of the monitoring centre for traffic in the Pyrenees when reviewing the Trans-European Network and we hope that this review will be ready before August.
Thank you, Commissioner, but what I would have liked to know is what the Commission is actually doing to ensure, specifically, that the Member States construct a proper railroad in the Somport Valley. Today, the works on the road route are already under way. We are right, therefore, to ask questions about the future.
Personally, I am afraid that provision will be made for a little tourist train just to, perhaps, keep the ecologists happy, and that will be all.
Studies have been carried out, however, such as the Gretab study, to cite but one, which show that in fact the railroad route via the Somport-Pau-Canfranc-Jaca pass would enable a volume of heavy goods traffic equal to that currently using the Mont Blanc Tunnel. What we would in fact like to see, therefore, and what I would have liked to know, following Mr Lamoureux' s proposals within the Committee on Regional Policy, Transport and Tourism, to the effect that the European Union was really going to prioritise rail, is what do you actually propose to do in real terms in order to ensure that Member States also make this a priority?
Mrs Isler Béguin, I would like to say that we are trying to convince the Member States on the basis of the conversations and opinions which they express to us on the different issues and the studies which they send us.
However, as you well know, we clearly have problems with one of the countries involved with regard to the railway between Oloron and Canfranc.
There is no doubt that crossing the great mountain ranges of the European Union is a problem. For this reason, in 1999, the Commission subsidised a study observing the flow of through land goods and interchanges in sensitive areas, namely the Pyrenees and the Alps, because they have similar problems.
Furthermore, we intend to produce a communication on this subject - on the Pyrenees and the Alps - before the end of the year, proposing concrete solutions.
However, the concrete solutions must clearly be accepted by the Member States.
The conclusions of this study that we are carrying out will also be taken into account in the revision of the guidelines on the Trans-European Networks and, furthermore, the INTERREG II programme has also financed general studies on the suitability and viability of a future central crossing in the Pyrenees, adapted to heavy goods transport.
Having said all this, and as I have made very clear in some of my appearances, I believe that we must make an enormous effort to develop goods transport by rail.
We face a level of demand which is clearly not going to be resolved by means of an increase in roads and we need to study a better use of the rail infrastructures, which is an alternative which is not only much more appropriate from an environmental point of view, but furthermore, they are an alternative which allow us to use some existing infrastructures.
In other cases, such as the specific case we are talking about, we must put the infrastructures in order, but of course we are prepared to speak to the Member States - and we are doing so - to see if we can persuade the two countries involved to finally accept a project of this type which will allow for a central crossing in the Pyrenees.
Madam Vice-President of the Commission, I would like to know firstly whether it is true that one country is causing difficulties, secondly, which country this is and thirdly, what type of difficulty it is causing. I would also like to know, since you have mentioned it, when the Commission communication on the report on the Alps and the Pyrenees will be made available?
Since you have asked, the state which has opposed it until now is France.
It is clearly the countries of the Iberian peninsular which have the greatest interest here. This does not only affect Spain, as the bordering country, but it also affects road traffic to Portugal, given that the Pyrenees pose such an obstacle.
The communication on sensitive areas basically tackles the issue of how to combine two elements: the environmental demands of the Pyrenees and the Alps and the need to facilitate the movement of goods and people.
As I have already said, we intend to present the communication before the end of the year, and we also intend to analyse, not only the particular issues affecting the sensitive areas, but also the possible concrete solutions in the field of more suitable infrastructures, funding, use and safety. Safety aspects are also important, given the use of extensive tunnels.
Question No 62 by (H-0163/00):
Subject: Blood/alcohol limits for drivers Since 1988, the Commission has been advocating Community legislation concerning maximum blood alcohol limits for drivers. In 1997, the Commission stated that it was necessary, to reduce the number of road casualties and increase road safety.
At present, the limits vary widely within Europe, from 0.8 in some countries down to 0.2 in Sweden. Sweden' s experience has been very encouraging; a low limit has increased road safety.
The EU is at present adopting legislation to promote mobility and road safety. Why is the Commission reluctant to submit a proposal concerning maximum blood/alcohol limits for drivers, even though this would reduce the number of road deaths?
As everyone knows, the excessive consumption of alcohol is the cause of many of our road accidents. The European Union has supported, and the Commission considers important, a limitation on general levels of alcohol in the blood, specifically to guarantee that appropriate limits are not exceeded.
The Commission considers the suitable limit to be, in general, around 0.5 mg per mille, which in certain cases, new drivers, for example, could possibly be reduced, at least for a specific time period, and thereby make it even more restrictive.
I must point out however that, although the Commission intends to express this type of guideline, it will do so by means of a recommendation. Given the principle of subsidiarity, we do not consider it appropriate for us to propose a directive setting this limit on alcohol levels, but rather we should produce a recommendation to the Member States on this issue.
Alcohol constitutes the second greatest danger to health in the EU according to a report on health produced by a high-level working party. Alcohol is also the greatest contributory cause of accidents on European roads and a very important contributory cause of the most serious accidents. I find it extremely commendable that the Commission too considers that blood alcohol levels must be kept low among drivers, for safety and alcohol do not go together.
We know from the experience of countries which have low upper limits that this is a way of reducing the number of deaths and serious accidents. I should also like to put a following question to the Commissioner. Why should it be impossible to issue a directive covering this area when the majority of countries now have an upper limit of 0.5 per mille and only a few have a limit in excess of 0.5 per mille?
As you have pointed out very well, the number of deaths on European roads caused by excessive alcohol consumption has risen to 10 000.
Most countries apply a level of 0.5 mg. The 0.8 mg limit is only in force in Ireland, Luxembourg, Italy and the United Kingdom, and only Sweden has a limit below 0.5 mg.
We are going to present a communication on road safety, which you in this Parliament will receive shortly, and recommend a maximum limit of 0.5 mg. We consider that legislation should be reserved for cases where it is absolutely necessary to legislate.
Since there are very few states with a limit greater than 0.5 mg, we consider that his recommendation will be sufficient to persuade the relevant states to harmonise their own laws. We believe that subsidiarity and the recommendation will be sufficient for the alcohol level in the various states to be set at 0.5 mg or less than 0.5 mg.
As we are talking about blood-alcohol levels I wonder if the Commissioner, in her recommendation is also going to be looking at the broader issue of drugs? This is an important issue that is often left out when we are talking about driving. Will this ever be put into the recommendation?
The problem is obviously that drugs produce states which clearly limit drivers' response capacities.
The problem with drugs is that, while in some countries their consumption is subject to criminal prosecution, in others it is not and, therefore, given this differing treatment, we cannot, at least for the moment, make any progress in this field.
However, this issue worries me, as it worries you, and I would like to see whether, within the new fields of action and specifically within the new areas of communitised policies, we can make more progress in this respect.
Lastly, I must add that, in the case of drugs, control is more difficult, since the control systems are not so automatic nor so immediate as they are in the case of alcohol levels.
Question No 63 by (H-0164/00):
Subject: Verona-Munich railway link The project for a new Verona-Munich through railway line has been under discussion for years. Traffic on the Verona-Munich route is increasing, yet only one third of the capacity of the existing railway line is being used. The way to reduce the air and noise pollution caused by long-distance lorries would be to switch all heavy through traffic from road to rail. To achieve this, motorway tolls for goods vehicles must be increased and a fast and efficient railway line must be provided. If a new line is built, care must be taken to select the option that has the least damaging impact on the environment. As the infrastructure is supposed to last for hundreds of years, it is essential to find the best solution. It appears that the Commission favours the Brenner base tunnel project.
Why does the Commission not intend to reconsider the alternative ATT3 project put forward by the engineers Trojer and Kauer? Has the Commission studied the potential environmental impact of the various projects for a Verona-Munich rail link? Can the Commission finance a further study of the question of the transport of goods via the Brenner?
The project for a railway line between Munich and Verona, agreed by the Italian, Austrian and German Governments in 1994, is included in the Trans-European Transport Network and foresees the construction of a high speed network with combined goods transport.
In principle, it largely follows the route of the current conventional line. The proposal of the ATT 3 project, which is well known to the Commission, deviates from the route established in the guidelines of the Trans-European Network.
I must say that the preparatory and construction measures have always been based on the agreed lines, and that to deviate from that initial approach would cause a significant delay in the development of the project itself.
As well as the ATT 3 proposal, which is of interest to the honourable Member, the Commission has received another series of alternative proposals and considers, based on technical, economic and environmental evaluations by the Member States involved, that the so-called base tunnel, work on which is under way, offers a series of advantages when compared to other alternative routes.
I must also say that a significant proportion of the economic aid already granted is directly related to the environmental aspects of the project, and that we are going to continue to support the Brenner project economically and especially the technical design of the section of the base tunnel which is about to be started.
Obviously, in any of these activities, the environmental impact, bearing in mind that this is a sensitive area, as I pointed out a moment ago when speaking of the Pyrenees problem, is one of the key elements in determining the specific project and in monitoring the carrying out of that project.
Mr President, one thing I would just ask you to bear in mind about this, is that owing to the noise pollution, a high-speed train has quite an impact along those stretches of the track that do not run under the mountain of course, and I would ask the Commissioner to consider this: why should it not be possible to make the breakthrough we need, and which will solve the problem between Munich and Verona in the long-term, with something along the lines of the Brenner base tunnel? After all, it would not be too difficult to transfer all the through heavy goods traffic to rail and bring it through the mountain, thereby solving the problem once and for all. All we need is a ban on transiting heavy goods traffic. This would relieve pressure on the Brenner motorway, which is under great strain and also causing a few problems of a socio-political nature, and would also free it up for private vehicles and local heavy goods traffic.
Amongst other things, in order to ban heavy transport, the first thing we need is an alternative route for heavy transport.
The truth is that there is currently no such alternative. Therefore, the first thing we have to do is suitably develop the corresponding routes.
Of course, all of this is linked to our society and its development. However, I believe that we cannot limit that development; which does not mean that we do not have to make every possible effort to ensure that this development respects the environment as far as possible, with the least possible effect on that environment, especially in sensitive areas such as the Alps and the Pyrenees.
Mr President, I would expressly like to thank the Commissioner for the great sensitivity she has shown so far in her handling of the Brenner traffic and Brenner base tunnel issues, and I particularly appreciate the fact that mention has repeatedly been made of the need to give special consideration to the environmental implications.
I would point out that the alternative project ATT3 - and I would like to thank Commissioner Kinnock and the chairman, Mr Coleman, for their efforts here - has been examined closely and in great detail by the Commission over the past two years, and I have also received a written report on this.
I would just like to add that the question from Mr Messner goes like this: "in the event that a new installation is to be built, the project that is the most and least environmentally friendly is to be examined" . It is completely beyond me as to why anyone should ask the Commission to make sure that something is as harmful to the environment as it possibly could be. This is all about people living in a sensitive area who must be protected. The fact that this request came from the Greens makes it all the more baffling, and it should be thrown out for this reason.
The Brenner project is one of 14 projects involving trans-European transport connections and, of course, the Commission will continue to support this project, although, at the end of the day, it is the Member States which must develop it.
Thank you very much, Commissioner.
Since the time allotted to Questions to the Commission has elapsed, Questions Nos 64 to 114 will be replied to in writing.
That concludes Questions to the Commission.
(The sitting was suspended at 7.25 p.m. and resumed at 9.00 p.m.)
Eco-label
The next item is the recommendation for second reading on behalf of the Committee on Environment, Public Health and Consumer Policy, on the common position adopted by the Council with a view to adopting a European Parliament and Council regulation on a revised Community eco-label award scheme (C5-0223/1999 - 1996/0312(COD)).
Mr President, as you just said, this is the second reading for the directive on the awarding of the eco-label. The European eco-label is, it has to be said, a product of the internal market. Its function, partly in response to the increasing flow of products across borders, is to label products and services which have a high level of environmental compatibility.
Its function, on the one hand, is to provide information to consumers from one country to the next and, on the other, to increase awareness within industry and among citizens to recognise and promote environmental issues. And this is of major importance when it comes to the daily shopping trip.
I am of the opinion that the meaningfulness of a European label which is tailored to the European internal market is beyond dispute. However, it is often a long road from the conception of a good idea to its practical implementation.
This is precisely the case with the eco-label whose main claim to fame at present is, unfortunately, its virtual anonymity in most States. I think that only a very small minority of citizens have ever actually seen it and for this reason my report has paid greatest attention to the wholly inadequate preparations for the label.
What are the weaknesses in the current eco-label regulation which have given rise to today' s unsatisfactory situation? I think that a key problem lies in the cost structure of the label. The test procedures which companies and their products must go through in order to obtain the label are long and costly. We are therefore advocating that the stipulation of testing requirements should look to keep test costs to an absolute minimum, although this must obviously not be misinterpreted as a qualitative watering down of testing requirements.
As well as the cost of test procedures, the on-going fees which must be paid to the European eco-label system are also highly significant. Here, too, we envisage a reduction in costs for SMEs, firms in developing countries and enterprises involved in other aspects of European or international environmental legislation. In this regard, I should cite, for example, EMAS and ISO 14001.
In addition to a reduction in costs for certain enterprises, the report also envisages a maximum fee. In this we are following the example of almost all the national labelling systems, which also have this ceiling. The purpose of this approach is to make the labelling system equally attractive to large consumer goods manufacturers and service providers. Let me make something perfectly clear at this point: this is not a present to the large multinationals, as is being mooted in some quarters, but an important step towards the label exerting a wide influence in the long term.
We must also clearly understand that without a certain amount of financial impetus for the European label we will not make any headway. In my opinion, we should take on the responsibility for this financing.
Another important point in this second reading is the regulation of the relationship between the national eco-label and the European equivalent. At first reading we were still advocating the gradual abolition of national labels in favour of the European eco-label; it is not without good reason that we have abandoned this position. In some States national labels are well established and enjoy public recognition. This is the case, for example, as regards the Nordic Swan in Scandinavia and the Blue Angel in Germany.
In my estimation it would be nonsensical and contrary to the spirit of subsidiarity to abolish these proven labels in favour of an as yet unestablished European label. Our approach should be different. We must ensure that the co-existence of national and European labels is coordinated and in this regard the working plan provided for in the common position, which we have supplemented in various respects, but which I think will meet with approval, is extremely important.
The eco-label regulation treads the fine line between economic and ecological interests, one group wanting above all to enforce stringent environmental requirements, the other with an eye on the marketing aspect of the label. Both groups, however, have one thing in common: they want the eco-label to succeed. I believe that the regulation which we are considering today has found a solid compromise between the interests of all the groups involved and I am convinced that the constructive proposals of our House will also be acceptable to the Council and make for a highly successful European eco-label.
Mr President, Commissioner, a speaker in this House yesterday expressed the view that economic globalisation is not an incontrovertible necessity but the evil outworking of a few multinationals. Whilst I found this observation quite persuasive, it is, of course, dangerous and misleading because nothing which we are currently doing in Europe in terms of the economy or the environment can be seen in isolation from potential global developments. And it goes without saying that this also applies to the awarding of an environmental label in the European Union.
Take the failed WTO negotiations in Seattle, which have opened our eyes as to the difficulty Europe faces in making itself heard by third countries when it comes to its progressive social and environmental standards. If we re-commit today to awarding a European environmental label, we must also consider that this will send a clear signal to third countries that it will be present on our products in developing countries and, of course, that others can and will follow suit.
The environmental label must and will signal to third countries a whole range of important environmental concepts: that adverse effects on the environment can be reduced in the manufacture of certain product groups; that common goals for environmentally friendly consumption should be promoted; and that the relevant international standards must be observed.
Economic globalisation has already made it possible for developing countries to share in the prosperity of rich countries and will continue to do so in the future. However, one thing must be made clear from the outset, and the common position before us does just that: the same rules must apply for all states. If the production plants in a country are required to meet the criteria for the environmental label, then this applies to all the production plants where the product in question is manufactured. If we can achieve this, then we will have globalised an important environmental principle.
Mr President, we have not yet given up on the goal of a common European label, at least that is my interpretation of the common position. The eco-label may have suffered thus far from a lack of acceptance, but a working plan which allows for coordination with the national labels can only increase acceptance.
Our proposal in committee to automatically award the eco-label to products and services which already carry national labels and which satisfy the requirements of the European label did not, unfortunately, achieve a majority. It would have afforded the opportunity to disseminate the European label even more quickly and effectively. An important issue is the involvement of non-governmental organisations and associations. It is essential that expert opinion and protection of consumer interests have some influence on the awarding process. This can only benefit the status and merit of what the label stands for in terms of ecology and the consumer.
The aim of our amendments is to increase the participation of associations. There is much to be said on the question of fees. We need to introduce a system which covers the costs and it is therefore not right at this stage to fix maximum fees, which would seem premature until such time as we know the actual costs involved. In this regard I would disagree with Mr Schnellhardt because it seems to me that even though the well-known national labels do give rise to costs, suppliers are still happy to acquire them. It is right, however, that there should be a cost reduction for SMEs and for products from developing countries.
Overall, we must succeed in establishing the European label in Member States which do not have their own label. If the common label has a function at present, it is that of filling the environmental label gaps in Europe. The path which we are taking is the correct one, but a recognised common European label is not yet in sight and a major effort is required in this area.
Mr President, the present proposal reinforces, improves upon and tightens up on the voluntary eco-labelling system which has existed in the EU since 1992 and which has not, unfortunately, been as successful as had been hoped. We know from the Nordic Swan and the German Blue Angel that the eco-labelling of products is an extremely significant and powerful tool for getting consumers to change their purchasing behaviour and to shop in an environmentally friendly way. That is, of course, what we all want, namely to be able to shop in an environmentally friendly way and so influence producers and the development of society in ways which favour ecologically more sustainable products and services.
I think that the Council' s position is fairly commendable, and I am also satisfied with the amendments from the committee and from Mr Schnellhardt. I consider, however, that the proposal needs to be reinforced in certain ways, above all when it comes to the role played by consumer and environmental groups and the co-existence of different eco-labelling systems. Those who argue the case for having only the one eco-labelling system are making a big mistake, I believe. I am totally convinced that, wherever there are well-functioning eco-labelling systems, it will be possible also to introduce the EU flower that much more easily and more quickly. It is about getting the consumer to look for and to choose eco-labelled products. Once purchasing behaviour has been altered, it is extremely simple. The key to success lies, to a very large degree, in the credibility of the environmental and consumer groups and in the good opinion in which these are held. If these groups are involved in the right way, eco-labelling will also develop very much more quickly.
If you would allow me to make a point of order...
Mr President, the proposal we are now debating for a revised Community programme for awarding the eco-label has been significantly amended since the Commission' s original proposal. It has also been altered a great deal since its first reading by the European Parliament. Happily, all these changes are, on the whole, improvements. Those of us in the Confederal Group of the European United Left/Nordic Green Left believe that we have obtained a relatively good hearing for the views we already held at the first reading.
For us, the following principles were important when we assessed the proposal in the course of the journey. First of all, this common eco-label should not replace or get in the way of national eco-labels which are, in fact, at present functioning significantly better than the EU flower symbol when one considers both the number of labelled products and the extent to which consumers are familiar with the various labels. It is therefore especially important that the idea of prohibiting national eco-labels has been abandoned. I also believe it is important to realise that there is nothing to prevent the existence of parallel eco-labels. In Scandinavia, which perhaps has what is at present the most efficient eco-labelling system, there are now already a number of eco-labels complementing, and operating fairly well alongside, each other.
Secondly, we want the environmental movement to have a decisive influence over both the awarding of labels and the criteria for receiving them. Our experience shows that the labels would, in that way, be given greater credibility. Moreover, this system functions excellently where it has been introduced. We are therefore especially pleased that the idea of a more commercial form of organisation has been abandoned. I also think it is good that the idea of a graded eco-label has been done away with. It is easier just to have the picture of a flower. A graded system, like the one that existed originally, would probably cause more hassle than it would be worth in terms of additional information provided. We are also pleased that the proposal is to cover the service sector, too.
All in all, we think that the common position and the amendments which have been submitted, including the amendments from the Confederal Group of the European United Left/Nordic Green Left, make this into quite a good report.
Mr President, whilst recently at my sister-in-law's house, I noticed that she had a container of "eco-friendly" washing-up liquid. When I congratulated her on this, she looked rather guilty and admitted that the green bottle now contained normal detergent, as the alternative product was not only more expensive but needed four times as much and even then it did not get the dishes clean; by refilling the container, she could both do the washing up effectively and impress eco-warrior friends. The moral of this story is, of course, that to compete in the mainstream market, eco-products must give a performance close to their alternatives. Only then can these products move out of the niche market they already have and into the mainstream. The eco-label should not be associated with mediocrity.
The German Blue Angel and the Nordic Swan have led the way in eco-labelling. To scrap these successful schemes now would be to throw away the baby with the bath water. In the long term, I can see the merits of the single European eco-label, but this must not be imposed on those with existing schemes. A single scheme has advantages for business: for example, only one registration fee and inspection, standardised packaging, and advantages for consumers who will not be confused by a plethora of labels.
Eco-labelling is moving on from forest products and detergents to computers and household appliances, but why stop there? Services such as tourism and clean taxes could register. In addition, groups of similar small business could possibly cooperate and register together.
In the United Kingdom, we have a flourishing ethical financial services sector, offering savings and pensions which invest from a green perspective. These should not only qualify for an eco-label, but be allowed to sell their products without hindrance throughout the EU in a single financial services market.
Mr President, first of all, I wish, of course, to thank the European Parliament' s Committee on the Environment, Public Health and Consumer Policy, in particular the two rapporteurs, Mr Schnellhardt and Mr Poggiolini, for the very constructive work which has been carried out in reviewing the regulation on eco-labelling.
The proposal for a revised Community programme for awarding the eco-label is mainly aimed at making the programme more effective and more open and at improving the methods used. It ought to make the programme more attractive to manufacturers, distributors and consumers. In particular, the proposal accords greater responsibility to the bodies responsible for eco-labelling and to various interest groups when it comes to establishing ecological criteria. The Commission considers that these objectives will be fulfilled thanks to cooperation with, and interest on the part of, the European Parliament and the Council.
I believe that the relationship between the Community' s eco-labelling programme and the national eco-labelling programmes is better and more clearly defined in the current proposal. The proposal also reinforces the interested parties' role and participation. This applies, in particular, to various interest groups and to the environmental bodies dedicated to eco-labelling. Their participation is crucial if the present voluntary instrument is to be favoured and made more widely available in the correct way. It is one of the few European instruments which will, in fact, be able to play a key role in supporting sustainable consumption.
With regard to the amendments tabled by the European Parliament, the Commission considers that these have helped improve the exposition of the regulation. With regard to Amendments Nos 1, 4 and 8, which propose active participation on the part of environmental and consumer organisations, the Commission shares the view that their support and participation is crucial if eco-labelling is to be balanced and credible. We are therefore able to accept these amendments.
With regard to Amendments Nos 2, 3 and 7, which relate to certain aspects of cooperation and coordination with national eco-labelling programmes, the Commission is convinced that common supporting activities are important, particularly with a view to making the Community' s eco-labelling better known. We are therefore able to approve these amendments, too. Amendment No 5 proposes four ways of making the fee structure more flexible and easier for those who apply to be accepted. The Commission supports this overarching objective. After all, eco-labelling is, of course, voluntary, and the fees ought not to be so high that those who make the most effort in the interests of the environment are prevented from applying for the eco-label. Amendment No 6 concerns fee reductions for small and medium-sized companies, as well as developing countries, and emphasises that these should be appreciable. The Commission is able to support this amendment, too. To summarise, the Commission is therefore able to approve all the amendments.
Mr President, I wanted earlier on, as I concluded my previous speech, to make a point of order to which I should like to alert the President and the Bureau. Before the vote tomorrow, it needs to be made clear that certain amendments to the present report have not been translated. They are only to be found in English. This applies, for example, to Amendments 7 and 8. These are only available in English, which is totally unacceptable. If we are to be able to vote on this report, these amendments need at least to be read out before they are voted on.
That was the first point. The second concerns, for example, the work programme for environmental strategy...
(The President cut the speaker off)
Thank you very much for pointing out the position regarding amendments. The services are looking at this and I hope that they will be ready in time for tomorrow. We cannot allow the debate to continue because we are running out of time. Thank you, Commissioner, for your contribution.
That concludes the debate.
The vote will take place tomorrow at 12 noon.
Incineration of waste
The next item is the recommendation for a second reading on behalf of the Committee on the Environment, Public Health and Consumer Policy on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the incineration of waste (C5-0274/1999 - 1998/0289(COD)).
On Amendments Nos 36 and 37, which have been distributed, I am shown as the joint mover of the motion. I discovered this yesterday evening and notified DG1 of the fact this morning. DG1 acknowledged that a mistake had been made by the translation service. I then asked for this to be corrected. DG1 refused, saying that they did not have the time. I should like to say that I think this is completely unacceptable. They have had more than 12 hours in which to correct the amendments concerned. I feel very put out that these have been made publicly available with wrong information about who the movers of the motion are. It is a question, then, of Amendments Nos 36 and 37, of which I am not the joint mover of the motion.
Thank you very much for pointing that out. We will try and make sure it is corrected by tomorrow.
Mr President, Commissioner, first of all, I would like to thank the Members for their fruitful cooperation. As a result of this, we have been able to table various amendments in a joint effort and reach agreement on a number of issues. This is illustrated by the compromise we reached on the scope of the directive. I would also like to thank the European Commission for providing the information and technical advice, which was extremely helpful.
In a civilised society, it is to be expected that waste should be processed in an effective and environmentally responsible manner. In the European Community, this will increasingly be done by incinerating waste and recycling energy. This process will obviously need to be closely monitored for emissions of dangerous substances. Once we have reached a point where, in order to counter the adverse effects on the environment, dangerous and organic waste, in particular, is no longer dumped, incineration should then inevitably deliver environmental benefits. By tightening up emission standards, a balance was struck at first reading between what is viable over a period of about five to seven years and what is necessary from an environmental point of view.
The emission values currently proposed by the Committee on the Environment, Public Health and Consumer Protection are a reasonable compromise. It should, however, be noted that stricter requirements are already in place in a number of Member States. It is one thing to prescribe sound environmental standards but quite another to comply with these. Compliance requires adequate control which, in turn, requires proper monitoring. Just imagine a situation in which we laid down excellent standards for emissions of dangerous substances such as dioxins but, on the other hand, left the way open for exemptions from all kinds of monitoring obligations. We would then run the risk of not, on balance, making any progress, and the quality of air would not improve.
In addition, we also need to avoid a situation where it becomes clear there are long-term health risks for a reason which may not be immediately obvious, namely that the emission of harmful substances is not measured. We cannot justify the occurrence of illnesses, such as cancer or blood diseases, which we have not prevented because there was no obligation to measure the emission of harmful substances by incineration plants.
Mr Florenz was among those who were right to point out that clear measuring regulations are vital. I expect, therefore, that we will be joining forces in order to put a sound monitoring process in place.
As far as the scope of the directive is concerned, I am pleased to say that, thanks to good mutual cooperation, we have reached an acceptable wording. However, we need to bear in mind that, with this draft, we have deviated a long way from the first reading, in view of the fact that only untreated timber was then regarded as an acceptable exception.
Regarding the definition of coincineration plant, it is unfortunate that we were unable to reach agreement on this beforehand. After many discussions involving various Members and the European Commission, a simple solution, which may well be acceptable, has been found in the form of Amendment No 43. If waste were used as a replacement raw material, such as in the recycling of glass, the relevant process would fall outside the scope of the directive. If, on the other hand, only part of the waste were to be used as a replacement raw material, then this process would fall within the directive' s scope.
As for the recycling of energy, I would like to point out that, in November of last year, the European Parliament adopted a resolution on the integration of environmental concerns into energy policy, in which it was requested that special attention be given to the application and development of the best methods for energy recycling. Consequently, the Committee on the Environment, Public Health and Consumer Protection has made a recommendation that energy recycling by means of combined electricity/heat production should also apply to the incineration of waste.
The Committee on the Environment, Public Health and Consumer Protection has asked for ammonia levels to be measured. It is wrong, however, that the standards for ammonia should not apply to all installations. Accordingly, I have, for reasons of consistency, proposed an ammonia standard for cement kilns and for ordinary waste incinerators.
As far as the continuous sampling of dioxins is concerned, this appears to be quite feasible. Belgium has started to use such a measuring technique in the wake of its dioxin crisis. A cumulative sample is taken for a one-month period. After this period, this sample is measured and the result gives a good indication of the levels of dioxin emitted during that month. Needless to say, this is a more effective monitoring method than the random measurement method used twice a year. According to experts, the costs are not higher since the measurement of cumulative samples is far cheaper. As such, the cost of the equipment for continuous sampling is recouped within the space of a few years.
At first reading, considerable improvements were made to the Commission proposal thanks to a great deal of support. It was at that stage that expectations were raised amongst the citizens. I strongly urge MEPs to meet these expectations. A consistent approach taken by the European Parliament will benefit our credibility amongst the citizens, especially those citizens living in the vicinity of plants which incinerate or co-incinerate waste.
Mr President, Commissioner, we feel that this directive is far from satisfactory because it involves a combination of two texts, one on the incineration of dangerous waste and the other on the incineration of non-dangerous waste. This raises problems for us at several phases of the incineration process: the reception, processing and handling of the waste.
One might well ask what was the point of combining these two matters. We can find the answer in Mr Blokland' s report, which is violently opposed to the coincineration industry. Paradoxically, however, by the same token, the rapporteur is in favour of mixing dangerous and non-dangerous waste. What is the advantage of this for the environment?
Our Group has no wish to favour either type of industry, since both are extremely useful to waste management in Europe. The practices of each Member State must be taken into consideration, while maintaining the existing industrial balance and investigating how the environment can be better protected.
This is what the common position proposes. Priority must be given to the emission limits for the most harmful substances, i.e. NOx, dioxins and furanes. Moreover, the common position suggests an NOx limit value for the incineration of dangerous waste for the year 2007. Such a thing does not yet currently exist. As regards dioxins and furanes, the limit values have now been made mandatory for all types of waste. Until now, they applied only to non-dangerous waste. It is therefore unfortunate that the Blokland report is putting unrealistic solutions forward when it is known that a good many directives on waste management are not yet applied or are not properly applied by Member States.
If one wishes to go too far, one becomes counter-productive. It is completely unrealistic to wish to review the limit values of this directive every three years, if one considers the considerable investment that the industry would have to make. What the industry needs is legal certainty and reasonable time periods.
The real problem is that in Europe we do not have a proper definition of what waste is, resulting in ongoing confusion when we have to revise a text on waste or to present new proposals.
Commissioner, waste management in Europe must undergo complete reform as a matter of urgency.
Mr President, I should like to begin by congratulating Mr Blokland on this report. We know that waste incineration is a very difficult and highly technical area, but I think that a creditable piece of work has been done in connection with this report. Unlike Mrs Grossetête, I think that the common position and Mr Blokland' s report will, as a matter of fact, make a significant environmental contribution in connection with waste incineration, whether we are talking about hazardous or non-hazardous waste. I believe that we are, in this way, obtaining a good tool for preventing and limiting environmental damage in connection with waste incineration and for preventing and limiting the associated risks to human health. Moreover, there are also some good resources which are being put to use. I shall certainly support the demand that proper waste planning be carried out, with waste being duly sorted, so that we have a situation in which waste incineration is linked to the EU' s combined waste legislation, with the incineration problem correctly placed in the waste hierarchy. I also think it is good that we should now be told very precisely which plants are covered by these rules and also which types of waste are thus exempt from them. Regarding the very difficult question of defining coincineration plant, including cement factories - in connection with the handling of which there has been some quite aggressive lobbying - I want to say that I think we can support Amendment No 43, which I think defines the common position well.
Finally, there is the absolutely crucial point about establishing emission limits in relation to air and water - whether we are talking about heavy metals or dust, ammonia, dioxin, sulphur dioxide or other hazardous substances. I think that defensible levels have been identified in this connection, and a reasonable balance has been struck between incineration plants proper and the combined plants. It is a balance that I hope will be maintained, including during the vote tomorrow here in the plenary sitting. Again in contrast to Mrs Grossetête, I want, moreover, to say that the levels set here for emissions are realistic. They are technologically feasible and they are, in actual fact, already being applied in a number of the Member States. The existing plants which do not at present fulfil the requirements are also to be given a good few years in which to be adapted to the new requirements laid down here. I hope therefore that, by means of the vote tomorrow, we can make our contribution to solving the health and environmental problems involved in waste incineration so that the enormous quantities of waste which we produce every single day do not cause more serious health problems or greater damage to the environment than is absolutely necessary.
Mr President, Mr Blokland has carried out an enormous task. This subject is incredibly involved. Moreover, the lobbyists have been something else. I should never have believed that there were so many of them concerned about waste in Europe. You might have thought it was gold rather than waste they were talking about. One never knows, but it perhaps bodes well for the future that a recycling industry is developing which possesses such competence and power in terms of financial resources and personnel.
Obviously, the EU must create a sustainable system for protecting air, land and water. This is a common commitment and a common responsibility. It clearly ought, too, to be regulated at European Union level. But is this the right level at which to produce such very detailed technical descriptions as this Directive is attempting to produce? Ought it not, rather, to be the case that decisions should be made on permitted emission levels for various substances, on the measurement systems and on how the measurements are to be carried out and that, subsequently, the principle of subsidiarity should be applied? It is true that, when it comes to the ways in which waste is dealt with and is co-incinerated using large quantities of biomass fuels, there are really quite enormous differences between northern Scandinavia (where the transport routes are also long) and the densely populated areas of Central Europe where the problem is, quite literally, more one of waste incineration and of refuse collection and disposal than of, for example, generating combined power and heat. I should like us at some point, but not now, to debate the opportunities for creating framework legislation in this area.
Mr President, I would also like to congratulate Mr Blokland on this report which will set Europe-wide standards for incineration, including for the first time emission standards for dioxins and furanes; this should lead to more competition between different methods of waste disposal, and as a result help bring to an end the transport of hazardous waste across Europe in search of the cheapest waste operators.
With the predicted increase in incineration, it is vital that overall EU legislation on waste disposal and on air quality is consistent and comprehensive. We must look at the whole hierarchy. Incineration may increase as stricter controls are put on landfill, but it does not go hand in hand with recycling and environmentally friendly waste-disposal methods. Building new incinerators is a costly and long-term venture which in turn has to have a long-term return for the investors, so it would be in their interests for waste to continue to be burned. This means that there is a danger of over capacity which will lead to encouraging incineration for reasons of profit, rather than encouraging the reduction, recycling and safe treatment of waste, which is our goal.
This Parliament must protect the health and quality of life of the people that we represent. There is no safe threshold for dioxin emissions and more research is being done on the effects of micro-particles on human health and the environment. So we have to ensure that there is frequent testing and monitoring, that regular and detailed information is made available to the public, and that real action is taken against breaches of the rules.
Measuring emissions twice a year may give an early indication of what is happening in an incineration plant and in the air that the local community is breathing. Measuring once every two years would not do that. So we must set the highest possible standards and not make exceptions which will weaken this very important legislation.
Mr President, you cannot dispose of waste by dumping it in the sea, shooting it into space, or by simply incinerating it. It has a habit of reappearing, often in a more harmful form. Incineration can be the cause of illnesses, air pollution, climatic change and a rise in the sea level. A great deal of waste is incinerated these days, but not, in fact, by these expensive installations equipped with flue-gas cleaning devices. These installations are not being brought up to date. In fact, they are closed down if it appears that it is cheaper to co-incinerate waste in the cement industry and in electricity plants. This is why it is important that incineration should cost the same across the board and meet the same high environmental requirements. It is a fact that left and right do not often see eye to eye on many issues - rightly and understandably so - both within and outside this Parliament, as they represent opposing interests and visions of groups in our society. This issue, however, should form an exception. Anyone, rich or poor, must be able to breathe, remain healthy and keep their feet dry. Only a reckless short-term vision and the pursuit of quick profits can explain why attempts are still being made to weaken this directive. Amendments of this kind reduce the directive to rules for those who would poison us and threaten the world with another flood. The Confederal Group of the European United Left/Nordic Green Left therefore supports the proposals made by Mr Blokland and hopes that destructive amendments will be withdrawn or rejected.
Mr President, waste management is now central to achieving the highest standards of environmental protection. Regrettably, our consumer society is contributing to an increasing volume of domestic waste and there is also growing concern in relation to industrial waste.
Thankfully there is now an awareness among citizens of the importance of protecting the natural environment, and in my view the social and economic climate is conducive to achieving this objective. In previous debates I referred to the need to reduce waste: here the manufacturers of food and consumer goods have an important role to play, particularly in relation to packaging in its various forms and the importance of using products compatible with recycling, which is of course my preferred option.
We are all conscious of the need to reduce the volume of waste now disposed of in landfill sites and every effort must be made to find more environmentally friendly alternatives. In my view, we will not be able in the foreseeable future to totally eliminate landfill sites but we must not only reduce, on an ongoing basis, the volume of material going to landfill but must also be more selective as regards the materials disposed of.
While incineration is getting a lot of adverse publicity, and recent planning decisions in Ireland have certainly raised the crucial question of the location of incinerators, it is difficult to envisage a complete programme of waste disposal without incineration, particularly in relation to toxic waste, and in this regard consideration must be given to finding locations where the facility will not impact badly on the natural environment.
Finally, Mr President, it is obvious we need further informed debates in helping to allay the citizens' concern on the health aspect of incineration, a matter which has been addressed through extensive research carried out in various Member States and through the experience gained in the many state-of-the-art facilities now in operation throughout Europe.
Mr President, Commissioner, firstly I would like to thank the rapporteur for his work. The recommendation for second reading before us is an extremely important legislative resolution, not just for the environment but also for the economy of the European Union. This can be seen from the many letters which we receive from environmental associations and from the economic sector, not least of course the cement industry, but also many others such as the wood-processing industry, the paper industry, the metalworking industry and so on. I think that we must regard both sets of arguments as important, those of the environmental associations and also those of industry, because industry has also put forward arguments from a genuinely environmental viewpoint and not just from an economic viewpoint. We should treat this seriously.
Not all amendments which are probably well intentioned from the environmental viewpoint are necessarily an improvement on the current situation. I think this can be seen from some of the amendments which were put forward in committee with regard to coincineration and which now reappear as amendments in plenary. We cannot in any way guarantee that in restricting coincineration we will actually achieve what we want environmentally. Above all we want to save fossil fuels. If we set up the hurdles wrong here, then we will not achieve the right environmental objective.
For this reason, our Group rejects the amendments which have been resubmitted by Mr Blokland, the Greens and others. However, I think that there are still some amendments decided on in committee which we can support in good conscience in order to improve the common position. For example, I tabled a motion in the Committee on the Environment, Public Health and Consumer Policy relating to NOx emitted during coincineration which, at least for new installations, is somewhat more ambitious than the Council' s proposals. I think it is realistic and, as the industry in question is saying the same, albeit with its hand in front of its mouth, we should be altogether more positive. I think, therefore, that we are on the right track in accepting much of what has been decided in the committee, but certainly nothing which goes any further.
Mr President, unusually tonight I am not speaking on behalf of the Socialist Group, largely because I have some particularly strong views about this directive. I do believe that Mr Blokland has produced the wrong report at the wrong time for the wrong reasons.
It is not so long ago that we addressed this issue and produced a set of rules that were appropriate to the situation, and which Mr Blokland was seen to be happy with at the time and did not complain about. Given a task to do, Mr Blokland has produced a new and revised report that has certainly exceeded anything that we have done before. We cannot say that it is all wrong. Indeed there are many sensible proposals put forward in areas where the technology makes it possible to advance. But quite frankly we cannot expect, having already given industry one set of rules to implement only a year or two ago, to hand them a completely new set of rules so quickly. We have to expect that it will take time to implement this report.
Mr Blokland has also exceeded in many ways the brief he was given. In particular, the scope of this proposal goes far further than previous directives and brings into its legislative fold a great many processes which require separate legislation, and need to be separately regulated because they are inherently different from the simple process of combustion.
If one is being kind to this directive one could describe it as being good in parts, like the curate's egg. Unfortunately, this is going to give environment policy a bad name. We should not be constantly re-regulating incinerators. We should be seeking ways to avoid incineration in the first place. Parliament's objective in waste management strategy is not to constantly tighten rules on existing incinerating plant, it is to change the role of waste management, to change the type of waste management that we do. We would be much better concentrating our efforts in the next few years on recycling, re-use and other methods of reducing the waste heap. If we do not, we will very soon find ourselves back with this problem again.
Mr President, I certainly agree with Mr Bowe's final summary. Although the common position places firm controls on permitted emissions from waste incinerators, I know that whenever proposals to build such an incinerator are made in my country, people rise in protest, they distrust the operator's claims and I have a degree of sympathy with them. So I and many of my colleagues will be backing most of Mr Blokland's amendments because we want the highest possible standards. I have no problem at all if these prove technically difficult to achieve - no problem, because Britain has a shameful record of having the lowest household waste recycling in Europe and great room for improvement. Many of us believe that any government in our country will encourage the construction of waste incinerators as an alternative to encouraging the alternatives. It would be a case of "throw it on the furnace" and putting it out of sight and out of mind which to my mind is a false approach. We have to concentrate on reducing waste, recycling what is left and leaving incinerators as a last resort.
Mr President, I too would like to thank Mr Blokland for his report which strives to improve the Commission's proposal, and the authors of the other amendments which do so as well. But incineration has to be considered as a last resort and - as has been said already - waste reduction, re-use and recycling are the main things we should be striving for. I just wonder about Mr Bowe's statement about the need to reduce, recycle and re-use waste. Will his position remain the same when he is debating the packaging directive? It will be interesting to see if he sticks to his principles there.
The only thing incineration does, as Mrs Evans has said, is to encourage the need for more waste. It will not be economically viable if you do not have enough waste to keep the incinerators going. We also must remember that waste does not disappear. It is turned into dioxins and also toxic ash - what will you do with that? In Ireland, some operators are proposing using it in building materials. What will be the long-term consequences of that? In Ireland, regardless of what my colleague Mr Hyland said, we have an appalling record on waste management. We have one of the highest landfill records in Europe. Now it seems the government are moving from landfill to incineration and it is being presented as the green option. They say: "We are turning waste into energy - isn't that wonderful?" when in actual fact they are trying to hoodwink the public into believing that this is something that is ecologically sound. The recent court case in Ireland which decided against the siting of an incinerator in an agricultural area was extremely important. It is very important that we get our act right, that we look first and foremost at waste management. For any government to propose that incineration should be introduced instead of landfill is completely misguided. We have to look at the root causes of why the waste is there in the first place.
Mr President, the amendments by the Committee on the Environment, Public Health and Consumer Policy underline generally the high levels of environmental protection, and for that reason many of these amendments are acceptable. There are differing infrastructures for the treatment and incineration of waste in different countries, however, and, as a result, the same provisions are not in fact the same for everyone. In Finland and some other countries the sorting of waste in close proximity to where it originates is very advanced. Thus, we do not incinerate mixed waste, as they do in certain countries. The incineration of mixed waste is bad environmental policy. Sorted waste can be incinerated effectively together with other fuels in a so-called coincineration process. The amendments by the Committee on the Environment, Public Health and Consumer Policy unjustifiably lump together the incineration of mixed waste with parallel incineration. That might have an adverse effect, as a result of its indirect economic impact, on levels of environmental protection in the countries that sort waste. For that reason, Amendments Nos 14, 17, 18 and 27 should not be adopted. Finally, I would like say that the cement industry lobby should not be put in a competitive position that is better than that enjoyed by the hazardous waste disposal plants.
Mr President, I find myself in agreement with Mrs Grossetête and Mrs Paulsen and - rather alarmingly for both of us - with Mr Bowe. But I want to make a particular point in relation to an alarm which has been raised in the United Kingdom by the agricultural sector literally in the last few days. A number of United Kingdom MEPs have been contacted by farming interests, who are very worried that the incineration directive will apply to all on-farm incinerators in the United Kingdom. There are said to be several thousand of these, and the full effect of applying the controls outlined in the directive would be to put up the costs for each incinerator to operate by an estimated £200 000. Typically, such incinerators deal with animal waste from the agriculture sector and with the disposal of empty pesticide containers at a rate of less than 50 kg an hour. Both processes satisfy the criteria of best practicable environmental option and are accepted by environmental inspectors in the United Kingdom.
No exception has been moved for these under Article 2(2) and the closure of incinerators following the entry into force of the directive would pose enormous problems of cost and of disposal of animal waste for UK farmers.
My question to the Commissioner, which I hope that she will able to answer when she comes, is this: since we have not moved an exception to take account of these on-farm incinerators, is this the first time the European Commission has heard of this difficulty? Have they received any representations from United Kingdom ministers? Can the Commissioner say when an opportunity for revising the directive to introduce these exceptions - supposing Parliament would ever agree to them - might arise, and does it feel that such an exception for animal waste and for the burning of empty pesticide containers in on-farm incinerators would in fact be likely to gain acceptance?
I have given the Commissioner notice of these questions.
Mr President, the treatment of waste and the whole policy on waste is becoming an ever more important part of EU environmental policy. To be able to act sensibly and correctly we have to bear in mind something that has already been spoken of here, which is to say the waste hierarchy: the prevention of waste, recycling, the exploitation of its energy-producing potential through incineration, and its final treatment. The Commission' s proposal is not a total response to this idea, and is rather based on the notion that everything must and can be burnt. The Committee on the Environment, Public Health and Consumer Policy added the necessary amendments to promote the waste hierarchy to its common position in its second reading, and I hope that these points of view will also be adopted in tomorrow' s vote. I also hope there is support for the proposal that was very much endorsed by the Committee to facilitate the incineration of waste produced by the paper and cellulose industry at the production site. This waste is an important energy source not only for the industrial plants themselves but also for the surrounding community.
As the waste hierarchy is implemented in very many different ways in different Member States and in most countries they burn both hazardous and non-hazardous waste in the same incinerator, very strict rules are required. However, in those countries where the recycling of waste is reasonably well established, such as Finland, and where they know what is being incinerated where, tighter controls will not improve the state of the environment; on the contrary, it might make it worse, as the incineration of waste will be prevented in small incineration plants and transportation will increase. But, as regards impurities in the air, it would be necessary that exceptions to the strict standards would only apply when the party incinerating the waste can truly demonstrate that no more emissions are being released into the air than what the licensing conditions allow.
Mr President, the directive on the incineration of waste is well intended but I think those responsible for preparing it have gone into too much detail. I am mainly worried about the so-called coincineration of waste. Sorted community waste and, for example, the fibrous pulp sludge that is produced in forest industry processes serve as good fuel supplements for many heating plants. The draft, however, calls for ongoing, expensive, to some extent impossible, and environmentally unnecessary monitoring of plants that are engaged in harmless coincineration. The end result will run counter to the original aim: non-hazardous sorted waste, which is a valid form of fuel for heating plants, will have to be driven to a landfill site to add to methane emissions or it will have to be transported hundreds of kilometres to large incinerators, all the while polluting the environment.
There are many amendments in the report that are problematic. I think the matter should either go back to the Committee or the Council' s common position, at least its main features, should be adhered to.
Mr President, honourable Members, efforts to set limits for pollutants produced by waste incineration and to introduce specific control procedures are indeed a positive step. It is unacceptable for pollution to be transferred from the air into water and the ground. The directive makes some headway in that direction.
Nevertheless, the problems inherent in waste incineration still remain, since it is the actual burning process which produces toxic substances, including dioxins. This applies even more to domestic waste which contains negligible quantities of toxic substances before it is burned. Treating dangerous and non-dangerous waste in the same way therefore exacerbates the problem. What is more, the cost of installing and operating incineration units is far higher than the cost of mechanical recycling or sanitary landfill. In a nutshell, the legislative proposal under discussion will not solve the problems inherent in incineration as a waste management method.
Mr President, I would like to thank Mr Blokland for this report; he has had a very hard job to do. Drafting environmental legislation for the whole of Europe is a demanding task, as circumstances in Member States differ enormously. I myself come from a country where we have already opted for a policy that corresponds amazingly closely to the EU strategy on waste. Only Finland has already embarked on perfectly feasible practices, as you have heard this evening. Therefore, it is tiresome to see that the same mechanisms that are needed to guide those countries that have been lax in their attention to the matter of waste disposal, are forcing the more advanced countries to take a step backwards. This should not be happening. Mrs Paulsen, was right: this is exactly where compliance with the principle of subsidiarity is needed.
If more stringent requirements regarding emissions are being illogically imposed on the use of waste as fuel than for other fuels, fuels classified as waste will cease to be used. There are no alternative proposed uses for waste: it would be deposited in landfill sites. That will add to the formation of methane, as a result of putrefaction of organic waste, and the greenhouse phenomenon. This holds true especially for the incineration of harmless sludge produced by the paper and cellulose industry. It is important that Parliament amends the proposal for the directive in this respect in accordance with the Committee' s amendment.
The Committee on the Environment, Public Health and Consumer Policy adopted some proposals that, if realised, would make it harder to practise ecologically justified coincineration. For example, the limit values for emissions for fuel that is not waste in coincineration are required to be the same as for waste as fuel, even though the same material may be incinerated and give off higher levels of emissions, under EU legislation. Another example is the call for the ongoing monitoring of the ammonia content of gas from chimneys. That will add substantially to the costs of monitoring with no benefit to the environment, as the monitoring obligations have not just been imposed on those plants where ammonia emissions are generally produced. Investments that do not bring a value added element with regard to the environment mean less investments that are of benefit to the environment.
Mr President, Mr Blokland, ladies and gentlemen, waste management is a complex task. This is confirmed yet again by our discussions and the particularly powerful lobbying.
I therefore approve of the European Union' s approach which is to adopt an overall strategy in relation to this major environmental and health issue. Nonetheless, personally speaking, I have always been rather worried to see the incineration of dangerous and non-dangerous waste dealt with in the same legislation, and I expressed my opinion on this point at first reading. The majority decided in favour of coincineration. My opinion is that today we must fight to prevent the emission standards for dangerous waste being relaxed.
The volume of waste to be incinerated is going to be significantly increased. The figure of 31 million tonnes in 1990 has been mentioned. This year we are talking about close to 60 million tonnes, and waste incineration generates, as everyone has mentioned, the emission of particularly dangerous substances into the atmosphere and soil.
The debate has focused on coincineration. I find the maximum standard of 40% excessive, but I should like more especially to stress, just briefly, the fact that the increasingly widespread use of dangerous waste in coincineration units is liable to lead us to accept the production of this type of waste, with a particularly high risk of hearing, tomorrow, that serious investment has been made with a view to constructing coincineration units. They therefore now have to be made to run profitably, leading to an increase in the volume of dangerous substances transported, with all the risks that this entails.
In conclusion, while mentioning that penalties must be applied in cases of non-compliance and perhaps also that support should be provided for the authorities modifying their household waste incinerators to comply with the standards, it is still essential to stress that our top priority is, and must continue to be, avoiding the creation of this type of waste and recycling as much as possible.
Mr President, we all know that disposing of waste in an environmentally friendly manner and utilising its energy by means of the latest technology is a requirement of our time and wholly appropriate. The directive on the incineration of waste contains important starting points for introducing compulsory high environmental standards throughout the European Union which have already been in place in some Member States for a number of years. And this is important and necessary.
The aim of the directive is to establish emission levels which ensure harmless and environmentally friendly incineration of both dangerous and non-dangerous waste in incineration and coincineration plants without presenting any risk to human health. People are sensitised today and have fears of a high level of air pollution and the illnesses which can result and so the policy must also create completely clear framework conditions to limit the risk.
Nevertheless, I must say that Mr Blokland is proposing some regulations and stringent conditions for the directive which go way beyond the objective. The operating conditions for incineration plants, as proposed in Amendment No 11, are neither appropriate to the objective nor practicable but, quite simply, superfluous. Science and practice have shown for some time now that such a measure does not prevent high emissions of hydrogen chlorides and dioxins. In practice, Amendment No 11 would also mean that many halogenated substances, for example PVC, which frequently occurs in mixed domestic waste, would be excluded from incineration in waste incineration plants.
A further point is to ensure that the directive does not give rise to any protected markets. Industries which use coincineration plants in their production process have, for many years, successfully concerned themselves with achieving high air purity standards in incineration. Many companies are also dependent on the use of waste to retain competitiveness and jobs. Millions have already been spent on measures to reduce energy consumption. In my opinion, we should not disregard these efforts ....
(The President cut the speaker off)
Mr President, I should like to make two brief points which may well be relevant should this go to conciliation, as I suspect it will. The first is the impact of this directive on the existing specialist toxic waste incineration industry. These incinerators have to adhere to higher standards than the coincineration plants. My concern is that the high calorific value waste will be cherry-picked for coincineration and this in turn will push up the cost of the specialist toxic waste incinerators which will mean that they will have to actually buy in fuel in many instances to achieve the high temperatures which are required to destroy things like dioxin. We need the specialist toxic waste incinerators. There are only three at the moment in the United Kingdom. If we had fewer of these plants, it would mean that hazardous waste might well have to be transported for large distances, which is not acceptable for both political and practical environment reasons, and it would also push up the cost of incinerating this toxic waste.
The second point I would make is to underline the point made by Dr Jackson. I come from a region in the United Kingdom with the highest density of pigs. Now traditionally fallen stock has been disposed of by burial on the farm, but with these very large units this is just not a practical way of disposal, so many of the units have installed their own incinerators - small incinerators using less than 50 kg per hour. If these incinerators are not used, people may well have to go back to burial.
I think this mix-up has been due to a misunderstanding between the Department of the Environment and the Ministry of Agriculture in Britain, who thought there were only sixty incinerators of this type when in fact there are several thousand. This problem also applies to hunt kennels which feed fallen stock, and dispose of offal and - bizarrely - to pet crematoria, although I understand that human crematoria are not covered as dead people are not classified as waste.
In conciliation could I ask you to make allowance for these farmers who have invested in cleaning up the environment by installing incinerators, and for whom the cost would be excessive should they not be able to continue.
Mr President, first and foremost, I want to thank the rapporteur, Mr Blokland for the considerable commitment he has shown and for his well prepared recommendation for second reading. Together with the Council' s determination to arrive quickly at a common position, the report has helped with the efficient reading of the Commission' s proposal.
The proposed directive on waste incineration goes to the heart of environmental legislation: the protection of public health. The proposal will help reduce dioxin emissions from incineration by 90 per cent. As from 2005, when the directive begins to apply to existing plant, dioxin emissions from incinerators will be insignificant. Together with the directive on waste deposition, the directive on waste incineration will put a stop to methods of treating waste which do not take account of future generations' needs and interests. Both directives constitute a firm basis for the sustainable treatment of the waste hierarchy, with improved preventative measures, better recycling and environmentally safe deposition of waste. I should like to remind you that there already exists a directive on a waste hierarchy. It is therefore obvious that, in this case, it is recycling that one should attempt, in the first place, to regulate. Unfortunately, Mr Bowe, it has been 11 years since the technical requirements in these directives were last reviewed.
43 amendments have been tabled. Of these, the Commission is able to approve eight in full, five in part and three in principle. The following amendments are aimed at clarifying the Commission' s proposal. The Commission is able to approve them in part, in principle or in full: 4, in principle, with the exception of the last section; 6, 8, 9, 10 and 11, but only the elucidation of the two seconds; 12 and 14, second section; 17 in principle, but not the requirement continually to measure the levels of ammonia and mercury; 18, first section; 19, 22, and 24 in principle; 25: the figure of 500 milligrams for nitric oxides in new plant, together with the proposed new paragraph at the end; 27 in principle, together with Amendment No 43.
The Commission is not able to approve the first section of Amendment No 14. If the word "untreated" were to be deleted, it would no longer be possible to use mixed household waste in co-incinerators, something which would also apply to waste which had undergone extensive pre-treatment. The second section of this amendment is, in principle, acceptable. By introducing an explanation of the word "untreated" , the paragraph can be made less ambiguous.
The European Parliament' s Amendments Nos 1, 2 and 7, which are aimed at introducing provisions concerning the treatment of waste, cannot, for reasons of principle, be approved. The Commission' s proposal is aimed at introducing limits for emissions and at establishing operative conditions for all waste incinerated or co-incinerated, and this should not influence the legislation concerning the treatment of waste. The Commission is not able to approve Amendments 5 and 15 which are designed to introduce links to standards of air and water quality. Legislation of this kind already exists or is at present being prepared, for example the directives concerning air quality and coordinated measures to prevent and limit pollution, together with the proposed framework directive concerning water. The amendments would involve the provisions in these acts being duplicated or becoming more ambiguous. Amendments Nos 3, 16, 30 and 33-35 are not compatible with the directive' s structure and cannot therefore be approved.
There has been a certain amount of confusion concerning Amendment No 13 where a number of language versions have been changed but not the English language version. This amendment cannot, however, be adopted by the Commission. Articles 12 and 15 of the proposal concern access to information and reporting. They are now worded in such a way as to guarantee that all players have access to the information they require. The Commission therefore considers that Amendments Nos 20 and 21 are unnecessary. Amendments Nos 36-39 are designed to tighten up the requirements with regard to measurements. The Commission is not able to accept these because they would place an additional burden upon those responsible and because no justification of their real value can be provided.
Finally, Annexes II, IV and V are, as you know, the heart of the Directive, establishing the limits for emissions in the cases of coincineration and incineration. As I have already mentioned, the Commission accepts the proposed limit of 500 milligrams for nitric oxides in new cement kilns. This is also justified from the point of view of cost-income analysis. Any further amendment for the purpose of making the limits stricter or of removing from certain plants the right to be regarded as exceptions would threaten the delicate balance achieved in the common position. The Commission cannot therefore accept Amendments Nos 23, 26, 28, 29, 31, 32 40, 41 and 42.
With regard to Mrs Jackson' s question about the incineration of dead animals on farms, I would provide the following clarification. The incineration of dead animals is not included under the directive, and this in accordance with the exceptions defined in Article 2.2. As I have noted previously, the Commission accepts parts of Amendment No 4, which refers to Directive 74/442 and which indirectly makes it possible to exclude the incineration of infected animals on farms. We consequently accept this principle. The Commission is to investigate the possibility of extending the exception concerning radioactive waste also to include exceptions such as infected dead animals.
I understand that there is a debate going on in Great Britain, and perhaps in other places too, concerning the incineration of, for example, empty packages of insecticide etc. It is not, of course, the intention that these should be incinerated. That sounds dangerous. Nor does it sound as if one should be burning them at home in one' s backyard. I do not want to exclude our needing to review how the exceptions are to be worded once we have obtained more information and know exactly what types of plant are concerned. There was a certain amount of confusion because we at first believed that we were concerned here with dead animals and infected dead animals, of which we thought exceptions should be made.
My understanding from the interpretation was that the incineration of dead animals is not covered by this directive under the terms of Article 2(2). I am looking at Article 2(2) and I cannot see that exclusion set out there. It talks about vegetable waste and vegetable waste does not cover dead animals.
However, I will get clarification from the Commissioner personally.
Infectious animal waste is not covered by the scope of this directive in its common position form because it is covered by Directive 90/667. The adoption of Amendment No 4 to Article 2(2) might give the Commission the chance to revise the text so as to include a specific exclusion for infectious animal waste. As things stand all other animal waste is covered by Article 2(2)(a)(v) of the directive and Directive 90/667.
That concludes the debate.
The vote will be taken tomorrow at 12 noon.
Ozone in ambient air
The next item is the report(A5-0062/2000) drawn up by Mr Davies on behalf of the Committee on the Environment, Public Health and Consumer Policy, on a proposal for a European Parliament and Council directive relating to ozone in ambient air (COM (1999) 125 - C5 - 0047/1999 - 1999/0067 (COD)).
Mr President, given the importance of the directive on national emission ceilings to this report on a proposal for a daughter directive, it is a little surprising that the order of debate is as it is, because without reduction in the key trans-boundary pollutants we are not going to reduce ozone.
This report sets national targets for ozone levels and proposes action plans for dealing with local problems of exceedance. To save time I am going to assume that the respiratory and other health problems associated with ozone are understood, and that every Member of this House will want to reduce them. The disputes between us will be about costs and time-scales, and perhaps also about the accuracy of the Commission's methodology and the achievability of the targets it has set in this directive.
Let me deal directly with the Commission's core proposal, the setting of a target for 2010 of 120 mg per cubic metre for ozone, not to be exceeded on more than 20 days per year.
Commission proposals for environmental improvements need to be both ambitious and realistic. These proposals are certainly ambitious but many governments dispute whether they are politically realistic, and having just come from a difficult - albeit ultimately successful - group meeting of my own, I know that many Members have doubts. In particular, representatives of the Mediterranean countries point out problems resulting from the strong sunlight they enjoy. I point out that the Commission's methodology has taken full account of this but I look at their faces and still see a degree of scepticism. I did wonder some months ago whether to table amendments, which would suggest a less ambitious outcome, but which would perhaps be more acceptable to Member States. But the Commission's 120 mg target is in line with World Health Organisation proposals, and who am I to suggest that they should be challenged? The number of days of exceedance could easily be adjusted, but that is something to negotiate only when necessary. It is a good target and, if it is at all possible, then it should be retained.
The position I have taken in preparing this report is to say that those who want tougher targets than the Commission has proposed should have their views rejected. But equally it would be wrong for us to water down the draft directive. That is why I am sorry to see amendments tabled which reflect the Industry Committee's position. It seems to have been overlooked by many that these amendments, if carried, would leave the European Union in a much weaker position with regard to ozone targets than is enjoyed by the United States of America.
We are aware of growing problems of ozone across Europe, but if we are not even prepared to match the standards being set by the USA, one of our great commercial rivals, this would indeed be a great shame and a sorry reflection on our commitment to environmental improvement.
I ask Parliament to support my proposals, to give its backing to the Commissioner and to let her play her part in negotiating a common position which is both ambitious and politically realistic.
Mr President, Commissioner, ladies and gentlemen, I would like to put forward the proposal of the Industry Committee which was adopted by 40 votes to 4 and which deals with target values in particular. There is absolutely no doubt that in tightening up or adopting the ozone directive we must find a reasonable compromise between the justifiable demand for improved air quality and the possibility for European economy and society to reasonably adapt in particularly polluted regions.
For this reason, unlike the Environment Committee which has responsibility in this matter, we have not taken on board the proposals of the Commission wholesale, but have modified them. I know that the experts at the Commission will vigorously oppose this, but we think that we can propose a compromise given that the guide value of 180 µg/m3 is not disputed, nor indeed the critical value of 240, only the target value. We would like to propose for this a 30-year programme which, although based on the WHO value of 120 µg/m3, provides for a phased reduction in the number of days on which this value may be exceeded: 40 days in 2010, 20 days in 2020 (which is the Commission' s target for 2010) and no days in 2030.
This is a concern in particular for the warmer regions of Europe, namely coastal regions, which have to cope with a particularly high external ozone penetration. I think we have put forward a reasonable compromise here. In any case, we are prepared to compromise with the Commission, particularly as we assume that only this type of compromise will also find approval in the Council. For this reason we are venturing to re-introduce this proposal on behalf of the Group of the European People' s Party, even though it was marginally defeated in the Environment Committee. We hope that you will consent to it.
Mr President, Commissioner, I agree that the most important difficulty with this directive is the diversity of criteria with regard to the establishment of target levels and time-scales for the reduction of the ozone concentrations in the atmosphere: the famous items 2 and 3 of annex 1.
We in the Group of the European People' s Party consider it necessary to support the main lines set in the Commission' s proposal, especially with regard to target levels, which coincide with the guidelines of the World Health Organisation on air quality and which establish the permissible concentrations of ozone at 120 µg/m3.
Nevertheless, it seems to us to be inadvisable to accept the amendments which make 2010 the time limit, the only one in the short term, and set 2020 as the time limit for long term objectives.
In this respect, we think it is essential to allow for greater flexibility with regard to the periods of adaptation to the said target levels, given the real difficulty of controlling ozone concentrations when setting figures purely on the basis of the existence of previous data, as is constantly seen in certain climatic conditions, especially, as has just been mentioned, in the Mediterranean countries.
Our Group therefore vigorously defends Amendments Nos 26 and 28, which establish a progressive and realistic achievement of the proposed objectives, by means of a progressive scale according to the number of days in a year the target levels can be exceeded.
However, we consider very positive the amendments on the countries which are candidates for accession to the European Union, so that they may participate as soon as possible in the achievement of the Union' s objectives - and we congratulate Mrs Davies on this initiative - and it also seems important to us that the action plans are of a local nature and that the possibilities for reducing ozone concentrations are studied on a case by case basis.
I believe that a vote in favour of the amendments proposed by the European People' s Party is a vote for progress in the control and monitoring of one of the most serious pollutants to date, initiating, in a decisive and homogenous way, in all the Member States, actions for its elimination as a threat to the health of persons and ecosystems, without deluding ourselves as to the real possibilities of completely eradicating it in the short term.
Mr President, I should first of all like to thank Mr Chris Davies for this report. Adoption of the Commission' s proposal and of Mr Davies's report will mean a considerable improvement in air quality for Europe's citizens. I think there are two crucial points here. The first is that the WHO' s guidelines should be adhered to. I think that this would be an important step towards preventing serious illnesses and premature deaths, especially among particularly vulnerable sectors of the population, including children. The second thing I think is very important is that specific dates should be set, both for when in 2010 we are to achieve the provisional targets and for when in 2020 we are to attain the long-term objectives. I think that setting dates is very important to our also in actual fact attaining the objectives. In addition, I should like to make a couple of remarks on the amendments inspired by the Committee on Industry, External Trade, Research and Energy and which are intended to weaken the Commission' s initiative by allowing much greater exceedances of the WHO's recommendations and by significantly delaying efforts to achieve the targets set by the WHO. The amendments would not only impair the Commission' s proposal but also constitute a deterioration and retrograde step in relation to the situation of which we are now, in fact, aware in Europe. As Mr Davies also mentioned, standards are, in actual fact, lower than those in the United States. I do not know how one can call the proposals a happy medium or compromise, as Mr Langen did a moment ago. I think they are completely incomprehensible and irresponsible. They would involve serious health and environmental consequences for the people of Europe, together with a bill for Europe' s health services to the tune of billions. I would therefore very much recommend that we support the Commission' s proposal, together with Mr Davies' report.
Mr President, Commissioner, ladies and gentlemen, I would like to congratulate Mr Davies on his excellent report. I would also like to thank the European Commission for its sound green proposals.
Back in July 1995, Strasbourg was labouring under ozone smog. On the initiative of the Green Group, the European Parliament then adopted a resolution to halve the ozone standard stipulated in the 1992 directive. The European Commission' s proposal has made a lot of headway in this direction.
Ozone smog is still on the increase. It is now even permeating the southern European skies during the winter months. It has paralysed the traffic in northern Italy over the past couple of weeks and, during the summer months, countries such as Denmark and Sweden also suffer with ozone smog. Ozone smog is now to be found everywhere in Europe. Ozone is always an aggressive substance. There are no safe ozone levels, despite what the World Health Organisation claims.
This is why the Green Group proposes allowing just fifteen exceedances of critical loads per annum. This number is slightly lower than the proposal made by the Committee on the Environment, Public Health and Consumer Protection. My group can also support the twenty exceedances proposed by the Committee. However, it cannot back the proposal made by the Christian Democrats and UNICE Employers' Union of forty such incidents per annum. This is far too many and thirty years is a ridiculous time limit, given the fact that the problem is taking on such proportions. In order to reach this strict ozone standard, the NOx emissions from traffic, in particular, and the emission of volatile organic substances will need to go down drastically.
This is the topic of Mrs Myller' s report. In the case of an ozone alert, we also need to be able to take short-term action. The Dutch Government makes so many concessions to the transport lobby that it fails to realise this. For my group, the car is no sacred cow.
Mr President, I too wish to thank Mr Davies for the report he has prepared. It is an extremely important report, especially from a health perspective. Seen from an environmental point of view, it is also intimately linked to the next subject, namely Mrs Myller' s report. I am convinced that these two reports together provide a sound basis for positive developments in Europe in the fields of health and the environment.
During the short time I have in which to speak, I should like to try to scotch some of the flourishing myths which exist with regard to the ozone issue. This especially applies to the situation in southern Europe. The climate in southern Europe is often used as a reason for, or explanation of, the high levels of ozone which are often to be found in the summertime. It is true that climates with long periods of high pressure increase the presence of ozone. At the same time, research shows that the reasons why ozone affects cities such as Barcelona, Athens and Milan and many of the tourist resorts along the coast must be sought elsewhere. The reasons have to be sought in traffic levels, in industrial processes and in energy production. It is also these matters which we can influence by means of the Directives concerned. It is therefore something of a pity that the Committee on Industry, External Trade, Research and Energy should have such a detached attitude towards the present Directive and only see it in a perspective which favours industry.
Instead, we ought to see what happens when the limits set by the WHO are constantly exceeded and when people (both residents and tourists) are constantly exposed to a danger to their health. We know that the risks are greatest for people who are in the open air a great deal, especially children. We know that exceedance of ozone limits directly affects children' s lung capacity. The Committee on Industry, External Trade, Research and Energy ought to consider this when the present directive is voted upon tomorrow.
Mr President, I want to begin by thanking the rapporteur and the Committee on the Environment, Public Health and Consumer Policy for their support of the Commission' s proposal and draft report. Within the European Union, we have achieved a certain amount of success when it comes to improving air quality. Nonetheless, ozone still constitutes one of the most serious environmental problems. On more than 60 days every summer in a number of locations in Central and Southern Europe, ozone levels exceed the target values set by the World Health Organisation. The Fifth Environmental Action Programme established the long-term objective of ensuring that these limits were not in fact exceeded. If we are to be able to solve this problem, we need to take measures with clearly defined subsidiary objectives.
The Commission' s proposal therefore for the first time establishes clear limits upon ozone levels which, as far as possible, are to be attained by no later than the year 2010. The target value in terms of protecting people' s health means that the WHO' s guidelines must not be exceeded on more than 20 days per year. Programmes for reducing emissions are necessary in those cases where the target values are not attained. The directive on national emission ceilings, which is the next point on the agenda, will lead to improvements in ozone levels so that the target values in question might for the most part be attained. The proposal is nonetheless a clear expression of the political will that exists to attain the long-term objectives in the directive, too. Attaining the World Health Organisation' s target values is only the first step. In reviewing the Directive in the year 2004, we must therefore analyse how and when we can achieve the long-term objective.
The Commission is able wholly to approve Amendments Nos 3, 4, 6, 7, 13, 14 and 15. Amendment No 5, section two, is also acceptable in view of the fact that the Member States have to prepare emission reduction programmes before they can implement them. With regard to Amendment No 9, the Commission is also able to approve some of the changes in their entirety and the majority of them in principle. We approve those changes relating to short-term measures which are to be implemented in each zone in which the threshold value is exceeded. We also agree that the Member States should inform the public as to whether they intend to prepare and implement short-term action plans and, if so, in what ways, and that they should also inform them as to how often such measures have been taken. We believe it is necessary for this information to be reported to the Commission. However, that issue is more at home in Article 10. We cannot, however, accept that short-term measures should only be taken at local level. Nor do we believe that the Member States should be enjoined to analyse whether short-term measures are an effective tool in each individual case and in each individual place where the threshold value has been exceeded.
The Commission is able to approve the principles behind Amendments 10 and 11. We are going to redraft subparagraph 1c in order to take account of the idea behind the last section of Amendment No 9 and Amendments Nos 10 and 11. Amendment No 12 can be approved in principle. The Commission believes that progress by the Member States ought to be presented in a form which permits direct comparisons between countries, if that is possible in practice. The principle in Amendment No 16 is also acceptable. The Commission agrees that climate changes ought to be emphasised. This ought, however, to be done in a broader perspective and not only in relation to changes in fuel consumption. Amendment No 2 advocates coordination between Member States and Applicant States. This can in principle be approved, but some rewording is required if misinterpretations are to be avoided. We cannot, however, approve Amendment No 1. Even if the Commission agrees that it is important to involve the Applicant States, there is no reason for reiterating this in a directive aimed at the Member States.
Nor is Amendment No 8 acceptable when it comes to predictions of exceedances of information thresholds. The use of prognosis models is specified as a prerequisite of thresholds for alerting the public, something which would make the way in which the public is informed or alerted less reliable. This is an issue on which practical considerations and the possibility of practical implementation must be taken into account.
Finally, we must reject the first and third sections of Amendment No 5, together with Amendments Nos 17 and 18. In the present situation, we quite simply do not have enough information available to be able to predict when the long-term objective of not exceeding the World Health Organisation' s guidelines can be attained. In addition, the Commission cannot accept Amendment No 28.
That concludes the debate.
The vote will be taken at 12 noon tomorrow.
Atmospheric pollutants
The next item is the report (A5-0063/2000) by Mrs Myller on behalf of the Committee on the Environment, Public Health and Consumer Policy on the proposal for a European Parliament and Council directive on national emission ceilings for certain atmospheric pollutants (COM(1999) 125 - C5-0047/1999 - 1999/0067(COD)).
Mr President, the European Union has ambitious goals for the environment, which were set forth, for example, in the Fifth Environmental Action Programme and the acidification strategy presented in 1997. These programmes stated as their aim the protection of people and nature from the adverse effects of air pollution, meaning that critical ceilings in respect of nature and people would not be exceeded. The Commission' s proposal for a directive on national emission ceilings is an important step in achieving the aims the Union set itself: to protect its citizens from the adverse effects of air pollutants. The legacy of past decades is going to take some time to put right, however. We are still not even aware of all the technical potential for ridding ourselves of sources of emissions entirely. For this reason, it is reasonable to proceed in stages, as the Commission has proposed.
The first stage is the Interim Environmental Objectives to be achieved by 2010, which means cutting health-threatening ozone loads by two-thirds by that year. We cannot be satisfied with just this, however, as, after this target has been met, there will still be too many areas where pollution counts exceed levels that are dangerous to people and nature. Owing to this, I have recommended in my report a long-term goal, in addition to the interim one, and a final target for 2020. In that way, we would finally be able to reach a point where critical levels and loads are not exceeded and everyone will be protected effectively from all known health effects of air pollution.
In this connection I would like to draw your attention to my amendment, in which, owing to a translation error, there is a wrong word in your copy of the document. In place of 'reached' it should say 'exceeded' . I hope that this will be sorted out before tomorrow' s vote.
How, then, do we achieve a situation in which air pollution does not exceed tolerance levels for humans and for nature? The Commission' s proposal sets limit values for each Member State with regard to certain kinds of interrelated emissions, which cause acidification, increased ozone in the inner atmosphere and soil eutrophication. Dealing with these problems and the emissions that cause them together has proved to be the most cost-effective way of tackling the causes of air pollution and bringing it under control. The biggest disagreements in the implementation of the directive relate to the limit values, i.e., the emission ceiling set for each country.
The UN Economic Commission for Europe has also examined the objectives for reductions in the same sources of emissions as in the proposal for a directive now under discussion, and, as a result of these talks, the so-called Gothenburg Protocol was signed. There is a clear difference between this proposal and the Commission' s. If we were to accept the ceilings in the Gothenburg Protocol, we would never reach the targets that the Union has set itself regarding air pollution. Comparing the differences between the Gothenburg Protocol and the Commission' s proposal with regard to the effects on health, the annual reduction levels proposed by the Commission would save the lives of as many as four thousand people a year in Europe.
Although it is beyond dispute that the ambitious targets set for the environment have been found to be an essential ingredient in people' s health and safety, there have been pleas for lower ceilings, on the basis that cleaner air costs too much for industry and communities. It has to be said, however, that there is very considerable exaggeration with regard to the costs involved. If, on the other hand, we calculate the benefits that better air quality will bring to people and the natural environment, as well as to buildings, we see that the economic benefits are four times greater than the costs.
We still have to work on the proposal for the directive so that, for example, the situation with regard to the applicant countries and those questions too that relate to the EU' s neighbouring regions can be better taken into account.
Mr President, the industry committee, after much discussion and serious consideration, is overwhelmingly opposed to the Commission's proposed ceilings, and this is across all groups and nationalities.
The UN ECE ceilings were agreed by all our Member States, by the applicant countries and globally, in a protocol signed at Gothenburg as recently as November 1999. Why did the Commission come up with these even stricter and substantially more expensive ceilings only one month later? I understand that the groups, the whole Parliament, are split on this issue, between supporters of the Committee on the Environment, Public Health and Consumer Policy and supporters of the industry committee's line. Members of Parliament should be aware of the serious implications for our industries and agriculture, for our competitiveness, for jobs and - yes - for people and our constituents if the Commission proposal wins through. The industry committee urges this House to vote in favour of the amendments which are tabled in my name and in the name of Mr Bowe. These are the amendments passed by the industry committee. The UN ceilings are quite ambitious enough for us to reach our internationally agreed targets in reasonable time. The industry committee wishes to see these limits fully and properly implemented across the European Union and globally. The Commission can then concentrate on ensuring this occurs, on perfecting the models that are used and perhaps come up with new proposals in two or three years' time on the basis of much more convincing arguments regarding the relevant costs and benefits.
Support the Purvis amendments and the United Nations Gothenburg table of national emission ceilings.
Mr President, it has become universally acknowledged that environmental pollution, and certainly air pollution, are cross-border issues par excellence. The present draft directive on national emission ceilings tackles the key culprits where atmospheric pollution is concerned. It contains maximum emission levels for substances which are responsible for acidification, ozone forming in the troposphere and the eutrophication of soil.
As the topic is reasonably technical, I will only single out the salient points on behalf of myself and my group. The directive' s key goal is to reduce the emission levels of said substances to below the critical levels and, hence, pollution. These goals must be met by 2010, with an interim assessment of the national programmes in 2006.
The most important - and you have heard so yourself just now - and most talked about component of the proposal is, of course, the table which specifies the permitted annual emission levels for each country. The fact that, at UN level, 36 countries, including 15 EU Member States, recently agreed on less strict standards for the same substances played an important role in the discussion. There are now Members who urge that this table, i.e. the European Commission' s table, be replaced by the UN' s so-called Gothenburg table, which permits a higher ceiling.
Mr President, I have to admit that this line of argument is rather weak. Indeed, UN agreements are always less ambitious due to the fact that it is difficult for the situation in rich, prosperous and hence often more polluting countries to be lumped together with the situation in the developing world. Moreover, it is incorrect that the European ceilings were established after completion of the UN negotiations. Examining the proposal and the argumentation - as I assume other Members have done - I notice that, at the time when the European ceilings were being stipulated, the UN protocol was still being negotiated. Add this to the fact that the environmental effects of SO2, NOx and the volatile organic substances, in particular, directly affect our own continent, I - and the majority in our group, I think - can go along with the Commission proposal regarding these substances.
Mr President, I do have another problem, namely that concerning ammonia. The Group of the European People' s Party and European Democrats would like to see the present ceiling adjusted. Looking at the nitrate directive, I notice that hardly any Member State meets the standard specified. It seems to me completely unfeasible to go beyond the Gothenburg standard. In addition, the effects of ammonia emissions are partly local and, as such, a lower threshold seems acceptable. On behalf of the Group of the European People' s Party and European Democrats, I have tabled an amendment which, where ammonia is concerned, is based on the lower Gothenburg standard and defers definitively setting the ceiling until the year 2006. The reason for this is that I hope that, by then, the effects of the implementation and the pending European legislation on nitrate will be able to give us better indications.
I would like to conclude by making the following comment: legislation on ceilings is, in actual fact, the counterpart of legislation on large furnaces, for which I also happen to be rapporteur. We completed the first reading even before last year' s elections. The Council of Ministers, however, is still putting a spanner in the works. Could we be informed on the progress made?
As a final remark, I would like to thank Mrs Myller, the rapporteur.
Mr President, I wish to begin by thanking Mrs Myller for her report and her ambitious treatment of the directive proposed by the Commission. Even if the Committee on Industry, External Trade, Research and Energy appears rather as if it had been caught napping and has only just woken up, the fact may, at all events, be conveyed that the problem of acidification is scarcely a new issue. Instead, it has been with us for as long as industrialisation - for 100 years. Research into the question has been going on for 30 years. None of us ought to be in any doubt about what the sources of acidification are, nor about what we should be doing regarding this issue.
Some accuse the Commission' s proposal, and also the report, as being excessive and far too costly to implement and say that the calculations that have been made are utopian. This is, however, wrong because we know that the Member States themselves have contributed to the report which serves as a basis for the whole directive. There is more justification for criticising the fact that we have not included the energy scenario we have emphasised elsewhere, for example in the Kyoto protocol, and which involves burning fewer fossil fuels in order also to solve the climate problems we are facing.
With all due respect to the Gothenburg protocol - and despite the fact that it has taken its name from my home town - I have to say that it is, in fact, just not on to compare this with the directive which we have to take a decision on tomorrow. One might well wonder why the Commission' s directive appears only a month later, rather like a punishment directed against this UN directive, but that has to do, of course, with nothing other than our own sluggishness in dealing with the issue. If we had been a little quicker off the mark, the present directive would have been on the table - signed, sealed and delivered - long before the so-called Gothenburg Protocol.
The word "impossible" has been used about the directive. I should like to say, however, that what is impossible is the situation which we have at present. The impossibility lies, therefore, not in the directive but in the current situation.
Mr President, my congratulations to Mrs Myller who I know has thought long and hard about this report. It seems to me that the debate comes down to this: do we believe that the Gothenburg Protocol was the best Member States can realistically achieve? I recognise that the Commission and environmental groups believe that in practice much more can be delivered but nonetheless some Member States have committed themselves to significant reductions in air pollution - though that is certainly not true of all of them. Some Member States seem to have gone into the negotiations with a few calculations on the back of an envelope and refused to compromise in any way to set themselves any realistic targets. Others have not even used the same methodology, the same basis of calculation as others. So the protocol in many ways is a nonsense. It can give us no confidence whatsoever. It is a messy political compromise and nothing more.
I do not know how much more the Commissioner can achieve but we should be seeking reductions in air pollution and we should be giving her our support in her efforts to negotiate them. We should support this report and give her our backing.
Mr President, Mrs Myller has produced an excellent report, and our group too thinks we should go at lot further than the Gothenburg Protocol on this. In all probability, drafting this directive was like a national auction, and the end result is very modest when we think what the real challenges are. But, in any case, it is important that the European Parliament should now defend at least that policy which the Commission has chosen.
The Group of the Greens/European Free Alliance proposes that even stricter goals should be set for 2010 than the Committee on the Environment, Public Health and Consumer Policy has recommended. We want to emphasise that an integrated strategy must be adopted to reduce emissions. We have to remember that, in any case, we have the implementation of the Kyoto commitments ahead of us, which will mean insisting on more efficient use of energy and simply using less of it. So, in our opinion, this directive must take into consideration that added benefit is to be had from an integrated strategy as regards implementing its objectives. We are very satisfied that the Committee on the Environment, Public Health and Consumer Policy included issues of shipping and air traffic within the scope of this directive, and we are convinced that the benefits to be gained from adhering to an integrated strategy are enormous.
Mr President, in order to meet the objectives for air emission levels prescribed in the Fifth Environmental Action Programme, we need this directive on emission ceilings more than anything. If we want to combat acidification, manure pollution and smog formation, we need to reduce the emissions of sulphur dioxide, nitrogen oxide, ammonia and volatile organic substances. The Council' s conclusions concerning the EU acidification strategy have raised expectations which now have to be given substance. This could even be done in a cost-effective way, as is evident from the explanatory note to the Commission proposal.
We all know by now that six months ago, higher emission levels were agreed at Gothenburg within a UN context. These values, however, are the result of a political compromise between states, and the results of the model used by the Commission have been overlooked. This model is sound and the results are well founded. Also in view of the fact that, with these emission ceilings, the objectives of the EU' s Fifth Environmental Action Programme still cannot be met, a relaxation of the values is unjustified.
The first step towards achieving the emission ceilings is undoubtedly a dynamic implementation and enforcement of existing directives, such as the Auto-oil programme. In addition, we need to lay down new legislation in this field as soon as possible. In this connection, I would once more urge the Council to produce a common position on large furnaces as a matter of urgency.
Finally, additional policy, for example in the field of volatile solvents used in paints and varnishes, as well as in car spraying, will continue to be necessary.
Mr President, Commissioner, firstly I too would like to thank the rapporteur.
Now to the issues: it is obvious that there are differing opinions in this House on whether the proposal of the European Commission is too ambitious. Many are saying that it cannot be implemented using current technology or only at an exorbitant cost. The Commission itself says that the proposal can be implemented cost effectively. I find it interesting that the European Commission is assuming in this that energy consumption in the European Union will increase by 8% in the coming years and that there will be no change in the proportions of energy forms used and therefore no reduction in the proportion of fossil fuels. In my opinion this is not ambitious; if anything, the opposite. We in this House have always agreed that we must reduce the proportion of fossil fuels and that we must save energy. If we do not achieve this, then this is a declaration of environmental bankruptcy. If the perceptions of the European Commission as regards this basic assumption become reality, then there is no need for us to talk any further in this House about climate protection.
We must increase energy efficiency, improve energy saving and promote regenerative energies whilst, at the same time, recognising that nuclear energy produces neither CO2 nor SO2 nor NH3, volatile organic compounds or NOx.
If we are honest about it, I think that the two ideas are not mutually incompatible and for this reason I would also like to expressly oppose certain Member States demanding exemptions under the directive if they renounce nuclear energy. This cannot happen within the context of collective environmental responsibility.
All the same, I would like once again to stress the fact that the Commission proposal is not too ambitious, but if anything a little too unambitious. I will support it tomorrow in the vote and I hope that the majority of the House will do the same.
Mr President, I certainly welcome this report and I gave it a lot of support in the Environment Committee. I creates a proper framework in which we can work in the long term to reduce emissions. The vast majority of the amendments I can support. There are one or two that went through that I have some doubts about, particularly Amendment No 7, which I cannot see as being environmental at all, or as contributing to the overall attempt to reduce the amount of ozone-depleting substances at ground level anywhere in the Union.
I want to come to the issue which Mr Davies has addressed, namely, where we should start from. With what targets are we to start?
Mr President, a series of quite practical and well-argued and debated figures were arrived at just before Christmas at Gothenburg under the UN/ECE protocol, and it seems to me that is the logical place to start. It would not to my mind be the right place to finish, but it certainly would be the right place to start and it is the reason why I was convinced when I was there in the debate in the Industry Committee, as none of my colleagues from the Environment Committee were, that it was the right place to start. It seems to me that the Commission figures are aspirational. Yes, we could go there - we should be trying to go there, but I do not think we should be starting there. We should be starting with the UN/ECE figures, with the Gothenburg protocol and revising them as is proposed by Mrs Myller in her report.
Mr President, Commissioner, I have, of course, nothing against the principle of the directive. It is an important instrument for future environmental policy.
The Member States are given a clearer brief. They know what they should be aiming for. Upon examination of the table with the different ceilings for each Member State, however, I get the impression that there are double standards. I note that, for example, my country, Belgium, has to meet the maximum possible level, rather than the economically viable level, but that, at the same time, areas in its vicinity which are just as polluted as my country can pursue a much laxer policy. That is because a large country can use its better regions to offset its bad practices. A small country is not in a position to do this. I shall give you an example. From your statistics and maps, it appears that in northern France, which is just as polluting and polluted as Belgium, matters can be processed at a lower level. According to your calculations, the implementation of this directive costs each Belgian EUR 103 per annum, compared to EUR 15 for each person in France, including northern France. That is eight times less. This is partly due to the fact that we are a small country and we are surrounded by polluters. One per cent of the GDP per annum is too much of a strain for my country. I would therefore ask you to give me your backing for Amendments Nos 16 and 17, in which I request that the Belgian Government be given the chance to re-evaluate the situation based on the annual reports.
Mr President, the biggest environmental problem in my own country is the acidification of land, forests, lakes and watercourses. Acidification leads to the death, or reduced growth, of forests and causes fish to die and fewer plants to grow. Acidified water also releases heavy metals which constitute a health problem. The countryside in the Nordic countries is particularly vulnerable to acidification because these countries are largely lacking in means to protect themselves against it. Acidification occurs due to acid rain, caused by air polluting emissions produced by the burning of fossil fuels.
In Sweden and Finland, we have taken extensive measures in order to reduce national levels of air pollution. We are making major efforts to add lime to lakes and wetlands. We are, for the most part, complying with the emission targets proposed in the now current directive. However, more than 80 per cent of the acid rain over our country comes from air pollution not in our own countries but in other West European countries. We are therefore appealing for your help. Many North Europeans believe that it is only through environmental cooperation with other EU countries that our problems with acidification can be solved.
To the members of the Committee on Industry, External Trade, Research and Energy I want to say that the UN resolution in accordance with the Gothenburg Protocol is far from being adequate. I am convinced that the EU can be better than the UN at solving the environmental problems in Europe. The proposed EU directive against air pollution can, in fact, constitute an important step towards combating the acidification of the countryside, mainly in the northern area of the EU. In addition, significant reductions in the percentages of unhealthy ground-level ozone, mainly in big cities in the southern part of the EU, can at the same time be attained. We ought therefore to have a common interest in applauding the present EU draft directive.
Mr President, Commissioner, ladies and gentlemen, a fair wind is blowing the way of the environment and the European Parliament welcomes this. Indeed, by virtue of an unusually fortunate coincidence, directives on waste incineration, on limit values for national emissions of certain atmospheric pollutants, and ozone in ambient air all feature on today' s agenda. Previously, atmospheric pollution used to be associated with roads and traffic. Today, however, on a large scale, it refers to the whole world, and on a small scale, it even means the house we live in. In short, it means our whole ecosystem, and action must be taken. Setting emission limits for the four main pollutants is a sure way to help to reduce pollution, combat acidification and limit the harmful effects of these pollutants on human health and on plant life.
In its proposal for a directive, the European Commission proposes quantified national emission ceilings, which must be met by 2010 for the four pollutants I have just mentioned. Furthermore, it estimates the costs for each Member State of complying with these limits. I think that this is a good strategy.
Mrs Myller' s excellent report makes a lucid evaluation of the European Commission' s proposal and considers it to be balanced; the report also seeks to strengthen the proposal in some areas. In particular, the committee approved a compulsory review of the directive by 2004, which will enable there to be a review of the limit values stipulated and measures adopted to ensure that these limit values are respected. All of this seems quite reasonable.
Nevertheless, I must ask a question here. Why should we not allow a Member State to prove that it is being treated particularly unfairly because of the way the directive is implemented, as a result, for example, of its geographical situation and its climate and the fact that these leave it at a major disadvantage? Would this not be wise?
The EU system for combating atmospheric pollution is thus being extended, strengthened and refined. EU environmental policy is becoming more and more the environmental policy of each Member State, with obvious advantages for all Europe' s citizens.
Mr President, Commissioner, the emission ceilings in the Commission' s proposal are very ambitious, more so than those agreed in the UN Economic Commission for Europe under the so-called Gothenburg Protocol, and so they should be. For my own part, I am ready to endorse the compromise prepared by the PPE-DE Group in the Committee on the Environment, Public Health and Consumer Policy, according to which we shall comply with the Commission' s proposal except with regard to the area of ammonia emissions, as the proposal will not cause great problems for my own country, Finland, or our neighbour, Sweden, as has become evident on many occasions in this discussion. However, I also understand those views that advocate electing the ceilings proposed under the Gothenburg Protocol. However the voting goes tomorrow, I believe the Commission should continuously monitor developments in all Member States, and promote action to help industry to make the necessary changes. It is important that the environmental objectives are achieved as cost-effectively as possible throughout the whole Community.
Air quality in Europe has improved considerably in recent years. Emission levels have decreased significantly, at least in the energy sector, in transport and in industry. In recent years, there have been more and more EU acts in the area of the environment and new targets have been set for industry. I think it is something of a problem that the targets are repeatedly changed before any proper assessment has been made of the effects, in practice, on the environment and the costs to industry of the legislative measures that have been adopted. Before further obligations are imposed it is important to ensure that the action that has already been agreed is implemented in the Member States in every respect. These two goals are not, in my opinion, mutually exclusive.
Finally, I believe there should be international agreements on ceilings for emissions for shipping and aircraft, and, at this stage, they should not fall within the scope of the directive. Regarding long-term goals, I am of the opinion that there should be no strict deadline, but that Member States should endeavour, in accordance with their own goals, to meet the norms by the time stipulated or earlier.
Mr President, honourable Members of Parliament, we have made great strides in tackling acidification and also pollution in recent years. I hope that this proposal will be another important step in this direction and that is why I especially want to thank the rapporteur Mrs Myller for her valuable work.
The Gothenburg Protocol is a step forward. However, it is nowhere near enough. The protocol goes only halfway towards the goal for acidification already agreed by Parliament and the Council. A substantial number of people will die early if we do not adopt the measures proposed by the Commission. The protocol is the result of a process in which there is too little pressure on the reluctant to do what they should. We cannot let this deflect the Community from agreed goals. The costs of the Commission's proposal must be kept in perspective, even on the Commission's highly pessimistic estimate which would not take full account of Kyoto or non-technical solutions. They amount to only 0.08% of Community GDP in the year 2010.
Member States will have to do some of the things that will let them meet proposed emissions ceilings more cheaply if they are to live up to their Kyoto commitments. Saying that the ceilings are too difficult is dangerously close to ignoring Kyoto.
Let me now turn to the amendments. The Commission can accept fully Amendments Nos 3, 8, 9, 13, 19 and 21. The Commission can accept in part the principle underlying Amendments Nos 1 and 2. We will draft a recital which does not appear to restrict the Commission's right of initiative, for inclusion in our amended proposal. We will also include a reference in Article 9 of the directive in order to make the new recital operational. It follows that the Commission does not accept Amendment No 27.
The aim of the Commission's proposal is to leave as much flexibility as possible to Member States, but we cannot rule out further Community action if this would help Member States to meet emission ceilings more cost-effectively.
The Commission can also accept in part Amendment No 11 which would make further changes to Article 9. We agree that review of the legislation should take account of aircraft emissions, further emission reductions in regions bordering on the Community, measures taken in applicant countries and transport factors. The Commission cannot however agree to bring forward the dates for reports to Parliament and Council. In 2003 the Commission will have almost no data from Member States on which to report and base any decisions. The Commission will not know in 2011 whether or not ceilings were met in 2010 because of the time that must be allowed for Member States to compile inventories.
We accept in part the principles underlying Amendment No 12. We will therefore redraft Article 9(3) to incorporate much of the material in the proposed amendment. The Commission accepts the principles of Amendment No 23. The reference to countries outside the UN/ECE process must be restricted to those who have supplied data and whose emissions are relevant to pollution in the Community.
The Commission accepts Amendments Nos 24, 25 and 26 in principle, and will also take them into account when it redrafts Article 9 as part of its amended proposal. The Commission has a great deal of sympathy with the concerns underlying Amendments Nos 16 and 17. Allowance should be made for the fact that smaller Member States have less room to spread the load. However we are dealing here with transboundary pollution, so the Commission considers that adjustments to ceilings for individual Member States can only be made as part of a general review of ceilings. We will therefore propose a new recital and changes to Article 9, which will ensure that effects on smaller Member States are properly taken into account on review.
The Commission can accept that part of Amendment No 20 that would insert "an appropriate" into Recital 9. We do not accept the remainder of Amendment No 20. The Commission cannot accept Amendments Nos 15, 28, 29 and 32. They seek to replace emission ceilings that are designed to meet the agreed Community target for acidification, and to protect our citizens' health, with the emission ceilings in the Gothenburg Protocol. Gothenburg ceilings fall far short of what is needed as has already been said.
The Commission considers that, if Member States take seriously the Kyoto commitments, the emission ceilings that it has proposed will not be difficult to implement. We may well be able to go further by 2010, but this is something that can only be decided when we know how Member States will meet their Kyoto targets. We cannot therefore accept Amendment No 31. The Commission cannot accept Amendments No 4 and 14: under the principle of subsidiarity it is for Member States, not the Commission, to determine penalties for breaches of national legislation. Furthermore, Amendment No 14 seeks to restrict the Commission's discretion under the Treaty to decide when to bring infringement proceedings.
Amendments Nos 5, 18 and 30 are also unacceptable. The Commission is committed to pursuing long-term objectives for protection of the environment and human health, but we simply do not have enough information today to predict when long-term objectives might be reached. The Commission must reject Amendment No 6. Emissions from international maritime traffic and cruising aircraft cannot be wholly controlled by individual Member States, nor even by Community action, and cannot therefore be included in national emission ceilings. Action where appropriate must be taken in the International Maritime Organisation or the International Civil Aviation Organisation.
Last week, the IMO agreed to a proposal from the Community to declare the North Sea a sulphur dioxide control area. The Commission will examine whether further such proposals should be made to the IMO, and whether international action is also needed on aircraft emissions.
The Commission cannot accept Amendment No 7. It is based on a misleading comparison with the solvents directive, where processes may involve high temperatures. Non-volatile organic compounds are automatically excluded from the definition of "volatile organic compound" in these proposals since they are not found in the air in ambient conditions and do not contribute to ozone formation. The proposed definition is identical in the Gothenburg Protocol. We must maintain technical consistency.
The Commission cannot accept Amendment No 10. It would remove an essential obligation for Member States regularly to update emission inventories.
Finally, Mr President, we do not accept Amendment No 22. The Commission's proposed wording on the key issue of public information is in line with agreements on the first two air quality daughter directives.
Finally, I should like to answer Mrs Oomen-Ruijten because she asked about the proposals on large combustion plants. The answer is that the Council failed to reach a common position in December and the Commission is supporting the Portuguese presidency in its effort to make progress in parallel with the progress on this proposal.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Environmental legislation
The next item is the joint debate on two oral questions to the Commission on structural fund programmes in the Member States and national implementation of EU environmental laws (B5 - 0014/2000 and B5 0208/2000).
Mr President, I would like, on behalf of the committee, to move at least one of the oral questions. First of all, I sympathise with the Commissioner's desire to get better implementation of European Union law. That is something which the committee as a whole is keen to see.
I want to quote from an article in the United Kingdom Sunday Telegraph this last Sunday. The opening paragraph is "The European Commission has told Britain that it will lose up to 200 million pounds in grants for poorer regions unless it implements European Union laws to protect birds and their habitats". I would like to know if the Commission is making these threats and, if it is, whether it feels that it has an entitlement to do so. That is a question which my German colleagues who are moving the other question want to follow up. The Environment Committee is very interested in finding ways of incorporating environmental considerations into other policies. The question is: is this a constitutionally viable way of doing that?
What we are exploring here tonight in this crowded House is the question of linkage. Linkage, in other words, using the threat of the withdrawal or withholding of funds to try to get better implementation of legislation in what may sometimes be a rather unconnected sector but in this case is quite a closely connected sector, is one that from time to time European Members of Parliament look at and then veer away from when they realise that it might affect the regions that they represent. That is something which we find reflected in the views not only of some of the German Members here tonight but also in some of my British colleagues.
We need to ask to what extent the European Commission is prepared to use the provisions of Articles 12 and 41 of the general regulation on the structural funds to delay granting money where there is inadequate information on the impact of the projects which have applied for the money on the environment. At its worst, we want to avoid the possibility that the aims of the structural funds and the European Union's concern to protect its natural habitats may collide.
For instance, you may want to build a motorway across one part of the European Union in order to spend structural fund money and bring jobs to that part of the Union, but should you not be careful if that motorway is being driven through what should have been designated a protected site by the national government? Such possibilities have arisen in the past, especially in relation to major infrastructure projects. We want to avoid that, but we believe that such collisions could result form the failure of the Member States to implement the habitats directive and the birds directive also, and in particular to submit to the Commission by as early as June 1995 a list of sites potentially of Community importance, either as hosting natural habitat types or representing the habitats of animal and plant species of Community importance. We must ask: without such information, how can the Commission be certain that structural fund projects, which are usually large, will not damage sites potentially of European Union-wide importance?
Future generations will not forgive us if we allow irreplaceable habitats to be destroyed, whose preservation we actually voted for eight years ago when we adopted our report on the habitats directive and then again in 1997 with the changes to the annex of the directive.
The fault lies with those Member States which have failed to observe the directive, and that includes my own. If doubt hangs over their entitlement to structural funds, that is the fault of national governments. That doubt has now fallen over the position of the United Kingdom and its entitlement to Structural Funds because the United Kingdom government has not fully implemented or complied with the provisions of the habitats directive.
It is in the power of the United Kingdom government, the German government and other national governments to remove that threat by complying with the habitats and birds directive. In the United Kingdom, structural funding for counties such as Cornwall, which I represent and which has recently been granted Objective 1 status, faces a twin threat from government indolence on this directive and from government incompetence and meanness. Even if the European Commission uses its best efforts in the United Kingdom there is no guarantee that the scrooge-like United Kingdom Chancellor will find matching funding.
Mr President, the FFH directive is an issue which has concerned us for some time now and we are currently experiencing a few teething problems.
However, to begin let me say the following: the FFH directive is an important directive and creates a new climate in Europe for the protection of nature, the environment and birds. I would not want to change or spare anything in achieving this. I also find it encouraging that the Commission is consequently taking care that EU legislation is being implemented.
All the same, in the case of the FFH directive the question arises as to whether the legislation which we have adopted is actually implementable and I can see obvious weak points. As I see it, the FFH directive is an instance where the legislation is not matched to the feasibilities of the regions. I see a problem in the various legal interpretations in the Member States due to the partially unclear definitions in the EU legislation, whilst, on the other hand, there is a lack of strong subsidiary aspects and approaches. Revision of the FFH directive, including the current difficulties in implementation, should not, I think be excluded. Alongside this general criticism of the FFH directive, however, I also see a particular problem with the amalgamation of the EU environmental and structural policies.
Article 12 of the structural funds regulation adopted on 21 June 1999 provides for the possibility of sanctions in the event of violations in the following areas: implementation of environmental legislation, breaches of public contracts and failure to observe equality between men and women.
To date, the Commission has only threatened sanctions in the case of the FFH directive. Does it also intend to initiate sanction mechanisms in the other areas? In my opinion, this is a very problematic course of action. The EU has a quite different means of enforcing sanctions, i.e. the European Court of Justice.
The possible cutting or withholding of money from the Structural Fund is a form of sanction whose effect on the regions concerned cannot just be disregarded. What will happen with projects which are already under way and what will happen, above all, in those cases where a region does not receive any money from the Structural Fund? What sanctions will the Commission then impose for non-implementation of EU environment law? That the Commission is also totally unsure is shown by the fact that it initially wanted to include the entire state in the sanctions, then only a region, as you pointed out to Environment Minister Trittin, Commissioner. I would ask that we make this point absolutely clear here.
Mr President, hearing the debate unfold and watching my colleagues and the clock, I am not sure what I want any more: protected areas for fauna, flora and habitats or protected areas for ecologically minded delegates. At the moment, I am more interested in protected areas for delegates, but that is another matter.
Our question to you, Commissioner, has another purpose. I would have liked to hear your answer first, but you have chosen to speak at the end of the debate. We are discussing something here of which most know the history. The fauna-flora-habitats legislation should have been implemented by 1994 - it is now the year 2000. The European Union list of the relevant nature conservation sites should have been ready in 1998 - it is now the year 2000. The Member States should have notified the Commission of their sites by 1995 - it is now the year 2000. Many Member States, including my own, did not do as required. Germany, for example, implemented the legislation in 1998 instead of 1994 - only four years late. But what does it matter?!
As a result, the European Union list is obviously not ready. And how could it be? Many Member States and many regions have not announced their sites. Now Mr Schnellhardt has even suggested that perhaps we made a mistake with the fauna-flora-habitats directive. Perhaps, Mr Schnellhardt, you are right that it wasn' t totally practical, it wasn' t perfect, it wasn' t quite right. Unfortunately, however, it is not the procedure in the European Union that if you don' t like a piece of legislation you don' t bother observing it.
If that were the case, then there would also be areas and matters which you and I would not like. But we do have this unfortunate system in the European Union - what you call legal certainty. We do have this unfortunate system - it is what you call legislation, which has been adopted in this European Parliament with the consent of the Member States. It must be observed! It might perhaps be a bit too strict and too legalistic, but that' s the way it is: we are living in a European Union with a legal system. Mr Jarzembowski is the one who supports this most of all because he comes from Hamburg which is one of the few regions of Germany to be nominated, along with Berlin, my own area, although as city states we have it particularly easy, I think I can say with some justification.
However, I do not want to pass sentence on Mr Schnellhardt, who comes from one of the new federal states who do not have things quite so good. That is an internal German problem which we will resolve at another time and in another place in the House. Today, Mr President, we are talking about the fact that Europe is losing its countryside and about the fact that Europe must observe legal certainty.
I shall come to my final point: Commissioner, it you do not succeed in going to the European Court of Justice and bringing to account those Member States which are not properly implementing legislation, you will lose your authority and your legitimacy. You must do it! If you think the legislation is no good, let us revise it. If you think it is sound, go to the European Court of Justice, and be quick about it!
Mr President, it is a pleasure to face the Commissioner for the fifth time today at this unearthly hour. I congratulate her for her efforts in trying to make sure that the habitats directive and associated directives are properly implemented. I wish her well.
I have heard that some in the Commission believe that they have managed to squeeze more out of Member States in the past six months than they had in the previous six years. If that is the case then it is good news indeed.
But the Commissioner is riding between two horses: one seeks to protect endangered species, the other seeks to assist the poorest parts of Europe. In fact, it is a position in which I too find myself to some extent.
Some simple questions: how long is the Commissioner prepared to perform this balancing act? Just how much must Member States do to meet her requirements? Is she really prepared to tell people such as those whom I represent in Merseyside and the North-West of England that they must lose Structural Funds because their governments have failed to comply with the habitats directive? That is the balance I suppose. Fundamentally and finally, is she prepared to compromise to find solutions, if the undertakings being given by government or the work being undertaken by governments takes longer than we would wish? For example, if a Minister goes down on his knees, cut his wrists and writes a pledge in letters of blood that he will deliver the habitats directive in full within an agreed timetable, is she prepared to assist the region and provide structural funding in such circumstances?
- The question on how the Structural Funds respect our environmental legislation is a critical one and I appreciate the interest expressed in this matter by Mrs Jackson, Mr Poettering and Mrs Schnellhardt. We had a discussion on this subject in the Commission meeting today particularly as regards the link to the habitats and the birds directives. The main principle is clear: the actions cofinanced under the Structural Funds and the Cohesion Fund should contribute to the protection and improvement of the environment in the European Union. This is confirmed in the new regulatory framework for the Structural Funds and Cohesion Fund and in the Commission's related guidelines. We should remember that both the Cohesion Fund and the Structural Funds finance important investments into environmental infrastructure such as waste water treatment facilities or waste management systems.
Let me make one thing clear first to avoid misunderstandings. The general regulation on the Structural Funds states that 'operations financed must be in conformity with the provisions of the Treaty, with instruments adopted under it and with Community policies and actions' . Contrary to the suggestion in one of the oral questions, this does not represent a new obligation on the Member States. In fact, it is based closely on the previous framework regulation on the Structural Funds for the programming period 1994-1999. The Structural Funds Regulation has been approved by the Member States and the Council.
With regard to protection of sites under the habitats and birds directives, it is important that we do not give money to measures which adversely affect sites deserving protection - paying out money with one hand and maybe fining a Member State with the other hand. This is what we confirmed in the Commission this afternoon, and Michel Barnier will set out our decisions in a letter to the Member States in a few days. In this regard, the Commission intends to use all the possibilities offered by the new regulatory framework for the Cohesion and Structural Funds.
In following up the letter sent to Member States by Commissioners Wulf-Mathies and Bjerregaard on June 23 1999, the Commission will insist that, in the programming documents for the period 2000-2006, there must be a firm and irrevocable commitment guaranteeing that the programmes are consistent with the protection of sites under Natura 2000. Member States will be required to notify sites if they have not already done so within an agreed timetable, and to guarantee formally that they will not undertake action leading to the deterioration of potential Natura 2000 sites. The Commission will then use all the means at its disposal to ensure that commitments entered into the programming documents are fully respected.
It intends to monitor the situation in the Member States, including the use of on-the-spot checks. The Commission's representative in the monitoring committee for each programme will also seek to ensure that Member States' obligations with regard to Natura 2000 are fully respected. In addition, should a Member State not honour its commitment to provide the lists under the habitats and birds directives within the timeframe set in the programming documents, the Commission will take immediate action. This includes in particular excepting specific situations and with respect to the principle of proportionality - possible recourse to the provisions of the Structural or Cohesion Fund regulations in relation to the suspension of payments. Of course, all this is in addition to the ongoing infringement procedures against a number of Member States for their failure to implement these directives.
In summing up, what we decided in Commission today is that we will insist that Member States send us their Natura 2000 lists: they should already have been sent, as has been stated many years ago. We will use the means at our disposal to ensure that they honour the commitments that they have entered into. Without the lists neither the Member States nor the Commission can ensure that we protect important nature sites when carrying out Structural Fund operations, for the simple reason that we do not know where these sites are.
One more word on the habitats directive. The Commission does not agree that there is a lack of clarity in this directive. The directive is intended to establish a frame of reference which, in accordance with the subsidiarity principle, leaves the detailed implementation to the Member States. While the Commission has no plans to revise the directive, its services are ready to provide guidance to the Member States on its implementation and we are finally starting to move on this. The only sites which the Commission takes into account under the habitats directive are those put forward by the authorities in the Member States. So-called shadow lists can only help in efforts to identify sites inside the Member States. At Community level, they can contribute to scientific reference material in the creation of inventories of natural habitats and existing species.
Thank you for clarifying that matter, but we are still rather distressed at the statement you have just made because we were under the impression that the previous Commission was working on the simple principle of 'no lists, no funds' . You are now going back on that principle; you are going back to the Member States to ask them to provide the lists. They are seriously late. They have completely failed to meet the requirements of the European directives.
So, today, it is still not clear to us whether you intend to utilise the technical, legal and political means available to you in order to enforce European directives.
As a result, I can see the Member States laughing their socks off at this new position because, in the final analysis, once again they have gained a little more time and it is nature conservation which is going to suffer. From reading the various reports of the European Union, and the European Environment Agency, it is clear that environmental damage is still continuing.
The question I am asking, then, is as follows: today, when accepting the draft Community support framework for Portugal, did you demand the list of protected sites under the terms of the directives?
Mr President, my first report as an MEP was on precisely the same topic as that which we are discussing here today: the environment and the Structural Funds. And, of course, I came to the basic conclusion that projects financed by the Structural Funds should not, under any circumstances, damage the environment of the Member States and, to that end, greater consideration should be given to the environmental dimension at all levels when programming and implementing the relevant Union policies.
I still believe this today; our main objective must always be sustainable development, i.e. development which respects and promotes the environment. Therefore, Parliament should take this line and call on the Commission, in its vote, to implement the Structural Fund programmes in a way which takes account of Community environmental legislation, particularly with regard to directives on the preservation of natural habitats and wild birds. At the same time, however, we should avoid over-reacting. We should not suspend all the programmes or refuse to approve any of them just because we cannot guarantee that the odd regulation will be upheld. This reminds me of a Greek proverb: you cannot chop off your head just because you have tooth ache.
I am not suggesting that we contravene legislation. Rather, I am suggesting that we go ahead and implement the programmes and, at the same time, monitor the implementation of legislation and ensure that the Commission keeps Parliament informed. It is important to remember that very important measures and projects are financed under the Structural Funds in the most problematic countries and regions of the Union, countries and regions which desperately need help in their endeavours to develop and converge with the more developed Member States. We should also bear in mind, Mr President, that measures promoting the environment are often financed by the Structural Funds. If we were to suspend all the programmes without exception for the reason given by a number of speakers here, we would be doing our environment more harm than good.
Mr President, there is no disagreement on the fact that we want to comply with this piece of legislation. I was surprised to see you quoted in my press as threatening to cut off European funding. I consider that to be a disproportionate action for what we are trying to achieve. You will know that in the case of the UK, at a moderation seminar, the Commission agreed a timetable to allow for review and inclusion of additional sites. In Paris a timetable was set to allow for a revised list to be presented in July with another moderation in October 2000. We are determined, after years of foot-dragging by the previous Conservative Government - Mrs Jackson's party - to meet our requirements in the UK, in good faith, to follow the proper legal and proper consultation to ensure this directive is complied with. This process is ongoing and I have no reason to believe that any plans submitted for regional funding breached the EU habitats and wild bird directives at this stage.
Therefore, I fail to understand or accept the linkage that is trying to be established through this resolution. But let us be clear. Any refusal by the Commission to approve the programme - for example, in Merseyside - thus undermining £2 billion worth of investment, or any other Objective I area, including Cornwall, involving 5 million people in the UK, would actually breach - you said this Commissioner - the well-established Commission principle of proportionality, namely the obligation to pursue the least restrictive way of ensuring compliance with EU legislation - in this case the habitats and wild bird directive. We therefore need to have a balanced relationship between means and ends. In the final analysis any breach of EU legislation must actually go the European Court of Justice. I cannot accept that such a balance means the cutting off of vital lifelines of EU funds to the poorest and neediest regions.
Commissioner Barnier probably said to you today, Commissioner Wallström, that all European programmes should be able to start without undue delay because it can be extremely difficult to make up for lost time later on.
I therefore ask the Commissioner to take collective responsibility for ensuring that Structural Fund programmes are implemented in time. That is your responsibility as a member of the college.
Unlike the last speaker I would like to congratulate you, Commissioner, on your threat to cut off European funding. It should not just be an idle threat. You should carry it out if Member States do not act responsibly. I come from a Member State which benefits from European funding but I am appalled at its track record on the implementation of the wild birds directive, on the habitats directive and many other directives. We are, per capita, the worst country as regards complaints.
It is about time the European Commission took action and decided that if you are not willing to abide by the rules then the funding has to be cut off. If this affects my own country, then so be it. Member States have to comply with European regulations. Former commissioners wrote to the Irish Government saying: "If you do not have on your list habitat areas to be protected then when you put in your national plan how are we going to assess whether it is in compliance with European directives?" You must stick to that. If Member States are not willing to comply with the directives, cut off the funding. I would support you one hundred percent.
- (PT) Mr President, ladies and gentlemen, there are too many projects and programmes funded by the EU that do not comply with the objectives of sustainable development and nature conservation required by the Treaties and by secondary legislation. It is easy to demonstrate this: on the one hand, we allocate almost half of our resources to agriculture, but we nevertheless continue to fund an intensive form of farming designed to achieve high levels of productivity, whatever the cost, ignoring the support available for organic farming and extensive farming. On the other hand, we spend a third of our resources on the Structural Funds, but the projects funded under those funds are the first to contravene directives on habitats.
Portugal is a perfect example of what I have just been talking about, and as it is a perfect example, it merits a thorough explanation. In Portugal there is not only no definitive list of protected sites of Community importance for inclusion in the Natura 2000 network, but even though it is compulsory, there are no plans, rules or mechanisms for the management and protection of sites that have already been selected. In other words, the Portuguese sites that already form part of the Natura 2000 network are completely at the mercy of unscrupulous groups of financiers and construction companies, because of the lack of instruments to protect them.
The most serious case is that of the tourist development that has been approved for the Abano area of the Sintra-Cascais national park, and I call on the Commission to intervene in this as a matter of urgency. In Portugal, however, it is the state itself that is currently preparing to carry out projects, some of which are being funded by the Structural Funds, for sites which have been or will be classified by the EU as part of the Natura 2000 network.
Unfortunately, what is happening in Portugal is not unique - it is merely a good example. I therefore hope that the Commission will bring its legal authority to bear and refuse to approve any funding for the third Community support framework until Member States send in their lists for the Natura 2000 network.
Mr President, what is at stake in this debate is whether the EU's commitment to sustainable development in theory, actually means something in practice, whether when push comes to shove, we are prepared to make some very difficult decisions.
Sustainable development is supposed to be about integrating economic development with environmental concerns. That is what the EU has signed up to in countless treaties from the Rio Earth Summit onwards. That is what Article 6 of our own EC Treaty obliges us to do - to integrate those policies.
At the heart of this debate is the issue of economic development coming right up against environmental constraints. We are going to be increasingly faced with hard decisions on this. It will be a very good test of what our commitment to sustainable development really means. At a recent plenary session, we talked a lot about coherence in EU policies. Members from all over this House were rightly emphasising how important policy coherence is, yet here we have an outstanding example of policy incoherence. That is why the Greens are supporting very strongly this resolution from the Environment Committee.
Mr President, Commissioner, I have listened to your address very carefully, but I have not fully understood it. I will read the communication from the Commission very carefully, but perhaps you can help me to understand matters. Are you of the opinion that the Commission can block entire approvals for plans, or is it just payment of funds for individual projects? That was not at all clear.
Let me say two or three things. Firstly, I think that Community law must be seen as a whole. Community law provides that if a Member State fails to implement legislation, or implements it incorrectly, the State will be brought to justice. You should do that! You should not try to achieve through the back door, through the non-payment of money, what you are unable to achieve through legal action and orderly process. This is something which I do not think is quite right. If you are saying that Member States are contravening Community law, breaching Community law, then bring these Member States to justice! But to fail to do this in favour of the back-door approach of trying to stop the payment of money in order to indirectly force the hand of the Member States is something that I quite simply consider to be wrong and even cowardly!
Secondly, Commissioner, the Structural Funds are not given out to damage the countryside. They are given out to create jobs and to kick-start the regions. We must not therefore, in order to achieve another objective, obstruct or abandon the original aim of supporting disadvantaged areas.
What is more, it should not be the case that one Commissioner sets himself up as some sort of Supreme Commissioner who can then dictate to the other.
None of us want anything for the environment to be left undone. But it isn' t on, Mr President, Commissioner, that regions might suffer because Member States are failing in their duties! Here too we must watch out!
- (PT) Mr President, following the words of my colleagues which prove how necessary the resolution we are discussing actually is, I should like to use my speaking time to condemn two particularly damaging cases which affect my country, Galicia, but which could equally be taking place in other European countries.
In Pontevedra, practically within the city limits, and occupying a particularly sought-after location by the sea, the huge industrial chemicals complex built by the public companies ENCE and ELNOSA, which produce cellulose pulp and chlorine, is contaminating water and air with the connivance of the Galician and Spanish authorities and in spite of the continuing protests of the local population.
In Vila Garcia de Arousa, repositories have been installed in a wharf financed by the ERDF to hold 80 000 cubic metres of hydrocarbons, which pose a serious threat to fishing and related activities which provide jobs for 18 000 people, if these hydrocarbons are handled on a regular basis or if accidents with transporting vessels occur.
Mr President, I believe the issue of ensuring integrated and correct implementation of the Community' s environmental policy is perhaps the greatest challenge facing the Member States today. Unfortunately, however, the requirements of environmental policy are not being respected and are not being properly incorporated when programmes and projects are formulated and approved in the Member States. The problem is in fact much worse; in addition to the fact that environmental legislation is being contravened in projects and programmes which have received Community approval and funding, it is also being contravened during the implementation of projects and programmes in receipt of private or national funding.
I should just like to draw your attention to paragraph b and point 3 and 8 of the resolution which takes account of precisely this issue. It is absurd for EU environmental legislation not to be applied or respected for all projects in the Member States, irrespective of whether they require Community or some other type of funding. We should make it quite clear to countries which contravene environmental legislation that the Commission, which is the guardian of primary and secondary Community law, will ensure that the environment is not damaged when projects are constructed. This flagrant violation of our basic environmental laws must not be allowed to continue.
We need, once and for all, to come out and say what is happening in the Member States, because transparency, courage and the truth are the best policy. And the truth is that the directives for the Natura 2000 network have been inadequately implemented both in my country and in other Member States. For example, despite the fact that the Maliakos Gulf and the wetlands of the Sperkhios river have been designated as conservation areas under the Natura 2000 network, there are proposals to bridge the Maliakos Gulf, in violation of Community law, despite the fact that an alternative solution could be found.
I therefore insist and we call on the Commission to ensure that EU environmental legislation is properly implemented and respected in all projects and, if need be, to take recourse to the European Court, as another speaker has suggested, and propose huge fines and take a strict line.
Mr President, I cannot resist starting by saying it is well-known that my Irish colleague across the way lives in the capital city of Dublin where these sites will not be troubling her too much. Having said that I support the thrust of what is before us here today and the ability of the Commission to use as a carrot-and-stick approach the Structural Funds to encourage in perhaps the most effective way recalcitrant Member States such as Ireland, to get their house in order in relation to the Natura 2000 sites.
No Member State has fully met the requirements of the habitats directive, for example, let alone met them within the legally-binding timetable. Commission procedures are under way against nearly every Member State - 12 Member States in fact - under the habitats directive at the moment. Twelve European countries are before the European Court. The wild birds directive is little better with 13 countries currently facing a legal challenge for failure to comply with the directive 20 years after it was agreed.
It looks as if there are six countries currently at risk for delays or rejections of proposals for the use of Structural Funds, including my own, the UK, certain German Länder, France, Sweden and Belgium. Only last December I raised this issue in the Irish Senate and cited all the various directives - mainly environmental directives - we had failed to transpose within the timetable or years after the deadline for transposition had taken place.
Constitutional challenge is often quoted in Ireland as one of our reasons. Indeed our written constitution with protection for property rights has proved very difficult for the government to get over many of the issues in relation to designation of sites. But with the principle of proportionality well respected, proposals to use the structural funds in this regard will help countries like Ireland to focus on what they actually need to do.
In this regard I have proposed tomorrow two amendments to item 2 and item 3, adding a word: "to ensure that EU-funded programmes do not cause 'unauthorised' damage or destruction to actual or potential protected sites". Perhaps you will take those on board in items 2 and 3 of the motion.
Mr President, Commissioner, implementation of the flora-fauna-habitats directive is causing quite a stir in many regions and also running into major difficulties. Vaguely formulated application criteria are also the cause of the nine-year plus delay in implementation. In my home region, a dialogue was begun prior to identification of the FFH sites. The process brought the following problems to light in particular. Small and medium-sized agricultural enterprises are experiencing a restriction in the utilisation and cultivation of arable and grazing land as a result of the directive. This means indirectly a reduction in the value of this land. In municipal areas the directive in its current form is leading to the obstruction of important infrastructure measures.
The threat of withholding Structural Funds in the event of non-implementation is an attempt by the Commission to put pressure on the Member States and is undoubtedly the wrong approach since stopping the payment of Structural Funds due to non-implementation also carries the risk that on-going projects may be jeopardised, thereby stopping or jeopardising the economic development of a region in general. Without any doubt, this cannot be in the interests of the Commission.
It would be sensible to re-examine and revise Directive 9243 to provide more certainty and clarity. Citizens have the right to know the consequences which they can expect. Before notifying a site an owner must know which conservation objectives will be achieved using which measures. For this reason, I ask that you support the amendment which I have tabled jointly with Mr Schnellhardt.
Ladies and gentlemen, I would like to make a few final comments. This is not about the implementation of the habitats directive. Remember that the directive is not an effort directive, it is a result directive. This is about meeting our obligations under the Structural Funds regulation and without these lists we cannot ensure that we protect important natural sites during Structural Funds operations. That is what this is about. If for example in a country which we have discussed today there are 40 projects currently under way that would affect sites to be protected, how can we check that if we have not got the lists? It is the obligation of the Commission to ensure that these sites are protected.
So does this mean that we will not approve the operational programmes to answer your question? We are reasonable. We do not want to delay the process of approving the operational programmes under the Structural Funds but the programmes must include a firm commitment by the Member State that they will send us their list by a certain point in time. That is a clear timetable. If they do not do so, we will launch the procedure for suspending payments without delay. That is the decision we have taken today. To make it very clear also to Mrs Isler Beguin that means that what was written in the common letter by Mrs Bjerregaard and Mrs Wulf-Mathies is still valid. We have to understand that this is an opportunity for us to live up to our obligations under the regulations for the Structural Funds. This will be a very important tool. Of course, we hope that this will not be necessary because the Member States will provide us with their lists. That is what we have to hope for and maybe pray for too.
I have received one motion for resolution pursuant to Rule 40 (5).
The debate is closed.
The vote will be taken tomorrow at 12 noon.
(The sitting was closed at 12.09 a.m.)